MASTER REPURCHASE AGREEMENT

COLUMN FINANCIAL, INC., as buyer (the “Buyer”) and

RAIT CRE CONDUIT I, LLC, as seller (“Seller”), and

RAIT FINANCIAL TRUST, as guarantor (“Guarantor”)

Dated December 14, 2012

TABLE OF CONTENTS

Page

     
SCHEDULES
Schedule 1 –
Schedule 2 –
EXHIBITS
Exhibit A –
 
Representations and Warranties with Respect to Purchased Assets
Authorized Representatives

Form of Transaction Request and Confirmation Annex 1 – Purchased Asset Schedule
Annex 2 – Form of Purchase Closing Statement
Annex 3 – Summary Diligence Materials
Annex 4 – Exceptions to Eligibility Criteria

Exhibit B –
Exhibit C-1 –
Exhibit C-2 –
Exhibit D –
Exhibit E –
Exhibit F –
Exhibit G –
Exhibit H –
Exhibit I –
Exhibit J –
Exhibit K –
Exhibit L –
Exhibit M –
Exhibit N –
Exhibit O –
  Form of Closing Data Tape
Form of Power of Attorney (Seller)
Form of Power of Attorney (Servicer)
Form of Custodial Delivery Letter
Reserved
Reserved
Form of Servicer Notice, Pledge and Redirection Letter
Reserved
Reserved
Form of Distribution Worksheet
Form of Servicing Report
Competitors
Section 11(E) Certificate
Form of Notice to Mortgagor
Form of Request for Repurchase and Confirmation

1. Applicability

From time to time at the request of Seller the parties hereto may enter into
transactions in which Seller agrees to transfer to Buyer Purchased Assets (as
hereinafter defined) against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Purchased Assets at a date certain
or on demand, against the transfer of funds by Seller. Each such transaction
shall be referred to herein as a “Transaction” and, unless otherwise agreed in
writing, shall be governed by this Agreement, including any supplemental terms
or conditions contained in any annexes identified herein, as applicable
hereunder.

2. Definitions

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

“Accepted Servicing Practices” means, with respect to any Purchased Asset, those
servicing practices of prudent institutions which service assets of the same
type as such Purchased Asset in the jurisdiction where the related Mortgaged
Property is located in accordance with applicable law or as otherwise defined in
the Servicing Agreement.

“Act of Insolvency” means, with respect to Guarantor or Seller, (i) the filing
by such Person or any Significant Affiliate of a petition, commencing, or
authorizing the commencement of any case or proceeding, or the voluntary joining
of, or consenting to, any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors; (ii) the seeking or consenting by such Person or any
Significant Affiliate of the appointment of a receiver, trustee, custodian or
similar official for such Person or a Significant Affiliate or any substantial
part of the property of either; (iii) the suffering of any such petition or
proceeding to be commenced by another which is not timely contested and results
in entry of an order for relief, or the filing of a decree or order for relief,
in respect of such Person or a Significant Affiliate in an involuntary case
under any applicable bankruptcy, insolvency, liquidation, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person or a Significant Affiliate, or for any
substantial part of its property, or for the winding-up or liquidation of its
affairs and such decree or order shall remain unstayed for a period of
forty-five (45) days; (iv) the making or offering by such Person or a
Significant Affiliate of a composition with its creditors or a general
assignment for the benefit of creditors; (v) the admission in writing by such
Person or a Significant Affiliate of such Person of its inability to pay its
debts or discharge its obligations as they become due or mature; or (vi) that
any governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such Person or of any Significant Affiliate,
or shall have taken any action to displace the management of such Person or of
any Significant Affiliate or to curtail its authority in the conduct of the
business of such Person or of any Significant Affiliate.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“ALTA” means the American Land Title Association or any successor in interest
thereto.

“Annual Debt Service” means, for any Purchased Asset, twelve (12) times the
monthly payment with respect to the related Purchased Asset calculated as the
applicable spread set forth in the related Mortgage Note plus the greater of
(a) the index set forth in the related Mortgage Note; (b) 1.50% and (c) the
index floor set forth in the related Mortgage Note.

“Appraised Value” means, with respect to any Mortgaged Property, the value set
forth in an appraisal made in connection with the origination of the related
Mortgage Loan as the value of such Mortgaged Property.

“Asset File” means the documents specified on Exhibit A to the Custodial
Agreement, together with any additional documents and information required to be
delivered to Buyer or its designee (including the Custodian) pursuant to this
Agreement.

“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.

“Assignment and Acceptance” has the meaning set forth in Section 22 hereof.

“Assignment of Leases” means, with respect to any Mortgage, an assignment of
leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Mortgaged
Property is located to reflect the assignment of leases.

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

“Backup Servicer” means any servicer appointed by Buyer in its sole discretion
on the occurrence of a Backup Servicer Trigger Event.

“Backup Servicer Trigger Event” means the downgrade of the Servicer by
(a) Morningstar to (i) a forecast of “unfavorable” or “evolving”, (ii) an alert
of “unfavorable” or “evolving” or (iii) a rating below “CS3”, or (b) S&P to
(i) a creditwatch of “negative” or “developing”, (ii) a ratings outlook of
“negative” or “developing” or (iii) a rating below “Average”, the occurrence of
which shall trigger the right, but not the obligation, of Buyer in its sole good
faith discretion to appoint a Backup Servicer.

“Backup Servicing Agreement” means the backup servicing agreement, if any,
between the Buyer and the Backup Servicer as the same may be amended from time
to time.

“Balloon Payment” means, for any Purchased Asset for which the final principal
payment is substantially greater than periodic scheduled principal payments due
thereunder, the payment due on its maturity date.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Breakage Costs” has the meaning set forth in Section 4(e) hereof.

“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a public
or bank holiday in New York City or (iii) any day on which the New York Stock
Exchange is closed.

“Buyer” means Column Financial, Inc., a Delaware corporation, and any successor
or assign hereunder, and with respect to Section 11(e), any participants
hereunder.

“Cap Annual Debt Service” means, for any Purchased Asset, twelve (12) times the
monthly maximum payment (based on the interest rate cap set forth in the related
Mortgage Note, as adjusted by the effects of any related Interest Rate
Protection Agreement) with respect to such Purchased Asset.

“Cap Debt Service Coverage Ratio” or “Cap DSCR” means, with respect to any
Purchased Asset, as of any date of determination, the Underwritten Net Cash Flow
for the related Mortgaged Property divided by the Cap Annual Debt Service of
such Purchased Asset.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” means, with respect to any Person, any of the following, to
the extent owned by such Person or any of its Subsidiaries free and clear of all
Liens and having a maturity of not greater than 90 days from the date of
issuance thereof: (a) readily marketable direct obligations of the government of
the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) certificates of deposit of or time deposits with Buyer or a
member of the Federal Reserve System that issues (or the parent of which issues)
commercial paper rated as described in clause (c) below, is organized under the
laws of the United States or any state thereof and has combined capital and
surplus of at least $1,000,000,000 or (c) commercial paper in an aggregate
amount of not more than $50,000,000 per issuer outstanding at any time, issued
by any corporation organized under the laws of any state of the United States
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1”
(or the then equivalent grade) by S&P.

“Change in Control” means any of the following events shall have occurred
without Buyer’s prior written consent:

(a) any transaction or event as a result of which RAIT Partnership, L.P. ceases
to own, beneficially or of record, 100% of the membership interests of Seller;

(b) any transaction or event as a result of which Guarantor ceases to own,
directly or indirectly, beneficially or of record, 100% of the partnership
interests of the Servicer;

(c) the sale, transfer, or other disposition of all or substantially all of
Seller’s, or Guarantor’s assets (excluding any such action taken in connection
with any securitization transaction); or

(d) the consummation of a merger or consolidation of the Guarantor with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by Persons who were not stockholders of the Guarantor immediately prior to
such merger, consolidation or other reorganization.

“Closed Asset” means an asset as to which (a) the related Mortgage Note and any
applicable security instrument have been delivered to the Seller and (b) funds
have been disbursed to the Mortgagor, in each case, prior to the related
Purchase Date.

“Closing Data Tape” means, with respect to any Transaction as of any Purchase
Date, a computer tape or other electronic medium generated by Seller or any
Affiliate and delivered to Buyer and Custodian, which provides, in all material
respects (but in all events consistent with market standards), with respect to
each Purchased Asset that is the subject of such Transaction, each of the data
fields set forth on Exhibit B attached hereto and the information responsive to
each such field, as well as any and all new, modified or updated information
with respect to such Purchased Asset that has been provided to Buyer prior to
the applicable Purchase Date and as to which the Purchase Price or any other
information set forth in the Transaction Request and Confirmation for such
Transaction has been based, in each case in a format that has previously been
approved by Buyer (such approval not to be unreasonably withheld, conditioned or
delayed) and is otherwise reasonably acceptable to Buyer.

“CLTA” means California Land Title Association, or any successor thereto.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Mortgage Loan” means an adjustable rate first lien Mortgage Loan
secured by a first mortgage lien on an Office Building, a Retail property, a
Multi-Family property, or an Industrial Property.

“Competitor” means each entity set forth on Exhibit L.

“Complete Submission” means with respect to any Transaction, the Summary
Diligence Materials together with a Preliminary Data Tape.

“Control” of a Person or object means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person or object, whether through the ability to exercise voting power, by
contract, or otherwise, and the terms “Controlling” and “Controlled” shall have
correlative meanings.

“Control Account Agreement” means that certain Deposit Account Control
Agreement, dated as of the date hereof, among Buyer, Seller and Securities
Intermediary, as amended.

“Custodial Agreement” means the custodial agreement dated as of the date hereof,
among Seller, Buyer and Custodian as the same may be amended, supplemented or
otherwise modified from time to time.

“Custodial Delivery Letter” has the meaning set forth in the Custodial
Agreement.

“Custodian” means Wells Fargo Bank, National Association or such other party
specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.

“Debt Service Coverage Ratio” or “DSCR” means, with respect to any Purchased
Asset, as of any date of determination, the Underwritten Net Cash Flow for the
related Mortgaged Property divided by the Annual Debt Service of such Purchased
Asset.

“Debt Yield” means on any date of determination with respect to a Purchased
Asset, the percentage equivalent of the quotient obtained by dividing (a) the
Underwritten Net Cash Flow from the related Mortgaged Property (or Mortgaged
Properties) securing such Purchased Asset, by (b) the current outstanding
principal balance of such Purchased Asset.

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

“Distribution Worksheet” means a worksheet setting forth the amounts and
recipients of remittances to be made on the next succeeding Price Differential
Payment Date, substantially in the form of Exhibit J.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“EBIDA” means, with respect to a Person for any period and without duplication,
net income (loss) of such Person for such period determined on a consolidated
basis excluding the following (but only to the extent included in determining
net income (loss) for such period): (a) depreciation and amortization;
(b) interest expense; (c) asset write-ups or impairment charges; (d) provisions
for loan losses; (e) changes in mark-to-market values (both gains and losses) of
financial instruments; and (f) extraordinary or non-recurring gains and losses.
For purposes of this definition, nonrecurring items shall be deemed to include
(x) gains and losses on early extinguishment of Indebtedness, (y) severance and
other restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

“EBITDA” means, with respect to a Person for any period and without duplication,
net income (loss) of such Person for such period determined on a consolidated
basis excluding the following (but only to the extent included in determining
net income (loss) for such period): (a) depreciation and amortization;
(b) interest expense; (c) income tax expense; (d) asset write-ups or impairment
charges; (e) provisions for loan losses; (f) changes in mark-to-market values
(both gains and losses) of financial instruments; and (g) extraordinary or
non-recurring gains and losses. For purposes of this definition, nonrecurring
items shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) severance and other restructuring charges and (z) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP.

“Effective Advance Rate” means the quotient of the outstanding Purchase Price
divided by the outstanding principal balance of the Commercial Mortgage Loan.

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

“Eligible Asset” means (a) any Commercial Mortgage Loan that is a Closed Asset
and conforms with the applicable representations and warranties on Schedule 1 in
all material respects subject to the Schedule of Exceptions set forth in Annex 4
to the corresponding Transaction Request and Confirmation, or (b) a senior or
pari passu Participation Interest therein (provided that Seller or Guarantor
Controls all pari passu Participation Interests that are not part of a
securitization), which, in each case of clause (a) and (b), is acceptable to
Buyer in its sole good faith discretion.

“Environmental Condition” means recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor).

“Environmental Law” means any federal, state, foreign or local statute, law,
rule, regulation, ordinance, code, guideline, written policy and rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or hazardous materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor thereto, and the regulations promulgated and
rulings issued thereunder.

“ERISA Affiliate” means any corporation or trade or business that, together with
Seller or Guarantor, is treated as a single employer under Section 414(b) or
(c) of the Code, or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.

“Event of Default” has the meaning specified in Section 15 hereof.

“Event of Termination” means with respect to Seller or Guarantor (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event, or (ii) the withdrawal of Seller, Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (iii) the failure by Seller,
Guarantor or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code (or Section 430(j) of the
Code, as amended by the Pension Protection Act) or Section 302(e) of ERISA (or
Section 303(j) of ERISA as amended by the Pension Protection Act, or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by Seller, Guarantor or any ERISA Affiliate thereof to
terminate any Plan, or (v) the failure to meet the requirements of Section 436
of the Code resulting in the loss of qualified status under Section 401(a)(29)
of the Code, or (vi) the institution by the PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vii) the receipt by Seller, Guarantor or any ERISA
Affiliate thereof of a notice from a Multiemployer Plan that action of the type
described in the previous clause (vi) has been taken by the PBGC with respect to
such Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under
Sections 412(b) or 430(k) of the Code with respect to any Plan.

“Excluded Affiliate” means any Affiliate of the Guarantor or Seller that
satisfies any of the following conditions:

(a) any securitization vehicle or resecuritization vehicle owned directly or
indirectly by Taberna Realty Finance Trust or RAIT Partnership, L.P. established
in connection with the issuance of mortgage backed securities for which payment
of the securities is derived solely from the assets owned by such securitization
vehicle or resecuritization vehicle and for which no owner of securities issued
therefrom has direct or indirect recourse to any Person if such assets are
inadequate or unavailable to pay the owner of such securities the full amount
owed to such owner, and no Person has any obligation to directly or indirectly
to pay any such deficiency;

(b) any special purpose vehicle that is owned directly or indirectly by Taberna
Realty Finance Trust or RAIT Partnership, L.P. established solely for the
purpose of owning a commercial real estate property as to which no Person is
liable for any of the obligations of such special purpose vehicle and no Person
is obligated to contribute any capital or to make any other payments to, or on
behalf of, such special purpose vehicle.

“Excluded Taxes” shall have the meaning specified in Section 11.

“Exit Fee” has the meaning assigned to such term in the Pricing Side Letter.

“Extension Fee” has the meaning assigned to such term in the Pricing Side
Letter.

“Facility Fee” has the meaning assigned to such term in the Pricing Side Letter.

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association or any successor thereto.

“FDIA” has the meaning set forth in Section 26(c) hereof.

“FDICIA” has the meaning set forth in Section 26(d) hereof.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Buyer.

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person for such period, plus (b) the aggregate of all
regularly scheduled principal payments on Indebtedness payable by such Person
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness).

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Servicer,
Guarantor or Buyer, as applicable.

“Ground Lease” means a lease for all or any portion of the real property
comprising the Mortgaged Property, the lessee’s interest in which is held by the
Mortgagor of the related Mortgage Loan.

“Ground Lessee” means the lessee under a Ground Lease.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum stated liability set forth in the instrument embodying such
Guarantee) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.

“Guarantor” means RAIT Financial Trust, a Maryland real estate investment trust,
in its capacity as guarantor under the Guaranty.

“Guaranty” means the guaranty of the Guarantor dated as of the date hereof as
the same may be amended, supplemented or otherwise modified from time to time.

“Income” means with respect to any Purchased Asset at any time until repurchased
by the Seller, any principal payments received thereon or in respect thereof and
all interest, dividends or other distributions thereon (less any portions
thereof that are required to be deposited into and held in escrow or reserve
under the terms of such Purchased Asset).

“Income Producing Property” means a Mortgaged Property that produces positive
annual EBIDA.

“Indebtedness” means, for any Person, at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person (provided if such recourse is limited
solely to the Property subject to the Lien, such amount shall be limited to the
market value of such Property); (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person (provided such amount shall
be limited to the maximum amount such Person has guaranteed); (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) Indebtedness of general
partnerships of which such Person is a general partner; and (j) with respect to
clauses (a)-(i) above both on and off balance sheet.

“Indemnified Party” has the meaning set forth in Section 30(a) hereof.

“Industrial Property” means a property owned by the Mortgagor or for which the
Mortgagor is a Ground Lessee, which constitutes an operational property, held
partially or principally for lease to commercial tenants in connection with
manufacturing.

“Insurance Rating Requirements” means, with respect to an insurer meeting the
requirements of the related Mortgage, a claims-paying or financial strength
rating of at least “A-:VIII” from A.M. Best Company or “A3” (or the equivalent)
from Moody’s or “A-” from S&P.

“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period.

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Assets, any short sale of a US Treasury Security, or futures contract,
or mortgage related security, or Eurodollar futures contract, or options related
contract, or interest rate swap, cap or collar agreement, or similar arrangement
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller and an Interest Rate Protection Agreement
Counterparty, which agreement is acceptable to Buyer in its sole good faith
discretion.

“Interest Rate Protection Agreement Counterparty” means:

(a) the Buyer; or

(b) a person which has entered into an Interest Rate Protection Agreement with
the Seller for the purpose of hedging interest rate liabilities and/or currency
exchange rates in relation to any of the Purchased Assets, and which at the time
it enters into such Interest Rate Protection Agreement rated at least A-1 by S&P
and Aa3 by Moody’s.

“Interest Rate Protection Agreement Transaction” means any forward contract,
futures contract, swap, option or other financial agreement or arrangement,
including, without limitation, caps, floors, collars and similar agreements,
relating to, or the value of which is dependent upon, interest rates or currency
exchange rates or indices; provided that, other than as approved by the Buyer,
the Seller and Interest Rate Protection Agreement Counterparty have entered into
an intercreditor agreement in respect of the relevant Interest Rate Protection
Agreement Transaction and the Interest Rate Protection Agreement Counterparty
has agreed to waive any right of set-off or netting arrangements whether arising
by contract, general terms and conditions or law that it may have against the
Seller.

“LIBOR” means, with respect to each day during the applicable LIBOR Period, the
rate per annum equal to the one month London Inter-Bank Offered Rate for United
States Dollar deposits as reported on the display designated as “BBAM” “Page
1229a” on Bloomberg (or such other display as may replace “BBAM” “Page 1229a” on
Bloomberg), as of 8:00 a.m., New York City time, on the date two Business Days
prior to the commencement of such LIBOR Period, and if such rate shall not be so
quoted, or if the related LIBOR Period shall be less than one month, the rate
per annum at which the Buyer or its Affiliate is offered dollar deposits at or
about 8:00 a.m., New York City time, on the date two Business Days prior to the
commencement of the such LIBOR Period, by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its transactions are then being conducted for delivery on such day
for a period of one month or such other period as agreed upon in writing by
Buyer and Seller and in an amount comparable to the amount of the Transactions
outstanding on such day.

“LIBOR Period” means, with respect to each Price Differential Payment Date, the
period from and including the immediately preceding Price Differential Payment
Date (or, with respect to the first LIBOR Period for the Transaction, from and
including the Purchase Date) to but excluding such Price Differential Payment
Date, unless otherwise agreed to by the Buyer and the Seller in writing.

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Loan-to-Value Ratio” means with respect to any Eligible Asset, the ratio of
(i) the lesser of (a) if the Eligible Asset was acquired by Seller or an
Affiliate of Seller from an unaffiliated holder thereof (such asset, a “Third
Party Asset”), such purchase price paid (provided, however, that Buyer shall
consider purchasing such Third Party Asset in its sole discretion) or (b) the
current outstanding principal amount of the Eligible Asset to (ii) the lesser of
(y) the Appraised Value of the related Mortgaged Property at origination or
(z) if the related Mortgaged Property was purchased within 12 months of the
origination of the Eligible Asset, the purchase price of the Mortgaged Property.

“Margin Call” has the meaning specified in Section 6(a) hereof.

“Margin Deadline” has the meaning specified in Section 6(d) hereof.

“Margin Deficit” has the meaning specified in Section 6(a) hereof.

“Market Value” has the meaning assigned to such term in the Pricing Side Letter.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Seller, Guarantor or any Affiliate that is a party
to any Program Agreement taken as a whole; (b) a material impairment of the
ability of Seller, Guarantor or any Affiliate that is a party to any Program
Agreement to perform under any Program Agreement and to avoid any Event of
Default; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of any Program Agreement against Seller, Guarantor or
any Affiliate that is a party to any Program Agreement.

“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Morningstar” means Morningstar, Inc. or any successors thereto.

“Mortgage” means, with respect to each Mortgage Loan, each mortgage, assignment
of rents, security agreement and fixture filing, or deed of trust, assignment of
rents, security agreement and fixture filing, deed to secure debt, assignment of
rents, security agreement and fixture filing, or similar instrument creating and
evidencing a lien on real property and other property and rights incidental
thereto.

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

“Mortgage Loan” means a commercial loan secured by a Mortgage.

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Multi-Family” means a five-or-more family residential property, including all
land, amenities and improvements, with individual units principally for lease to
residential tenants occupying same.

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

“Net Worth” means, with respect to any Person and its consolidated Subsidiaries,
an amount equal to, on a consolidated basis, such Person’s stockholder equity
(determined in accordance with GAAP).

“Non-Excluded Taxes” has the meaning set forth in Section 11(e)(1) hereof.

“Non-Exempt Buyer” has the meaning specified in Section 11(e)(5) hereof.

“Non-Performing Asset” means (i) any Eligible Asset for which any payment of
principal or interest is (or has been in the preceding 12 months) more than
thirty (30) days past due, (ii) any Eligible Asset with respect to which the
related obligor is in bankruptcy or (iii) any Eligible Asset with respect to
which the related Mortgaged Property is in foreclosure.

“Non-Recourse Debt” means liabilities for which the assets securing such
obligations are the only source of repayment.

“Notice Date” has the meaning given to it in Section 3(b) hereof.

“Notice to Mortgagor” means a notice, substantially in the form of Exhibit N
hereto, which the Buyer may instruct the Custodian to send to each borrower of a
Purchased Asset subject to a Transaction after the occurrence and continuance of
an Event of Default.

“Obligations” means (a) all of Seller’s obligations to pay the Repurchase Price
on the Repurchase Date, the Price Differential on each Price Differential
Payment Date, and other obligations and liabilities, to Buyer, its Affiliates or
Custodian arising under, or in connection with, the Program Agreements, whether
now existing or hereafter arising; (b) any and all reasonable and documented
sums actually paid by Buyer or on behalf of Buyer in order to preserve any
Purchased Asset or Buyer’s interest therein; (c) during the existence of an
Event of Default, in the event of any proceeding for the collection or
enforcement of any of Seller’s obligations or liabilities referred to in
clause (a), the reasonable and documented expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Asset, or of any exercise by Buyer of its rights under the
Program Agreements, including, without limitation, reasonable and documented
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Buyer or Custodian or both pursuant to the Program
Agreements.

“OFAC” has the meaning set forth in Section 13(a)(24) hereof.

“Office Building” means a building owned by the Mortgagor or for which the
Mortgagor is a Ground Lessee, which constitutes an operational office building,
including all land, amenities and improvements, with individual office space
held principally for lease to commercial tenants and not principally for lease
to recreational or residential tenants.

“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.

“Other Taxes” has the meaning set forth in Section 11(e)(2) hereof.

“Participation Certificate” means the original participation certificate, if
any, that was executed and delivered in connection with a Participation
Interest.

“Participation Interest” means a performing senior or pari passu participation
interest in a performing Commercial Mortgage Loan evidenced by a Participation
Certificate.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Protection Act” means the Pension Protection Act of 2006.

“Permitted Amount” means three percent (3%) of the aggregate outstanding
Purchase Price.

“Permitted Investments” means any one or more of the following obligations or
securities having at the time of purchase, or at such other time as may be
specified, the required ratings, if any, provided for in this definition:

(a) direct obligations of, or guaranteed as to timely payment of principal and
interest by, the United States of America or any agency or instrumentality
thereof; provided that such obligations are backed by the full faith and credit
of the United States of America;

(b) direct obligations of, or guaranteed as to timely payment of principal and
interest by, Freddie Mac, Fannie Mae or the Federal Farm Credit System, provided
that any such obligation, at the time of purchase or contractual commitment
providing for the purchase thereof, is qualified by any Rating Agency as an
investment of funds backing securities rated at least “AA” (or such comparable
rating);

(c) demand and time deposits in or certificates of deposit of, or bankers’
acceptances issued by, any bank or trust company, savings and loan association
or savings bank, provided that, in the case of obligations that are not fully
FDIC-insured deposits, the commercial paper or long-term unsecured debt
obligations of such depository institution or trust company (or in the case of
the principal depository institution in a holding company system, the commercial
paper or long-term unsecured debt obligations of such holding company) have one
of the two highest rating available for such securities by any Rating Agency;

(d) general obligations of or obligations guaranteed by any state of the United
States receiving one of the two highest long-term debt rating available for such
securities by any Rating Agency; and

(e) commercial or finance company paper (including both non-interest-bearing
discount obligations and interest-bearing obligations payable on demand or on a
specified date not more than one year after the date of issuance hereof) that is
rated by any Rating Agency in its highest short-term unsecured rating category
at the time of such investment, and is issued by a corporation the outstanding
senior long-term debt obligations of which are then rated by any such Rating
Agency in one of its two highest short-term unsecured rating category and its
highest long-term unsecured rating category.

provided, however, that no instrument shall be a Permitted Investment if it
represents, (1) the right to receive only interest payments with respect to the
underlying debt instrument, (2) the right to receive both principal and interest
payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to
maturity greater than 120% of the yield to maturity at par of such underlying
obligations, (3) an obligation that has a remaining maturity of greater than
three hundred sixty-five (365) days from the date of acquisition thereof. If an
obligation is rated by S&P, then such obligation must be limited to those
instruments that have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, and interest thereon may either be fixed or variable
and should be tied to a single interest rate index plus a single fixed spread
(if any) and move proportionately with that index.

“Permitted Trade Payables” means trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business, so long as such trade accounts payable are payable within ninety
(90) days after the date the respective goods are delivered or the respective
services are rendered.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by any
Seller, Guarantor or any ERISA Affiliate and covered by Title IV of ERISA, other
than a Multiemployer Plan.

“PML” has the meaning set forth in paragraph (v) of Schedule 1(a).

“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.

“Power of Attorney” means a Power of Attorney substantially in the form of
Exhibit C-1 or Exhibit C-2, as applicable, attached hereto.

“Preliminary Data Tape” means a preliminary version of the Closing Data Tape,
which shall be attached to the Summary Diligence Materials as part of the
Complete Submission.

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

“Price Differential Payment Date” means the fifteenth (15th) day of the month
following the Purchase Date and the fifteenth (15th) day of each succeeding
month thereafter; provided that the final Price Differential Payment Date shall
be the related Repurchase Date; and provided, further, that if any Price
Differential Payment Date would not fall on a day which is not a Business Day,
such Price Differential Payment Date shall be the next succeeding Business Day.

“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.

“Pricing Side Letter” means, the letter agreement dated as of the date hereof,
among Buyer, Seller and Guarantor, as the same may be amended from time to time.

“Principal Prepayment” means, for any Purchased Asset, (i) any amount applied to
reduce the principal or other invested amount of such Purchased Asset, other
than a scheduled principal payment, including (i) principal prepayments from any
source and of any nature whatsoever, (ii) net insurance or net condemnation
proceeds, to the extent applied to reduce the principal amount or other invested
amount of the related Purchased Asset, and (iii) any net proceeds from any sale,
refinancing, liquidation or other disposition of the underlying real property or
interest relating to such Purchased Asset to the extent applied to reduce the
principal amount or the invested amount of the related Purchased Asset.

“Program Agreements” means, collectively, the Servicing Agreement, the
Securitization Mandate Letter, the Custodial Agreement, this Agreement, the
Pricing Side Letter, each Power of Attorney, the Guaranty, the Servicer Notice,
Pledge and Redirection Letter, the Control Account Agreement, all executed
Transaction Requests and Confirmations, the Backup Servicing Agreement, if any,
and any other agreements related to this Agreement, now or hereafter entered
into.

“Prohibited Person” has the meaning set forth in Section 13(a)(24) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” means the date on which Purchased Assets are to be transferred
by Seller to Buyer.

“Purchase Price” means:

(a) on the Purchase Date, the price at which each Purchased Asset is transferred
by Seller to Buyer, which price shall equal the Asset Value of such Purchased
Asset on such Purchase Date; and

(b) on any day after the Purchase Date, except where Buyer and the Seller agree
otherwise, the amount determined under the immediately preceding clause (a)
decreased by the amount of any cash transferred by the Seller to Buyer pursuant
to Section 4(d) hereof or applied to reduce Seller’s obligations under
clause (ii) of Section 4(c) hereof or under Section 6 hereof or under
Section 7(d) hereof.

“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.

“Purchase Price Reset” means the decrease in the Purchase Price Percentage as
contemplated by the reduction thereof over time as reflected in the definition
thereof.

“Purchased Asset Schedule” means with respect to any Transaction as of any date,
a schedule substantially in the form of Annex 1 to Exhibit A attached hereto.
The Purchased Asset Schedule shall be attached to each Trust Receipt and
Custodial Delivery Letter.

“Purchased Assets” means the collective reference to Mortgage Loans and
Participation Interests, together with the Repurchase Assets related to such
Mortgage Loans and Participation Interests transferred by Seller to Buyer in a
Transaction hereunder, listed on the related Closing Data Tape attached to the
related Transaction Request and Confirmation.

“Rating Agency” means any of S&P, Moody’s, Morningstar, or Fitch.

“Records” means all instruments, agreements and other books, records, and
reports and data stored in other media maintained by Seller, Guarantor, Servicer
or any other person or entity with respect to a Purchased Asset. Records shall
include the Mortgage Notes, any Mortgages, the Asset Files, the credit files
related to the Purchased Asset and any other instruments necessary to document
or service a Purchased Asset.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“REIT Distribution Requirement” means for any taxable year, an amount of
dividends sufficient to meet the requirements of Section 857(a) of the Code.

“REMIC” means a real estate mortgage investment conduit, within the meaning of
Section 860D(a) of the Code.

“REMIC Provisions” means provisions of the federal income tax law relating to
real estate mortgage investment conduits, which appear at Sections 860A through
860G of subchapter M of Chapter 1 of the Code, and related provisions, and
regulations (including any applicable proposed regulations) and rulings
promulgated thereunder, as the foregoing may be in effect from time to time.

“Reporting Date” means the 15th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
effectuated pursuant to Section 4(a), (iii) the date set forth in the applicable
Transaction Request and Confirmation executed by Buyer or (iv) the date
determined by application of Section 16 hereof.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of (i) the Purchase Price, (ii) the accrued but unpaid Price
Differential as of the date of such determination, and (iii) the Exit Fee, if
any.

“Request for Repurchase and Confirmation” means a request from Seller to Buyer,
in the form attached as Exhibit O hereto, to repurchase Purchased Assets subject
to a Transaction, which shall not be binding upon Buyer unless and until
countersigned by Buyer and delivered to Seller.

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other Governmental
Authority, applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person,
or any other officer deemed acceptable by Seller and Buyer.

“Retail” means a property owned by the Mortgagor or for which the Mortgagor is a
Ground Lessee, which constitutes an operational retail store, held principally
for lease to a commercial retail tenant and not principally for lease to
recreational or residential tenants.

“S&P” means Standard & Poor’s Ratings Services, and any successor thereto.

“Schedule of Exceptions” means the schedule attached to the Transaction Request
and Confirmation, which shall set forth any exceptions to the representations
and warranties (i) made pursuant to Section 13 of the Agreement, and (ii) set
forth in Schedule 1, with respect to each Purchased Asset covered thereby.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Section 11(E) Certificate” has the meaning specified in Section 11(e)(5)(b)
hereof.

“Securities Account” means the account established by the Servicer for the
benefit of Buyer, into which all collections and proceeds on or in respect of
the Purchased Assets shall be deposited by Servicer, and which is subject to the
Control Account Agreement.

“Securities Intermediary” means Wells Fargo Bank, N.A.

“Securitization Mandate Letter” means the letter entered into among the Buyer’s
Affiliate, the Buyer and the Seller.

“Securitization Transaction” means a commercial mortgage backed securitization
transaction of the Seller or an Affiliate of the Seller with respect to any of
the Purchased Assets for which Credit Suisse Securities (USA) LLC or an
Affiliate thereof acts as sole lead underwriter.

“Seller” means RAIT CRE Conduit I, LLC or its permitted successors and assigns.

“Servicer” means (i) RAIT Partnership, L.P., a Delaware limited partnership, or
(ii) an Affiliate of RAIT Partnership, L.P. that (A) has ratings from the
applicable Rating Agencies that are the equivalent or higher of those of RAIT
Partnership, L.P. as of the date of this Agreement, (B) has executed a Servicer
Notice, Pledge and Redirection Letter, (C) has assumed the existing Servicing
Agreement or entered into a Servicing Agreement with Seller as approved by Buyer
in its sole discretion, and (D) is approved by Buyer, such approval not to be
unreasonably withheld, or (iii) any other servicer approved by Buyer in its sole
discretion.

“Servicer Notice, Pledge and Redirection Letter” means the Seller’s notice,
pledge and redirection letter acknowledged by the Servicer with instructions to
Servicer to remit payments to the Securities Account substantially in the form
of Exhibit G hereto or otherwise agreed upon by the parties.

“Servicing Agreement” means the servicing agreement dated December 14, 2012,
entered into among Buyer, Seller and Servicer as the same may be amended from
time to time.

“Servicing Report” means a report remitted by the Servicer monthly,
substantially in the form of Exhibit K hereto.

“Servicing Rights” means contractual, possessory or other rights (a) of the
Seller arising hereunder or (b) under a Servicing Agreement, or otherwise, to
administer, service or subservice, the Purchased Assets or to possess related
Records.

“Significant Affiliate” means an Affiliate of Guarantor other than an Excluded
Affiliate (such Affiliate, the “Target Affiliate”) which meets any of the
following conditions:

(a) The Guarantor and its Subsidiaries’ aggregate investments in and advances to
such Target Affiliate exceed five percent (5%) of the total assets of Guarantor
and its Subsidiaries, consolidated as of the end of the most recently completed
fiscal year (for a proposed business combination to be accounted for as a
pooling of interests, this condition is also met when the number of common
shares exchanged or to be exchanged by the Target Affiliate exceeds five percent
(5%) of its total common shares outstanding at the date the combination is
initiated); or

(b) The Guarantor and its Subsidiaries’ proportionate share of the total assets
(after intercompany eliminations) of the Target Affiliate exceeds five percent
(5%) of the total assets of the Guarantor and its Subsidiaries, consolidated as
of the end of the most recently completed fiscal year; or

(c) The Guarantor and its Subsidiaries’ equity in the income from continuing
operations before income taxes, extraordinary items and cumulative effect of a
change in accounting principles of the Target Affiliate exceeds five percent
(5%) of such income of the Guarantor and its Subsidiaries, consolidated for the
most recently completed fiscal year.

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

“Statement Date” has the meaning set forth in Section 13(a)(5) hereof.

“Subordinated Debt” of a Person means certain Indebtedness of a Person (i) which
is unsecured, (ii) no part of the principal of which Indebtedness is required to
be paid (whether by way of mandatory sinking fund, mandatory redemption,
mandatory prepayment or otherwise) prior to the date which is one year following
the Termination Date and (iii) the payment of the principal of and interest on
which Indebtedness and other obligations of such Person in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of such Person to Buyer hereunder, on terms
and conditions which are satisfactory in form and substance to Buyer as approved
in writing.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Summary Diligence Materials” means the items described on Annex 3 to Exhibit A
hereto for each Eligible Asset proposed to be sold to Buyer in accordance with,
and subject to the terms and conditions of, this Agreement.

“Taxes” has the meaning set forth in Section 11(e)(1) hereof.

“Termination Date” means December 13, 2013; provided that Seller may request two
extensions of 364 days each, which may be approved by Buyer in its sole
discretion and shall be subject to the conditions set forth herein and the
payment of the Extension Fee.

“Third Party Servicer” means any servicer of the Purchased Assets or a portion
thereof, other than the Servicer who is the primary servicer and administrator
of the Purchased Assets and approved by Buyer.

“Title Exceptions” has the meaning set forth in paragraph (q) of Schedule 1(a).

“Transaction” has the meaning set forth in Section 1 hereof.

“Transaction Request and Confirmation” means a request from Seller to Buyer, in
the form attached as Exhibit A hereto, to enter into a Transaction, which shall
not be binding upon Buyer unless and until countersigned by Buyer and delivered
to Seller.

“Trust Receipt” means a trust receipt, substantially in the form attached as an
exhibit to the Custodial Agreement, issued by Custodian to Buyer confirming the
Custodian’s possession of certain Asset Files which are held by Custodian for
the benefit of Buyer (or any other holder of such trust receipt) or a bailment
arrangement with counsel or other third party acceptable to Buyer in its sole
and absolute discretion.

“Underwritten Net Cash Flow” shall mean, for a Mortgaged Property on any date of
determination, the net operating income for such Mortgaged Property, less tenant
improvements, leasing commissions, and replacement reserves for capital items,
as based on Seller’s underwriting and adjusted from time to time by Buyer in its
sole good faith discretion.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

3. Program; Initiation of Transactions

a. From time to time, in the sole discretion of Buyer, Buyer may purchase from
Seller certain Eligible Assets that have been purchased by Seller and offered
under the Program Agreements for such purpose to Buyer. All Purchased Assets
shall be serviced by Servicer subject to the Buyer’s rights herein or in the
Servicing Agreement. The aggregate Purchase Price of Purchased Assets subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.

b. With respect to each Transaction Seller shall give Buyer, Custodian and
Backup Servicer, if any, at least five (5) Business Days’ prior notice of any
proposed Purchase Date (the date on which such notice is given, the “Notice
Date”). On the Notice Date, Seller shall (i) request that Buyer enter into a
Transaction by furnishing to Buyer and Backup Servicer, if any, a Transaction
Request and Confirmation (with respect to each Eligible Asset) accompanied by a
Complete Submission and (ii) deliver to Buyer, Custodian and Backup Servicer, if
any, a proposed Purchased Asset Schedule. In the event the Purchased Asset
Schedule provided by Seller contains erroneous computer data, is not formatted
properly or the computer fields are otherwise improperly aligned, Buyer shall
provide written or electronic notice to Seller describing such error and Seller
shall correct the computer data, reformat the Eligible Assets or properly align
the computer fields.

c. Following receipt of a Transaction Request and Confirmation and a Complete
Submission, Buyer shall, as hereinafter provided, inform Seller of its election
to purchase any Eligible Assets proposed to be sold to Buyer by Seller
hereunder. Buyer shall have the right to review all Eligible Assets proposed to
be sold to Buyer and conduct its own due diligence investigation of such
Eligible Assets as Buyer determines. Buyer shall conduct its diligence review
within the following time frame beginning on the Business Day following receipt
of the Complete Submission: in the case of a proposed Transaction of (i) up to
five (5) Eligible Assets, ten (10) Business Days; (ii) more than five (5) but no
more than twenty-five (25) Eligible Assets, twenty (20) Business Days, and
(iii) more than twenty-five (25) Eligible Assets, a time frame to be mutually
agreed upon by Buyer and Seller. If, with respect to any Eligible Asset, Buyer
does not respond to Seller within the time frames specified in the preceding
sentence, Buyer shall be deemed to have elected not to purchase such Eligible
Asset. Upon completion of its review, Buyer shall in its sole discretion
determine whether to purchase any or all of such Eligible Assets and consistent
with this Agreement, confirm the terms for each such proposed Transaction,
including the Purchase Price, Purchase Price Percentage, the Asset Value, the
Pricing Rate, and the Repurchase Date for such Transaction. The terms thereof
shall be set forth in the Transaction Request and Confirmation signed by the
Seller, and countersigned by Buyer, to be returned to Seller on or prior to the
Purchase Date. To the extent any term in the Transaction Request and
Confirmation is incomplete, inconsistent with, or otherwise adds terms to the
agreement, or to the extent Buyer chooses not to enter into a Transaction
pursuant to Section 3f below, the Buyer shall have no obligation to execute
and/or deliver the Transaction Request and Confirmation to the Seller.

d. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Purchased Assets and related
Repurchase Assets shall pass to Buyer on the Purchase Date, against the transfer
of the Purchase Price to Seller to the account of Seller specified in Annex 2 to
Exhibit A hereto (or, if not specified therein, in the related Transaction
Request and Confirmation or as directed by Seller). Upon transfer of the
Purchased Assets to Buyer as set forth in this Section and until termination of
any related Transactions as set forth in Sections 4 or 16 of this Agreement,
ownership of each Purchased Asset, including each document in the related Asset
File and Records, is vested in Buyer; provided that, prior to the recordation by
the Custodian as provided for in the Custodial Agreement record title in the
name of Seller to each Purchased Asset shall be retained by Seller in trust, for
the benefit of Buyer, for the sole purpose of facilitating the servicing and the
supervision of the servicing of the Purchased Assets.

e. [reserved]

f. This Agreement is not a commitment by Buyer to enter into Transactions with
Seller but rather sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Seller. Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.

4. Repurchase; Extension of Termination Date

a. Seller shall repurchase the related Purchased Assets from Buyer on each
related Repurchase Date. Such obligation to repurchase exists without regard to
any prior or intervening liquidation or foreclosure with respect to any
Purchased Asset (but liquidation or foreclosure proceeds received by Buyer shall
be applied to reduce the Repurchase Price for such Purchased Asset on each Price
Differential Payment Date except as otherwise provided herein). Seller is
obligated to repurchase and take physical possession of the Purchased Assets
from Buyer or its designee (including the Custodian) at Seller’s expense on the
related Repurchase Date.

b. Provided that no Margin Call shall have occurred and remain unsatisfied and
no Event of Default shall have occurred and be continuing, and Buyer has
received the related Repurchase Price upon repurchase of the Purchased Assets,
Buyer agrees to release its ownership interest hereunder in the Purchased Assets
(including, the Repurchase Assets related thereto) and shall promptly authorize
the Custodian, in accordance with the terms of the Custodial Agreement, to
release to Seller such Purchased Assets, including each document in the related
Asset File and Records.

c. With respect to Principal Prepayments in full or part by the related
Mortgagor or obligor of a Purchased Asset, Seller agrees to (i) provide Buyer
with a copy of a report from the related Servicer indicating that such Purchased
Asset has been paid in full or part, (ii) cause to be paid to Buyer or the
Securities Account such portion of the Purchase Price as shall be payable on the
date of receipt of such prepayment and (iii) provide Buyer a notice specifying
each Purchased Asset that has been so prepaid. With respect to Purchased Assets
being serviced by Third Party Servicers, the Seller, the Backup Servicer, if
any, and Servicer shall forward to the Securities Account all payments of
principal to the extent received from the underlying obligor and Third Party
Servicer. Buyer agrees to release its ownership interest in Purchased Assets
which have been prepaid in full after receipt of evidence of compliance with
clauses (i) through (iii) of the immediately preceding sentence, Buyer shall
promptly authorize the Custodian, in accordance with the terms of the Custodial
Agreement, to release to Seller such Purchased Assets, including each document
in the related Asset File and Records.

d. The Seller may voluntarily repurchase Purchased Assets without penalty or
premium, but subject to payment of an Exit Fee under certain circumstances as
set forth in the Program Agreements, on any Business Day by delivering to Buyer
a Request for Repurchase and Confirmation no more than once per week unless
consented to in writing by Buyer in its sole discretion. If the Seller intends
to make such a repurchase, the Seller shall give at least two (2) Business Days’
prior written notice thereof to the Buyer, designating the Purchased Assets to
be repurchased, which notice is irrevocable if not revoked prior to the date one
(1) Business Day prior to the proposed Repurchase Date. If such notice is given
and is not timely revoked, the amount specified in such notice shall be due and
payable on the date specified therein, and, on receipt, such amount shall be
applied to the Purchase Price for the designated Purchased Assets.

e. If the Seller repurchases, in whole or in part, Purchased Assets on any day
which is not the Repurchase Date or a Price Differential Payment Date for such
Purchased Assets, the Seller shall indemnify the Buyer and hold the Buyer
harmless from any actual, out-of-pocket losses, costs and/or expenses which the
Buyer sustains or incurs arising from the reemployment of funds obtained by the
Buyer hereunder or from fees payable to terminate the deposits from which such
funds were obtained, in each case for the remainder of the applicable 30-day
period (“Breakage Costs”). The Buyer shall deliver to the Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
such detail as determined in good faith by the Buyer to be adequate, it being
agreed that such statement and the method of its calculation shall be adequate
and shall be conclusive and binding upon the Seller, absent manifest error.

f. In the event that a Purchased Asset is repurchased on or before the
Termination Date and is not directly placed in a Securitization Transaction,
Seller shall pay to the Buyer the applicable Exit Fee on such Repurchase Date to
the account set forth in Section 9. Seller shall pay to the Buyer the applicable
Exit Fee with respect to any Purchased Asset that remains subject to a
Transaction on the Termination Date, unless such Purchased Asset is included in
a Securitization Transaction, in which case the applicable Exit Fee shall,
without duplication, be waived or credited.

g. Upon the written request of Seller in its sole discretion, which request may
be made no later than ninety (90) days prior to the then current Termination
Date, and within forty-five (45) calendar days following receipt of Seller’s
request for such extension, Buyer, in its sole discretion, may extend the
Termination Date for a period of 364 additional days by giving written notice of
such extension to the Seller. Without limiting the generality of the foregoing,
and in addition to any other requests the Buyer may have in connection with its
consideration of any extension, the Buyer may request delivery of an additional
safe harbor opinion in form and substance acceptable to the Buyer, for which the
Buyer agrees to pay legal fees not to exceed $20,000. Any failure by the Buyer
to deliver such timely notice of extension shall be deemed to be the Buyer’s
determination not to extend the then current Termination Date. Seller may
request no more than two (2) extensions of the Termination Date hereunder. If
Buyer extends the Termination Date, the Seller shall pay to the Buyer the
applicable Extension Fee to the account set forth in Section 9 within two
(2) Business Days prior to, and as a condition to the effective date of, such
extension.

5. Price Differential

a. On the beginning of each LIBOR Period that a Transaction is outstanding, the
Pricing Rate shall be reset and, unless otherwise agreed between Buyer and
Seller, the accrued and unpaid Price Differential shall be settled in cash on
each related Price Differential Payment Date. Two (2) Business Days prior to the
Price Differential Payment Date, Buyer shall give Seller written or electronic
notice of the amount of the Price Differential due on such Price Differential
Payment Date. On the Price Differential Payment Date, Seller shall pay to Buyer
(to the extent not paid on such date through the payments required pursuant to
Sections 7(d) or 7(e) hereof) the accrued but unpaid Price Differential for such
Price Differential Payment Date (along with any other amounts to be paid
pursuant to Section 7 and Section 34), by wire transfer in immediately available
funds.

b. If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Asset, Seller shall be obligated to pay to Buyer (in
addition to, and together with, the amount of such Price Differential) interest
on the unpaid Repurchase Price at a rate per annum equal to the Post Default
Rate calculated from and after such Price Differential Payment Date and until
the Price Differential is received in full by Buyer.

6. Margin Maintenance

a. If at any time the Asset Value of the Purchased Assets subject to
Transactions is less than the Purchase Price for then outstanding Transactions
(a “Margin Deficit”), then, if such Margin Deficit is greater than the Permitted
Amount, Buyer may by notice to Seller require Seller to transfer to Buyer cash
in an amount at least equal to the Margin Deficit (such requirement, a “Margin
Call”).

b. [reserved]

c. [reserved]

d. Notice delivered pursuant to Section 6(a) may be given by any written means.
Any notice given before 10:00 a.m. (New York City time) on a Business Day shall
be met, and the related Margin Call satisfied, no later than 5:00 p.m. (New York
City time) on such Business Day; notice given after 10:00 a.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on the following Business Day (the
foregoing time requirements for satisfaction of a Margin Call are referred to as
the “Margin Deadlines”). The failure of Buyer, on any one or more occasions, to
exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date. Seller and Buyer each agree that a failure or delay by Buyer
to exercise its rights hereunder shall not limit or waive Buyer’s rights under
this Agreement or otherwise existing by law or in any way create additional
rights for Seller.

e. In the event that a Margin Deficit exists with respect to any Purchased
Asset, Buyer may retain any funds received by it to which the Seller would
otherwise be entitled hereunder, which funds (i) shall be held by Buyer against
the related Margin Deficit and (ii) may be applied by Buyer against the Purchase
Price of any Purchased Asset for which the related Margin Deficit remains
otherwise unsatisfied. Notwithstanding the foregoing, the Buyer retains the
right, in its sole discretion, to make a Margin Call in accordance with the
provisions of this Section 6.

f. Upon the occurrence of any Purchase Price Reset, Seller shall, unless waived
in writing by Buyer, on the following Business Day, remit to Buyer an amount, if
any (the “Reset Payment”) such that the then current Asset Value (calculated
with the newly applicable Purchase Price Percentage) shall be greater than the
Purchase Price then outstanding after application of such payment. Any such
amount shall be applied by Buyer to the Repurchase Price of each Purchased Asset
pro-rata or as otherwise agreed by Buyer and Seller. Such Reset Payment shall be
deemed a margin payment or settlement payment hereunder.

7. Income Payments

a. The Securities Account shall be established by the Servicer in accordance
with the terms and conditions of the Control Account Agreement concurrently with
the execution and delivery of this Agreement by Seller and Buyer. Buyer shall
have sole dominion and control over the Securities Account. All Income (other
than amounts payable to Buyer pursuant to Section 4(c) or 7(d) hereof or
deposited in escrow accounts pursuant to the Servicing Agreement) in respect of
the Purchased Assets and any payments in respect of associated Interest Rate
Protection Agreements, as well as any interest received from the reinvestment of
such Income, shall be deposited into the Securities Account within two
(2) Business Days of receipt by Servicer and shall be remitted from the
Securities Account in accordance with this Agreement and the Control Account
Agreement. All such Income shall be held in trust for Buyer, shall constitute
the property of Buyer and once deposited into the Securities Account shall not
be commingled with other property of Seller, any Affiliate of Seller, or
Servicer. Servicer shall have the right at all times, subject to the provisions
of the Control Account Agreement, to access and remove funds in the Securities
Account to the extent permitted by this Agreement or the Servicing Agreement.
Such amounts may be remitted to Seller under certain circumstances set forth in
this Agreement and may be invested in Permitted Investments that mature on the
succeeding Price Differential Payment Date.

b. Except in relation to amounts payable to Buyer pursuant to Section 4(c) or
7(d) hereof, Seller shall cause the Servicer to deposit all Income (other than
amounts deposited in escrow accounts), derived from the Purchased Assets,
whether constituting collections thereon or proceeds of sale thereof, into the
Securities Account within two (2) Business Days of receipt by Servicer.

c. In addition, with respect to each Purchased Asset, Seller and Servicer shall
deliver to the Custodian of such Purchased Asset an instruction letter in the
form of Exhibit N. Upon the occurrence of an Event of Default, Buyer may deliver
such instruction letter to the borrower of such Purchased Asset.

d. All Balloon Payments and Principal Prepayments received on account of a
Purchased Asset deposited into the Securities Account shall be held therein
until the earlier of (i) the Price Differential Payment Date or (ii) the next
Business Day after Seller or Servicer provides notice to Securities Intermediary
and Buyer directing Securities Intermediary how to distribute such deposits in
accordance with a Distribution Worksheet. Subject to the terms of the Control
Account Agreement, unless an Event of Default shall have occurred and be
continuing hereunder, Seller or Servicer shall instruct Securities Intermediary
to withdraw or reserve such deposits as follows:

(1) first, to Buyer to reduce the Purchase Price of the related Purchased Asset
by an amount equal to such deposit multiplied by the Effective Advance Rate;

(2) second, to Buyer in the amount of any unpaid Margin Deficit;

(3) third, to the payment of all other costs and fees payable to Buyer pursuant
to this Agreement; and

(4) fourth, any remainder shall be paid to Seller.

If an Event of Default shall have occurred and be continuing, such deposits held
under this Section 7(d) shall be disbursed in accordance with Section 7(f),
below.

e. Funds deposited in the Securities Account during any LIBOR Period (except as
provided in Section 4(c), Section 7(d) and with respect to funds used to
purchase Permitted Investments) shall be held therein until the next Price
Differential Payment Date. On or before 4:00 p.m. (New York time) on the
Business Day prior to the Price Differential Payment Date, Seller or Servicer
shall deliver to Buyer and the Securities Intermediary a Distribution Worksheet.
Subject to the terms of the Control Account Agreement, Seller or Servicer shall
instruct the Securities Intermediary to withdraw any funds on deposit in the
Securities Account and distribute such funds as follows:

(1) first, to Buyer in payment of any accrued and unpaid Price Differential to
the extent not paid by Seller to Buyer pursuant to Section 5;

(2) second, without limiting the rights of Buyer under Section 6 of this
Agreement, to Buyer, in the amount of any unpaid Margin Deficit;

(3) third, to Buyer in reduction of the Purchase Price of each Purchased Asset,
the full amount of any payments of principal or other invested amount received
on or with respect to such Purchased Asset multiplied by the Effective Advance
Rate, in each case only to the extent not previously paid pursuant to
Sections 4(c), 4(d), 6(a), 6(e), 6(f) or 7(d) hereof;

(4) fourth, to the payment of all other costs and fees payable to Buyer pursuant
to this Agreement; and

(5) fifth, any remainder shall be paid to Seller.

f. Notwithstanding the preceding provisions, if an Event of Default shall have
occurred and be continuing hereunder, all funds in the Securities Account shall
be withdrawn and applied:

(1) first, in the same order of priority as Sections (e)(1), (2), (3) and
(4) above;

(2) second, to reduction of the Repurchase Price until reduced to zero; and

(3) third, any remainder shall be paid to Seller.

g. Buyer shall offset against the accrued and outstanding Price Differential all
Price Differential payments actually received by Buyer pursuant to Section 5.

8. Security Interest

On each Purchase Date, in exchange for receipt of the Purchase Price, Seller
hereby sells, assigns and conveys to Buyer all rights and interests in the
Purchased Assets on a servicing released basis identified on the related
Purchased Asset Schedule and the related Repurchase Assets. Although the parties
intend that all Transactions hereunder be sales and purchases and not loans
(other than for accounting and tax purposes), in the event any such Transactions
are deemed to be loans, and in any event, Seller hereby pledges to Buyer as
security for the performance by Seller of its Obligations and hereby grants,
assigns and pledges to Buyer a fully perfected first priority security interest
in Seller’s rights, title and interests in the Purchased Assets, the Records,
all related Servicing Rights, the Program Agreements (to the extent such Program
Agreements and Seller’s right thereunder relate to the Purchased Assets), any
Property relating to the Purchased Assets, all insurance policies and insurance
proceeds relating to any Purchased Asset or the related Mortgaged Property,
including, but not limited to, any payments or proceeds under any related
primary insurance and hazard insurance, Income, the Securities Account, Interest
Rate Protection Agreements, accounts (including any interest of Seller in escrow
accounts and reserve accounts) relating to the Purchased Assets and any other
contract rights, instruments, accounts, payments, rights to payment (including
payments of interest or finance charges) general intangibles and other assets
relating to the Purchased Assets (including, without limitation, any other
accounts) or any other interest in the Purchased Assets, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing and any other property, rights, title or interests as
are specified on a Transaction Request and Confirmation and/or Trust Receipt
with respect to the Purchased Assets, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”). At the request of Buyer, Seller agrees to execute, deliver
and/or file such documents and perform such acts as may be reasonably necessary
to fully perfect Buyer’s security interest created hereby. Furthermore, the
Seller hereby authorizes the Buyer to file financing statements relating to the
Repurchase Assets, as the Buyer, at its option, may reasonably deem appropriate
and in accordance with the terms of this Agreement. The Seller shall pay the
filing costs for any financing statement or statements prepared pursuant to this
Section.

The Seller acknowledges that it does not have rights to service the Purchased
Assets other than its rights as a party to the current Servicing Agreement.
Without limiting the generality of the foregoing and in the event that Seller is
deemed to retain any residual Servicing Rights, and for the avoidance of doubt,
Seller grants, assigns and pledges to Buyer a security interest in the Servicing
Rights, as indicated in the paragraph above. The foregoing provision is intended
to constitute a security agreement or other arrangement or other credit
enhancement related to the Agreement and transactions hereunder as defined under
Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

9. Payment and Transfer

Unless otherwise mutually agreed in writing, all transfers of funds to be made
to Buyer by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at the following
account maintained by Buyer: Account No. 890-1140-821, ABA No. 021000018, Name
of Bank: Bank of New York, Bank City and State: New York, NY, Acct Name: Column
Financial, Inc., Attention: Credit Suisse CMBS Operations or such other account
as Buyer shall specify to Seller in writing pursuant to Section 20 hereof.
Seller acknowledges that it has no rights of withdrawal from the foregoing
account. All Purchased Assets transferred by one party hereto to the other party
shall be in suitable form for transfer or shall be accompanied by duly executed
instruments of transfer or assignment in blank and such other documentation as
transferee may reasonably request. All Purchased Assets shall be evidenced by a
Trust Receipt. Any Repurchase Price received by Buyer after 2:00 p.m. (New York
City time) shall be deemed received on the next succeeding Business Day.

10. Conditions Precedent

a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by
Seller, Guarantor and each other party thereto, as applicable:

(1) Program Agreements. The Program Agreements (including without limitation the
Guaranty and a Custodial Agreement in a form acceptable to Buyer) duly executed
and delivered by the parties thereto and being in full force and effect, free of
any modification, breach or waiver.

(2) Security Interest. Evidence that all other actions necessary or, in the
reasonable opinion of Buyer, desirable to perfect and protect Buyer’s interest
in the Purchased Assets and other Repurchase Assets have been taken, including,
without limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

(3) Organizational Documents. A certificate of an officer of each of Seller and
Guarantor (or any person duly authorized on behalf of either of the foregoing),
attaching certified copies of Seller’s and Guarantor’s certificate of formation,
certificate of limited partnership, limited liability company agreement, limited
partnership agreement, charter, bylaws and authorizing resolutions approving the
Program Agreements and transactions thereunder (either specifically or by
general resolution).

(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of Seller and Guarantor, dated as of no
earlier than the date ten (10) Business Days prior to the Purchase Date with
respect to the initial Transaction hereunder.

(5) Incumbency Certificate. An incumbency certificate of an officer of each of
Seller and Guarantor (or any person duly authorized on behalf of either of the
foregoing), certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Program Agreements.

(6) Opinions of Counsel. An opinion of Seller’s and Guarantor’s counsel, setting
forth corporate, enforceability, perfection, safe harbor and Investment Company
Act opinions, which shall be acceptable to Buyer and its counsel in their sole
discretion.

(7) Fees. Payment of any fees due to Buyer hereunder, including the Facility
Fee.

(8) Insurance. Evidence that Seller or Guarantor has added Buyer as an
additional loss payee under the Seller’s Fidelity Insurance.

b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:

(1) Due Diligence Review. Without limiting the generality of Sections 3(c) and
34 hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Eligible Assets, Seller, Guarantor and the Servicer.

(2) [reserved]

(3) Transaction Documents. Buyer or its designee shall have received on or
before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

(a) A Transaction Request and Confirmation delivered pursuant to Section 3(c)
hereof;

(b) The Trust Receipt;

(c) The Closing Data Tape;

(d) [reserved;]

(e) Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.

(4) Asset File. On or before each Purchase Date with respect to each Purchased
Asset, Seller shall deliver or cause to be delivered to Buyer or its designee
(initially, the Custodian) the Custodial Delivery Letter in the form attached
hereto as Exhibit D. In connection with each sale, transfer, conveyance and
assignment of a Purchased Asset, on or prior to each Purchase Date with respect
to such Purchased Asset, Seller shall deliver or cause to be delivered and
released to the Custodian the documents set forth in the Asset File, pertaining
to each of the Purchased Assets identified in the Custodial Delivery Letter
delivered therewith.

(5) No Default. No Default or Event of Default shall have occurred and be
continuing;

(6) Requirements of Law. No introduction of or a change in any Requirement of
Law or in the interpretation or administration of any Requirement of Law
applicable to Buyer has made it unlawful, and no Governmental Authority shall
have asserted that it is unlawful, for Buyer to enter into Transactions with a
Pricing Rate based on LIBOR.

(7) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement shall be true, correct and complete in all material respects with the
same force and effect as if made on and as of such Purchase Date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(8) [Reserved.]

(9) [Reserved.]

(10) Material Adverse Change. None of the following shall have occurred and/or
be continuing:

(a) Credit Suisse AG, New York Branch’s corporate bond rating as calculated by
S&P or Moody’s has been lowered or downgraded to a rating below investment grade
by S&P or Moody’s;

(b) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(c) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

(d) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

(11) [Reserved.]

(12) [Reserved.]

(13) Notice to Mortgagors. The Seller shall deliver to the Custodian a completed
and signed Notice to Mortgagor, substantially in the form of Exhibit N hereto,
with respect to each Purchased Asset subject to a Transaction.

c. Transaction Request and Confirmation. Each Transaction Request and
Confirmation (after being executed by Buyer), together with this Agreement,
shall be evidence of the terms of the Transaction(s) covered thereby.

11. Program; Costs; Taxes

a. Seller shall reimburse Buyer for any of Buyer’s reasonable out of pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Eligible
Assets; provided that such amounts shall not exceed $5,000 for each Eligible
Asset reviewed; provided further that Seller and Buyer agree that additional
expenses may be incurred for complex transactions, Buyer shall use good faith
efforts to advise Seller within a reasonable time following obtaining actual
knowledge that such expenses will be incurred, and such expenses shall be paid
by Seller upon demand. Seller shall also pay, or reimburse Buyer if Buyer shall
pay, any termination fee, which may be due any servicer. Seller shall pay the
fees and expenses of Buyer’s counsel in connection with the preparation,
negotiation and execution of the Program Agreements. Legal fees for any
subsequent amendments to this Agreement or related documents shall be borne by
Seller. Seller shall pay ongoing custodial and bank fees and expenses and any
other ongoing fees and expenses under any other Program Agreement.

b. If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with (i) any eurocurrency reserve requirement or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost (including Taxes) to Buyer in
engaging in the present or any future Transactions, then Seller must (A) repay
all Obligations and will be entitled to a pro rata refund of the Facility Fee
and (B) agree to pay to Buyer, from time to time, upon demand by Buyer (with a
copy to Custodian) the actual cost of additional amounts as specified by Buyer
and as calculated by Buyer in its good faith discretion to compensate Buyer for
such increased costs; notwithstanding anything contained herein, Seller shall
not be obligated to compensate Buyer for any increased costs that Buyer becomes
entitled to claim hereunder for any period prior to the date that is one hundred
and eighty (180) days prior to a notice of such claim if Buyer had actual
knowledge of the circumstances giving rise to such increased costs and of the
fact that such circumstances could be expected to result in a claim for
increased costs. Buyer shall use good faith efforts to advise Seller within a
reasonable time following obtaining actual knowledge that such increased costs
will be incurred, and such increased costs shall be paid by Seller upon demand.

c. With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf, whether or not such person is
listed on the certificate delivered pursuant to Section 10(a)(5) hereof.

d. Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Asset to Buyer, Seller agrees and covenants with Buyer to enforce
diligently Seller’s rights and remedies set forth in the Program Agreements.

e. Taxes.

(1) Any and all payments by Seller under or in respect of this Agreement or any
other Program Agreements to which the Seller is a party shall be made free and
clear of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, deductions, charges or withholdings
(including backup withholding) assessments, fees, other charges and all
liabilities (including penalties, interest and additions to tax) with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), unless required by law. If Seller shall be required
under any applicable Requirement of Law to deduct or withhold any Taxes from or
in respect of any sum payable under or in respect of this Agreement or any of
the other Program Agreements to the Buyer (including for purposes of
Section 11(b) and this Section 11(e), any assignee, successor or participant),
(i) Seller shall make all such deductions and withholdings in respect of Taxes,
(ii) Seller shall pay the full amount deducted or withheld in respect of Taxes
to the relevant taxation authority or other Governmental Authority in accordance
with any applicable Requirement of Law, and (iii) the sum payable by Seller
shall be increased as may be necessary so that after Seller has made all
required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable under this Section 11(e)) Buyer
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Agreement the term “Non-Excluded Taxes” are Taxes other than,
in the case of Buyer, Taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the jurisdiction under the laws of
which such Buyer is organized or of its applicable lending office, or any
political subdivision thereof, unless such Taxes are imposed as a result of
Buyer having executed, delivered or performed its obligations or received
payments under, or enforced, this Agreement or any of the other Program
Agreements (in which case such Taxes will be treated as Non-Excluded Taxes).

(2) In addition, Seller hereby agrees to pay any present or future stamp,
recording, court or documentary, filing, intangible, excise, property or
value-added taxes, or similar taxes, charges or levies that arise from any
payment made under or in respect of this Agreement or any other Program
Agreement or from the execution, delivery or registration of, any performance
under, or otherwise with respect to, this Agreement or any other Program
Agreement (collectively, “Other Taxes”).

(3) Seller hereby agrees to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable by
Seller under this Section 11(e) imposed on or paid by such Buyer and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. The indemnity by Seller provided for in this
Section 11(e)(3) shall apply and be made whether or not the Non-Excluded Taxes
or Other Taxes for which indemnification hereunder is sought have been correctly
or legally asserted. Amounts payable by Seller under the indemnity set forth in
this Section 11(e)(3) shall be paid within ten (10) days from the date on which
Buyer makes demand therefor and, if applicable, provides to Seller evidence,
reasonably satisfactory to Seller, of Buyer’s payment of such amounts.

(4) Within thirty (30) days after the date of any payment of Taxes, Seller (or
any Person making such payment on behalf of Seller) shall furnish to Buyer for
its own account a certified copy of the original official receipt evidencing
payment thereof.

(5) For purposes of this Section 11(e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Code.
Any Buyer (including for avoidance of doubt any assignee, successor or
participant) that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “N.A.”
“National Association, “insurance company,” or “assurance company” (a
“Non-Exempt Buyer”) shall deliver or cause to be delivered to Seller the
following properly completed and duly executed documents:

(a) in the case of a Non-Exempt Buyer that is not a United States person or is a
foreign disregarded entity for U.S. federal income tax purposes that is entitled
to provide such form, a complete and executed (x) U.S. Internal Revenue Form
W-8BEN with Part II completed in which Buyer claims the benefits of a tax treaty
with the United States providing for a zero or reduced rate of withholding (or
any successor forms thereto), including all appropriate attachments or (y) a
U.S. Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

(b) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit M (a “Section 11(E) Certificate”) or (y) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

(c) in the case of a Non-Exempt Buyer that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments; or

(d) in the case of a Non-Exempt Buyer that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 11(E) Certificate; or

(e) in the case of a Non-Exempt Buyer that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 11(E) Certificate, and (y) without duplication, with respect to each of
its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be provided by each such beneficial owner
pursuant to this Section 11(E)(e) if each such beneficial owner were a Buyer,
provided, however, that no such documents will be required with respect to a
beneficial owner to the extent that the actual Buyer is determined to be in
compliance with the requirements for certification on behalf of its beneficial
owner as may be provided in applicable U.S. Treasury regulations, or the
requirements of this clause (e) are otherwise determined to be unnecessary, as
determined by the Seller in its sole reasonable discretion, provided, however,
that Buyer shall be provided an opportunity to establish such compliance as
reasonable; or

(f) in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be provided by its beneficial owner
pursuant to this Section 11(e)(5) if such beneficial owner were the Buyer; or

(g) in the case of a Non-Exempt Buyer that (A) is not a United States person and
(B) is acting in the capacity as an “intermediary” (as defined in U.S. Treasury
Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) and
(ii) a Section 11(E) Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be provided by each such person pursuant to this
Section 11(e)(5) if each such person were a Buyer.

If the Buyer provides a form pursuant to clause (e)(5) and the form provided by
the Buyer at the time such Buyer first becomes a party to this Agreement or,
with respect to a grant of a participation, the effective date thereof, indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than “Non-Excluded Taxes”
(“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and until
such Buyer provides the appropriate form certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate shall be considered Excluded Taxes
solely for the periods governed by such form. If, however, on the date a Person
becomes an assignee, successor or participant to this Agreement, Buyer
transferor was entitled to indemnification or additional amounts under this
Section 11(e), then the Buyer assignee, successor or participant shall be
entitled to indemnification or additional amounts to the extent (and only to the
extent), that the Buyer transferor was entitled to such indemnification or
additional amounts for Non-Excluded Taxes, and the Buyer assignee, successor or
participant shall be entitled to additional indemnification or additional
amounts for any other or additional Non-Excluded Taxes.

For any period with respect to which Buyer has failed to provide Seller with the
appropriate form, certificate or other document described in subsection (e) of
this Section 11(e), if required, (other than (i) if such failure is due to a
change in any Requirement of Law, or in the interpretation or application
thereof, occurring after the date on which a form, certificate or other document
originally was required to be provided by such Buyer or, (ii) if it is legally
inadvisable or otherwise commercially disadvantageous for such Buyer to deliver
such form, certificate or other document), Buyer shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 11(e) with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Buyer become subject to
Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Seller shall take such steps as such Buyer
shall reasonably request, to assist such Buyer in recovering such Non-Excluded
Taxes.

Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 11(e) shall survive the termination of this Agreement. Nothing contained
in this Section 11(e) shall require the Buyer to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.

Each party to this Agreement acknowledges that it is its intent for purposes of
U.S. federal, state and local income and franchise taxes, to treat the
Transaction as indebtedness of Seller that is secured by the Purchased Assets
and the Purchased Assets as owned by Seller for federal income tax purposes in
the absence of a Default by Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.

12. Servicing

a. Seller, on Buyer’s behalf, shall contract with Servicer to, or if Seller is
the Servicer, Seller shall, service the Purchased Assets pursuant to the
Servicing Agreement, consistent with the degree of skill and care that Servicer
customarily requires with respect to similar Purchased Assets owned or managed
by it and in accordance with Accepted Servicing Practices. The Servicing
Agreement shall require, inter alia, that: Servicer (i) comply with all
applicable federal, state and local laws and regulations, (ii) maintain all
state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Buyer in any
Purchased Assets or any payment thereunder. In addition, the Servicing Agreement
shall require that the Servicer deposit all collections of Income (other than
amounts deposited in escrow accounts pursuant to the Servicing Agreement)
received by Servicer on account of the Purchased Assets in the Securities
Account no later than two (2) Business Days following receipt.

b. Upon (i) the occurrence and during the continuation of any Event of Default
hereunder, (ii) the occurrence and during the continuation (provided that no
Servicer Termination Event may be waived by Seller without the written consent
of Buyer) of an event of default under the Servicing Agreement (beyond any and
all applicable periods of notice and cure), or (iii) a downgrade of Servicer by
Morningstar to a rating below “CS3” or by S&P to a rating below “Average” (any
of clauses (i), (ii), or (iii) a “Servicer Termination Event”), Buyer shall have
the right to immediately terminate the Servicer’s right to service the Purchased
Assets without payment of any penalty or termination fee. Seller shall cooperate
and shall use its best efforts to cause Servicer to cooperate in transferring
the servicing of the Purchased Assets to a successor Servicer appointed by Buyer
in its sole good faith discretion.

c. Upon the occurrence of a Backup Servicer Trigger Event, Buyer shall have the
right, but not the obligation, in its sole discretion to appoint a Backup
Servicer. Seller shall cooperate and shall use its best efforts to cause
Servicer to cooperate in (i) immediately providing Backup Servicer with copies
of all Asset Files and Records in the possession of Servicer, and (ii) complying
with all document and information requests of Buyer and Backup Servicer.

d. If Seller should discover that, for any reason whatsoever, Servicer or any
entity responsible for managing or servicing any Purchased Assets has failed to
perform in all material respects any of the obligations of such entities with
respect to the Purchased Assets, or that an event of default under the Servicing
Agreement (beyond any and all applicable periods of notice and cure) has
occurred, Seller shall promptly notify Buyer. The Seller shall cause the
Servicer to execute a Power of Attorney, in the form of Exhibit C-2 hereto, to
be delivered on the date hereof, which Power of Attorney shall only be exercised
during the occurrence and continuance of any Servicer Termination Event.

e. In the event that the Servicer is a master servicer of a Purchased Asset
which is serviced by a Third Party Servicer, the Seller shall provide promptly
to Buyer a Servicer Notice, Pledge and Redirection Letter addressed to and
agreed to by the Third Party Servicer of the related Purchased Assets, advising
such Third Party Servicer of such matters as Buyer may reasonably request,
including, without limitation, recognition by the master servicer of Buyer’s
interest in such Purchased Assets and the Third Party Servicer’s agreement that
upon receipt of notice of an Event of Default from Buyer, it will follow the
instructions of Buyer with respect to the Purchased Assets and any related
Income with respect thereto.

f. Seller shall not employ sub-servicers (other than the Servicer or Affiliates
thereof or Third Party Servicers) to service the Purchased Assets without the
prior written approval of Buyer, which approval shall not be unreasonably
withheld. If the Purchased Assets are serviced, in whole or in part, by a
sub-servicer (i) Servicer shall nevertheless remain primarily liable to Buyer
for the servicing of the Purchased Assets under the Servicing Agreement; and
(ii) any agreement with a subservicer shall entitle Buyer to terminate such
subservicer without fee or penalty in the event that Servicer is replaced.

g. Seller shall cause Servicer to provide to Buyer, electronically, in a format
mutually acceptable to Buyer and Seller, by no later than the Reporting Date,
the Servicing Report.

h. For the avoidance of doubt, Seller retains no rights to the servicing other
than Seller’s rights under the Servicing Agreement. As such, Seller expressly
acknowledges that the Purchased Assets are sold to Buyer on a “servicing
released” basis with such servicing retained by the Servicer.

13. Representations and Warranties

a. Each of Seller and Guarantor represents and warrants to Buyer as of the date
hereof and as of each Purchase Date for any Transaction that:

(1) Seller and Guarantor Existence. Seller has been duly formed and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware. Guarantor has been duly organized and is validly existing as
a real estate investment trust in good standing under the laws of the State of
Maryland.

(2) Licenses. Each of Seller and Guarantor is duly licensed or is otherwise
qualified in each jurisdiction in which it transacts business for the business
which it conducts and is not in default of any applicable federal, state or
local laws, rules and regulations unless, in each instance, such failure to be
licensed or qualified is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect and is not in default of such
state’s applicable laws, rules and regulations. Seller has the requisite power
and authority and legal right to originate and purchase Eligible Assets (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Eligible Assets.

(3) Power. Each of Seller and Guarantor has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

(4) Due Authorization. Each of Seller and Guarantor has all necessary corporate
or other power, authority and legal right to execute, deliver and perform its
obligations under each of the Program Agreements, as applicable. This Agreement,
any Transaction Request and Confirmation and the Program Agreements have been
(or, in the case of Program Agreements and any Transaction Request and
Confirmation not yet executed, will be) duly authorized, executed and delivered
by Seller and Guarantor, all requisite or other corporate action having been
taken, and each, as applicable, is valid, binding and enforceable against Seller
and Guarantor in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

(5) Financial Statements. The Guarantor has heretofore furnished to Buyer a copy
of (a) its consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the fiscal year of the Guarantor ended
December 31, 2011 and the related consolidated statements of income and retained
earnings and of cash flows for the Guarantor and its consolidated Subsidiaries
for such fiscal year, setting forth in each case in comparative form the figures
for the previous year, with the opinion thereon of Grant Thornton, LLP and
(b) its consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the quarterly fiscal periods of the Guarantor
ended March 31, 2012, June 30, 2012 and September 30, 2012 and the related
consolidated statements of income and retained earnings and of cash flows for
the Guarantor and its consolidated Subsidiaries for such quarterly fiscal
periods, setting forth in each case in comparative form the figures for the
previous year. All such financial statements are complete and correct and fairly
present, in all material respects, the consolidated financial condition of the
Guarantor and its Subsidiaries and the consolidated results of their operations
as at such dates and for such fiscal periods, all in accordance with GAAP
applied on a consistent basis. Since December 31, 2011, there has been no
material adverse change in the consolidated business, operations or financial
condition of the Guarantor and its consolidated Subsidiaries taken as a whole
from that set forth in said financial statements nor is Seller aware of any
state of facts which (with notice or the lapse of time) would or could result in
any such material adverse change. The Guarantor has, on the date of the
statements delivered pursuant to this Section (the “Statement Date”) no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Buyer in writing.

(6) Event of Default. There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

(7) Solvency. Each of Seller and Guarantor is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to such Transaction, will
not be left with an unreasonably small amount of capital with which to engage in
its business. Neither Seller nor Guarantor intends to incur, nor believes that
it has incurred, debts beyond its ability to pay such debts as they mature and
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by Seller upon the sale of
the Purchased Assets to Buyer constitutes reasonably equivalent value and fair
consideration for such Purchased Assets. Seller is not transferring any
Purchased Assets with any intent to hinder, delay or defraud any of its
creditors.

(8) No Conflicts. The execution, delivery and performance by each of Seller and
Guarantor of this Agreement, any Transaction Request and Confirmation hereunder
and the Program Agreements do not conflict with any term or provision of the
formation documents of Seller or Guarantor or any law, rule, regulation, order,
judgment, writ, injunction or decree applicable to Seller or Guarantor of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over Seller or Guarantor, which conflict would have a Material
Adverse Effect and will not result in any violation of any such mortgage,
instrument, agreement or obligation to which Seller or Guarantor is a party.

(9) True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor, or any Affiliate
thereof or any of their officers furnished or to be furnished to Buyer in
connection with the initial or any ongoing due diligence of Seller, Guarantor,
or any Affiliate or officer thereof, or the negotiation, preparation, or
delivery of the Program Agreements are true and complete and do not omit to
disclose any material facts necessary to make the statements herein or therein,
in light of the circumstances in which they are made, not misleading. All
financial statements have been prepared in accordance with GAAP.

(10) Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any governmental authority or court is required under
applicable law in connection with the execution, delivery and performance by
Seller or Guarantor of this Agreement, any Transaction Request and Confirmation
and the Program Agreements.

(11) Litigation. There is no action, proceeding or investigation pending with
respect to which either Seller or Guarantor has received service of process or,
to the best of Seller’s or Guarantor’s knowledge threatened against it before
any court, administrative agency or other tribunal (A) asserting the invalidity
of this Agreement, any Transaction, Transaction Request and Confirmation or any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Transaction Request and
Confirmation or any Program Agreement, (C) makes a claim individually in an
amount greater than $100,000 with respect to Seller and $2,500,000 with respect
to Guarantor or in an aggregate amount greater than $100,000 with respect to
Seller and $2,500,000 with respect to Guarantor, (D) which requires filing with
the Securities and Exchange Commission in accordance with the 1934 Act or any
rules thereunder or (E) which might materially and adversely affect the validity
of the Mortgage Loans or the performance by it of its obligations under, or the
validity or enforceability of, this Agreement, any Transaction Request and
Confirmation or any Program Agreement.

(12) Material Adverse Change. There has been no material adverse change in the
business, operations, financial condition, or properties of Seller, Guarantor or
any Significant Affiliate since the date set forth in the most recent financial
statements supplied to Buyer as determined by Buyer in its sole good faith
discretion.

(13) Ownership. Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Asset Files to the Custodian and the
Custodian’s receipt of the related Purchased Asset Schedule, Buyer shall become
the sole owner of the Purchased Assets and related Repurchase Assets, free and
clear of all liens and encumbrances.

(14) Taxes.

(a) Seller, Guarantor and its Subsidiaries have timely filed all tax returns
that are required to be filed by them and have timely paid all Taxes, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided. The charges, accruals and reserves on the books of Seller,
Guarantor and its Subsidiaries in respect of Taxes and other governmental
charges are adequate.

(b) RAIT Financial Trust is and has always been treated as a real estate
investment trust for U.S. federal income tax purposes, and Seller will be
treated as a disregarded entity for tax purposes or as a corporation that will
be a qualified REIT subsidiary (“QRS”) of RAIT Financial Trust.

(15) Investment Company. Neither Seller nor Guarantor is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

(16) Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Seller’s chief executive office, is, and has been, located at Cira Centre,
2929 Arch Street, 17th Floor, Philadelphia, Pennsylvania 19104-2870. On the
Effective Date, Seller’s jurisdiction of organization is Delaware. Seller shall
provide Buyer with thirty (30) days advance notice of any change in Seller’s
principal office or place of business or jurisdiction. Seller has no trade name.
During the preceding five (5) years, Seller has not been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.

(17) Location of Books and Records. The location where Seller keeps its books
and records, including all computer tapes and records relating to the Purchased
Assets and the related Repurchase Assets is its chief executive office.

(18) ERISA. Each Plan to which Seller, Guarantor or its Subsidiaries make direct
contributions, and, to the knowledge of Seller, Guarantor, each other Plan and
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

(19) Adverse Selection. Seller has not selected the Purchased Assets in a manner
so as to adversely affect Buyer’s interests.

(20) Agreements. Neither Seller nor any Subsidiary of Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13(a)(5)
hereof. Neither Seller nor any Subsidiary of Seller is in default (beyond any
and all applicable notice and cure periods) in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement, instrument, or indenture which default could have a material adverse
effect on the business, operations, properties, or financial condition of Seller
as a whole.

(21) Other Indebtedness. Seller has no Indebtedness other than Indebtedness
evidenced by this Agreement.

(22) No Reliance. Each of Seller and Guarantor has made its own independent
decisions to enter into the Program Agreements and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary. Neither Seller nor
Guarantor is relying upon any advice from Buyer as to any aspect of the
Transactions, including without limitation, the legal, accounting or tax
treatment of such Transactions.

(23) Plan Assets. Neither Seller nor Guarantor is an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, the Purchased Assets are not “plan assets”
within the meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of ERISA in
the Seller’s hands, and transactions by or with Seller or Guarantor are not
subject to any state or local statute regulating investments, or fiduciary
obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

(24) No Prohibited Persons. Neither the Seller, the Guarantor nor any of their
respective Affiliates, officers, directors, partners or members, is an entity or
person (or to the Seller’s knowledge, owned or controlled by an entity or
person): (i) that is listed in the annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

(25) Asset File. Each Asset File delivered by Seller represents a true and
correct copy of the documents contained therein and each Purchased Asset
Schedule and Closing Data Tape, together with all other information contained
therein prepared by Seller or its Affiliates and delivered by Seller to Buyer
immediately prior to the Purchase Date, is true and correct and conforms in all
material respects to the Summary Diligence Materials and Preliminary Data Tape
previously provided to Buyer and pursuant to which Buyer has elected to enter
into the Transaction.

(26) Real Estate Investment Trust. Guarantor has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. Guarantor for its current “tax year” (as defined in the Code) is entitled
to a dividends paid deduction under the requirements of Section 857 of the Code
with respect to any dividends paid by it with respect to each such year for
which it claims a deduction in its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.

b. With respect to every Purchased Asset, each of Seller and Guarantor
represents and warrants to Buyer as of the applicable Purchase Date for any
Transaction and each date thereafter that, except as may be set forth in the
related Schedule of Exceptions as accepted by Buyer in its sole discretion, each
representation and warranty set forth on Schedule 1 is true and correct.

c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets are subject to this Agreement. Upon discovery by Seller,
Guarantor, Servicer or Buyer of any breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others. Buyer has the right to
require, in its unreviewable discretion, Seller to repurchase within one
(1) Business Day after receipt of notice from Buyer any Purchased Asset for
which a breach of one or more of the representations and warranties referenced
in Section 13(b) exists and which breach (i) has a material adverse effect on
the value of such Purchased Asset or the interests of Buyer or (ii)  as
determined by Buyer, in its good faith discretion, causes such Purchased Asset
to be unacceptable for inclusion in a securitization.

14. Covenants

Each of Seller and Guarantor covenants with Buyer that, during the term of this
facility:

a. Litigation. Seller and Guarantor, as applicable, will promptly, and in any
event within ten (10) days after service of process on any of the following,
give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
threatened or pending) or other legal or arbitrable proceedings affecting Seller
or Guarantor or affecting any of their Property before any Governmental
Authority that (i) questions or challenges the validity or enforceability of any
of the Program Agreements or any action to be taken in connection with the
transactions contemplated hereby, (ii) makes a claim individually in an amount
greater than $100,000 with respect to Seller and $2,500,000 with respect to
Guarantor or in an aggregate amount greater than $100,000 with respect to Seller
and $2,500,000 with respect to Guarantor, or (iii) which, individually or in the
aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect. Seller and Guarantor, as applicable, will promptly
provide notice of any judgment, which with the passage of time, could cause an
Event of Default hereunder.

b. Prohibition of Fundamental Changes. Neither Seller nor Guarantor shall enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that
Seller and Guarantor may merge or consolidate with (a) any wholly owned direct
or indirect subsidiary of Seller or Guarantor, or (b) any other Person if Seller
or Guarantor is the surviving entity; and provided further, that if after giving
effect thereto, no Event of Default would exist hereunder.

c. Servicer. Seller shall cause Servicer to provide to Buyer, electronically, in
a format mutually acceptable to Buyer and Seller, by no later than the Reporting
Date, the Servicing Report. Seller shall not cause the Purchased Assets to be
serviced by any servicer other than a servicer expressly approved in writing by
Buyer, which approval shall be deemed granted by Buyer with respect to Seller
and RAIT Partnership, L.P., a Delaware limited partnership, with the execution
of this Agreement.

d. Insurance. The Seller or Guarantor shall continue to maintain, for Seller,
Fidelity Insurance in an amount at least equal to $2,500,000 for a single loss
and in an amount at least equal to $5,000,000 for aggregate losses. The Seller
or Guarantor shall maintain, for Seller, Fidelity Insurance in respect of its
officers, employees and agents, with respect to any claims made in connection
with all or any portion of the Repurchase Assets. The Seller or Guarantor shall
notify the Buyer of any material change in the terms of any such Fidelity
Insurance.

e. No Adverse Claims. Seller warrants and will defend, and shall use best
efforts to cause any Servicer to defend, the right, title and interest of Buyer
in and to all Purchased Assets and the related Repurchase Assets against all
adverse claims and demands.

f. Assignment. Except as permitted herein, neither Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets or any interest therein, provided that this Section shall not
prevent any transfer of Purchased Assets in accordance with the Program
Agreements.

g. Security Interest. Seller shall do all things necessary to preserve the
Purchased Assets and the related Repurchase Assets so that they remain subject
to a first priority perfected security interest hereunder. Without limiting the
foregoing, Seller will comply with all rules, regulations and other laws of any
Governmental Authority and cause the Purchased Assets or the related Repurchase
Assets to comply with all applicable rules, regulations and other laws.

h. Records.

(1) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Assets in accordance with industry custom
and practice for assets similar to the Purchased Assets, and shall transmit all
such Records to Custodian’s possession unless Buyer otherwise approves. Seller
will not request removal of any such papers, records or files that are an
original or an only copy from Custodian’s possession, except for individual
items removed in connection with servicing a specific Purchased Asset, in which
event Seller will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file. Seller or the Servicer of
the Purchased Assets will maintain all such Records not in the possession of
Custodian in good and complete condition in accordance with industry practices
for assets similar to the Purchased Assets and preserve them against loss.

(2) For so long as Buyer has an interest in or lien on any Purchased Asset,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.

(3) Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian, Backup Servicer, if
any, or Buyer to examine any such Records, either by its own officers or
employees, or by agents or contractors, or both, and make copies of all or any
portion thereof, and (y) permit Buyer or its authorized agents, on a
confidential basis (unless disclosure is required by applicable law, regulatory
body or in order for Buyer to enforce its rights and remedies under the Program
Agreements), to discuss the affairs, finances and accounts of Seller with its
chief operating officer and chief financial officer and to discuss the affairs,
finances and accounts of Seller with its independent certified public
accountants.

i. Books. Seller shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer.

j. Approvals. Seller shall maintain all licenses, permits or other approvals
necessary for Seller to conduct its business and to perform its obligations
under the Program Agreements, and Seller shall conduct its business strictly in
accordance with applicable law.

k. Material Change in Business. Neither Seller nor Guarantor shall make any
material change in the nature of its business, which is principally the owning,
lending and managing of commercial real estate and the management of commercial
real estate funds.

l. Distributions. Seller shall not pay any dividends greater than Net Income in
any given calendar year. If an Event of Default has occurred and is continuing,
neither Seller nor Guarantor shall pay any dividends with respect to any capital
stock or other equity interests in such entity, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller or
Guarantor; provided that Guarantor shall be permitted to pay any such dividends
solely in order to meet its REIT Distribution Requirement.

m. Applicable Law. Seller and Guarantor shall comply in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority.

n. Existence. Seller and the Guarantor shall preserve and maintain their legal
existence and all of their rights, privileges, licenses and franchises the loss
of which could have a material adverse effect on their ability to comply with
the terms of this Agreement and the other Program Agreements or their ability to
own or enforce any of the Purchased Assets.

o. Chief Executive Office; Jurisdiction of Organization. Seller shall not move
its chief executive office from the address referred to in Section 13(a)(16) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13(a)(16) unless it shall have provided Buyer thirty (30) days’ prior
written notice of such change.

p. Taxes.

i. Seller and Guarantor shall timely file all tax returns that are required to
be filed by them and shall timely pay and discharge all Taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property, except for any such Tax, assessment, charge or levy the
payment of which is being contested in good faith by proper proceedings
diligently conducted and with respect to which adequate reserves are being
maintained.

ii. RAIT Financial Trust will be treated as a real estate investment trust for
U.S. federal income tax purposes, and Seller will be treated as a disregarded
entity for tax purposes or as a corporation that will be a QRS of RAIT Financial
Trust.

q. Transactions with Affiliates. Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) not prohibited under the Program Agreements, (b) in the ordinary course of
Seller’s business and (c) upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate.

r. Guarantees. Seller shall not create, incur, assume or suffer to exist any
Guarantees, except (i) to the extent reflected in Seller’s financial statements
or notes thereto and (ii) to the extent the aggregate Guarantees of Seller do
not exceed $1,000,000.

s. Indebtedness. Seller shall not incur any additional Indebtedness not
otherwise expressly contemplated herein without the prior written consent of
Buyer.

t. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates provided by or on behalf of Seller,
Guarantor, or any of their officers furnished to Buyer hereunder and during
Buyer’s diligence of Seller and Guarantor are and will be true and complete and
do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading; provided that, solely with respect to information delivered
regarding the Purchased Assets, any breach of the foregoing shall only result in
a reduction of the Asset Value of such Purchased Assets and shall not result in
an Event of Default to the extent set forth in Section 15(g) hereof. All
required financial statements, information and reports delivered by Seller to
Buyer pursuant to this Agreement shall be prepared in accordance with GAAP, or,
if applicable, to SEC filings, the appropriate SEC accounting regulations.

u. Plan Assets. Seller and Guarantor shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and the Seller and Guarantor shall not use “plan
assets” within the meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of
ERISA to engage in this Agreement or any Transaction hereunder, and transactions
by or with Seller, Guarantor shall not be subject to any state or local statute
regulating investments of, or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

v. [reserved]

w. Hedging. Seller shall maintain Interest Rate Protection Agreements in an
amount and in accordance with Seller’s written policy unless otherwise approved
by Buyer in writing. Seller shall not amend such written policy without the
prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed.

x. Financial Covenants. Guarantor shall at all times comply with all financial
covenants and/or financial ratios set forth in Section 2 of the Pricing Side
Letter.

y. Seller Separateness Covenant. Seller shall (a) own no assets, and will not
engage in any business, other than the assets and transactions consistent with
those specifically contemplated by this Agreement; (b) not incur any
Indebtedness, Non-Recourse Debt or obligation (other than Permitted Trade
Payables), secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than pursuant hereto; (c) not
make any loans or advances to any third party other than in connection with the
acquisition or holding of any Purchased Assets or the other Eligible Assets
acquired after the date hereof, and shall not acquire obligations or securities
of its affiliates; (d) pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets (with no
obligation to make capital contributions); (e) comply with the provisions of its
organizational documents; (f) do all things necessary to observe organizational
formalities and to preserve its existence, and will not amend, modify or
otherwise change its organizational documents, or suffer same to be amended,
modified or otherwise changed, without the prior written consent of Buyer;
(g) maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates (except that such financial statements may
be consolidated to the extent consolidation is required under GAAP or as a
matter of law); (h) be, and at all times will hold itself out to the public as,
a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, shall not identify
itself or any of its affiliates as a division or part of the other and, where
necessary, shall maintain separate stationery, invoices and checks; (i) maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations
(with no obligation to make capital contributions); (j) not engage in or suffer
any Change in Control, dissolution, winding up, liquidation, consolidation or
merger in whole or in part unless permitted under this Agreement or a Program
Agreement; (k) not commingle its funds or other assets with those of any
Affiliate or any other Person, except as contemplated by this Agreement;
(l) maintain its assets in such a manner that it will not be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
affiliate or any other person; (m) not and will not hold itself out to be
responsible for the debts or obligations of any other Person (other than as
contemplated hereunder); (n) cause each of its direct and indirect owners to
agree not to (i) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding with respect to Seller; institute any
proceedings under any applicable insolvency law or otherwise seek any relief
under any laws relating to the relief from debts or the protection of debtors
generally with respect to Seller; (ii) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for Seller or a substantial portion of its properties; or (iii) make
any assignment for the benefit of Seller’s creditors.

z. Amendments. Seller shall not materially amend, modify or waive any documents
relating to the Mortgage Loan without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed. Without
limiting the foregoing, Seller shall provide prompt written notice to Buyer of
any amendments, modifications or waivers relating to the Mortgage Loan, together
with a copy thereof. For the avoidance of doubt and without limiting the
generality of Section 6 hereof or the definitions of “Market Value” or “Asset
Value” hereof, Buyer’s approval of any amendment, modification or waiver shall
not preclude Buyer’s ability to re-determine Market Value of any Purchased Asset
as a result of such amendment, modification or waiver; provided that Buyer shall
advise Seller in writing of any such re-determination of Market Value at the
time the related consent is provided; and provided further that any such
approval and re-determination of Market Value shall in no way limit the Buyer’s
right to determine Market Value in the manner and at the times otherwise
permitted under the Program Agreements.

15. Events of Default

Each of the following shall constitute an “Event of Default” hereunder:

a. Payment Failure. Failure of Seller to (i) make any payment of Price
Differential, Repurchase Price, the Facility Fee or any other sum which has
become due, on a Price Differential Payment Date or a Repurchase Date or
otherwise, whether by acceleration or otherwise, under the terms of this
Agreement, or any other document evidencing or securing Indebtedness of Seller
to Buyer or to any Affiliate of Buyer, or (ii) cure any Margin Deficit or pay
any Reset Payment when due pursuant to Section 6 hereof.

b. Cross Default. (i) Seller, Guarantor or any of their Significant Affiliates
shall be in default under (i) any Indebtedness, in the aggregate, in excess of
$100,000 of Seller and $2,500,000 of Guarantor or any of their Significant
Affiliates, which default (1) involves the failure to pay a matured obligation,
or (2) permits the acceleration of the maturity of obligations by any other
party to or beneficiary with respect to such Indebtedness if the aggregate
amount of the Indebtedness in respect of which defaults shall have occurred is
at least $100,000 with respect to Seller or $2,500,000 with respect to
Guarantor, or (ii) any other contract or contracts, in the aggregate in excess
of $100,000 to which Seller is a party and $2,500,000 to which Guarantor or any
of their Significant Affiliates is a party, which default (1) involves the
failure to pay a matured obligation by Seller or Guarantor, or (2) permits the
acceleration of the maturity of obligations of Seller or Guarantor by any other
party to or beneficiary of such contract.

c. Assignment. Assignment or attempted assignment by Seller or Guarantor of this
Agreement or any rights hereunder without first obtaining the specific written
consent of Buyer, or the granting by Seller of any security interest, lien or
other encumbrances on any Purchased Assets to any person other than Buyer.

d. Insolvency. An Act of Insolvency shall have occurred with respect to Seller
or Guarantor.

e. Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of Seller, Guarantor or any of their
respective Significant Affiliates shall occur, in each case as determined by
Buyer in its sole good faith discretion, or any other condition shall exist
which, in Buyer’s sole good faith discretion, constitutes a material impairment
of Seller’s or Guarantor’s ability to perform its obligations under this
Agreement or any other Program Agreement.

f. Breach of Identified Representation or Covenant or Obligation. A material
breach by Seller or Guarantor of any of the representations, warranties or
covenants or obligations set forth in Sections 13(a)(1), 13(a)(7), 13(a)(15),
13(a)(19), 13(a)(23), 13(a)(26), 14(b), 14(n), 14(p)(ii), 14(r), 14(s), 14(t),
14(u), 14(x) and 14(y) of this Agreement.

g. Breach of Non-Identified Representation or Covenant. A breach by Seller or
Guarantor of any other material representation, warranty or covenant set forth
in this Agreement (and not otherwise specified in Section 15(f) above) or any
other Program Agreement, if such breach is not cured within five (5) Business
Days after notice or knowledge thereof of Seller or Guarantor (other than the
representations and warranties set forth in Schedule 1, which shall be
considered solely for the purpose of determining the Asset Value, the existence
of a Margin Deficit and the obligation to repurchase such Purchased Asset)
unless (i) such party shall have made any such representations and warranties
with knowledge that they were materially false or misleading at the time made,
(ii) any such representations and warranties have been determined by Buyer in
its sole good faith discretion to be materially false or misleading on a regular
basis, or (iii) Buyer, in its sole good faith discretion, determines that such
breach of a material representation, warranty or covenant materially and
adversely affects (A) the condition (financial or otherwise) of such party; or
(B) Buyer’s determination to enter into this Agreement or Transactions with such
party, in which event such breach shall constitute an immediate Event of Default
and Seller shall have no cure right hereunder).

h. Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by Guarantor (beyond any and all applicable periods of
notice and cure, if any) under the Guaranty, any repudiation of the Guaranty by
Guarantor, or if the Guaranty is not enforceable against Guarantor.

i. Change of Control. The occurrence of a Change in Control.

j. Failure to Transfer. Seller fails to transfer the Purchased Assets to Buyer
on the applicable Purchase Date (provided Buyer has tendered the related
Purchase Price).

k. Judgment. A final judgment or judgments (i) for the payment of money in
excess of $100,000 individually or in the aggregate shall be rendered against
Seller and $2,500,000 individually or in the aggregate shall be rendered against
Guarantor, in each case, by one or more courts, administrative tribunals or
other bodies having jurisdiction and the same shall not be satisfied, discharged
(or provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof.

l. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of Seller, Guarantor or any Significant
Affiliate thereof, or shall have taken any action to displace the management of
Seller, Guarantor or any Significant Affiliate thereof or to curtail its
authority in the conduct of the business of Seller, Guarantor or any Significant
Affiliate thereof, or takes any action in the nature of enforcement to remove,
limit or restrict the approval of Seller, Guarantor or Significant Affiliate as
an issuer, buyer or a seller/servicer of mortgage loans or securities backed
thereby, and such action provided for in this subparagraph shall not have been
discontinued or stayed within thirty (30) days.

m. Inability to Perform. An officer of Seller or Guarantor shall admit in
writing or in any legal proceeding its inability to, or its intention not to,
perform any of Seller’s Obligations or Guarantor’s Obligations hereunder or
under the Guaranty.

n. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets or other Repurchase Assets purported to be covered hereby and Seller
fails to repurchase such Purchased Assets and other Repurchase Assets within one
(1) Business Day.

o. Financial Statements. Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.

p. REIT Qualification. RAIT Financial Trust shall fail to maintain its status as
a real estate investment trust under Section 856 of the Internal Revenue Code of
1986, as amended or fails to be entitled to claim dividend paid deductions
pursuant to Section 857 of the Internal Revenue Code of 1986, as amended.

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

16. Remedies Upon Default

In the event that an Event of Default shall have occurred and be continuing:

a. Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of Seller or Guarantor),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). Buyer shall (except upon the
occurrence of an Act of Insolvency of Seller or Guarantor) give notice to Seller
and Guarantor of the exercise of such option as promptly as practicable.

b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Seller’s obligations in such Transactions
to repurchase all Purchased Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subparagraph (a) of this Section,
shall thereupon become immediately due and payable, (ii) all Income paid after
such exercise or deemed exercise shall be retained by Buyer and applied, in
Buyer’s sole good faith discretion, to the aggregate unpaid Repurchase Prices
for all outstanding Transactions and any other amounts owing by Seller hereunder
in accordance with Section 7(f) hereof, and (iii) Seller shall immediately
deliver to Buyer the Asset Files relating to any Purchased Assets subject to
such Transactions then in Seller’s possession or control.

c. Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
Seller relating to the Purchased Assets and all documents relating to the
Purchased Assets (including, without limitation, any legal, credit or servicing
files with respect to the Purchased Assets) which are then or may thereafter
come in to the possession of Seller or any third party acting for Seller. To
obtain physical possession of any Purchased Assets held by Custodian, Buyer
shall present to Custodian a Trust Receipt. Without limiting the rights of Buyer
hereto to pursue all other legal and equitable rights available to Buyer for
Seller’s or Guarantor’s failure to perform its obligations under this Agreement,
Seller and Guarantor acknowledge and agree that the remedy at law for any
failure to perform obligations hereunder would be inadequate and Buyer shall be
entitled to specific performance, injunctive relief, or other equitable remedies
in the event of any such failure. The availability of these remedies shall not
prohibit Buyer from pursuing any other remedies for such breach, including the
recovery of monetary damages.

d. Buyer shall have the right to direct all servicers then servicing any
Purchased Assets to remit all collections thereon to Buyer, and if any such
payments are received by Seller, Seller shall not commingle the amounts received
with other funds of Seller and shall promptly pay them over to Buyer. Buyer
shall also have the right to terminate any one or all of the servicers then
servicing any Purchased Assets with or without cause. In addition, Buyer shall
have the right to immediately sell the Purchased Assets and liquidate all
Repurchase Assets. Such disposition of Purchased Assets may be, at Buyer’s
option, on either a servicing-released or a servicing-retained basis. Buyer
shall not be required to give any warranties as to the Purchased Assets with
respect to any such disposition thereof. Buyer may specifically disclaim or
modify any warranties of title or the like relating to the Purchased Assets. The
foregoing procedure for disposition of the Purchased Assets and liquidation of
the Repurchase Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. Seller agrees that it would not be
commercially unreasonable for Buyer to dispose of the Purchased Assets or the
Repurchase Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Assets or the Repurchase
Assets, or that have the reasonable capability of doing so, or that match buyers
and sellers of assets. Buyer shall be entitled to place the Purchased Assets in
a pool for issuance of mortgage-backed securities at the then-prevailing price
for such securities and to sell such securities for such prevailing price in the
open market. Buyer shall also be entitled to sell any or all of such Purchased
Assets individually for the prevailing price. Buyer shall also be entitled, in
its sole good faith discretion to elect, in lieu of selling all or a portion of
such Purchased Assets, to give the Seller credit for such Purchased Assets and
the Repurchase Assets in an amount equal to the Market Value of the Purchased
Assets against the aggregate unpaid Repurchase Price and any other amounts owing
by the Seller hereunder.

e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets and Repurchase Assets to
the Repurchase Prices hereunder and all other Obligations in the manner Buyer
deems appropriate in its sole good faith discretion.

f. Seller shall be liable to Buyer for (i) the amount of all reasonable legal or
other expenses (including, without limitation, all costs and expenses of Buyer
in connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal counsel of Buyer) incurred in
connection with or as a result of an Event of Default, (ii) damages in an amount
equal to the cost (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

g. To the extent permitted by applicable law, Seller shall be liable to Buyer
for interest on any amounts owing by Seller hereunder, from the date Seller
becomes liable for such amounts hereunder until such amounts are (i) paid in
full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller under this Section 16(g) shall
be calculated from and after such Event of Default at a rate equal to the Post
Default Rate.

h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to Seller. All rights and remedies arising under this Agreement as amended from
time to time hereunder are cumulative and not exclusive of any other rights or
remedies which Buyer may have.

j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense (other than a defense of payment or performance)
Seller might otherwise have arising from the use of nonjudicial process,
enforcement and sale of all or any portion of the Repurchase Assets, or from any
other election of remedies. Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

k. Buyer shall have the right to perform reasonable due diligence with respect
to Seller and the Purchased Assets, which review shall be at the expense of
Seller.

l. The Seller recognizes the Buyer may be unable to effect a public sale of any
or all of the Purchased Assets. The Seller acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the Buyer
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.

m. Nothing contained in the Agreement shall obligate Buyer to segregate any
Purchased Assets delivered to Buyer by Seller. Notwithstanding anything to the
contrary set forth in the Agreement, in no event shall Purchased Assets remain
in the custody of Seller or any Affiliate of Seller.

17. Reports

a. Notices. Seller or Guarantor shall furnish to Buyer (x) promptly, copies of
any material and adverse notices (including, without limitation, notices of
defaults, breaches, potential defaults or potential breaches) and any material
financial information that is not otherwise required to be provided by Seller
hereunder which is given to Seller’s lenders, (y) immediately, notice of the
occurrence of any Event of Default hereunder or default or breach by Seller or
Servicer or Guarantor of any obligation under any Program Agreement or any
material contract or agreement of Seller or Servicer or Guarantor or the
occurrence of any event or circumstance that such party reasonably expects has
resulted in, or will, with the passage of time, result in, a Material Adverse
Effect or an Event of Default or such a default or breach by such party and
(z) the following:

(1) as soon as available and in any event within forty (40) calendar days after
the end of each calendar quarter, the unaudited consolidated balance sheets of
Guarantor and its consolidated Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income and retained earnings and of
cash flows for the Guarantor and its consolidated Subsidiaries for such period
and the portion of the fiscal year through the end of such period, which may be
delivered in the form of a 10-Q, accompanied by a certificate of a Responsible
Officer of Guarantor, which certificate shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of Guarantor and its consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);

(2) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Guarantor, the consolidated balance sheets of Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year, which
may be delivered in the form of a 10-K, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion and the scope of audit shall be acceptable to Buyer in its sole good
faith discretion, shall have no “going concern” qualification and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Guarantor and its respective
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;

(3) such other prepared statements that Buyer may reasonably request;

(4) if applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by Seller or Guarantor, within
five (5) Business Days of their filing with the SEC; provided, that, Seller,
Guarantor or any Significant Affiliate will provide Buyer and Credit Suisse
Securities (USA) LLC with a copy of the annual 10-K filed with the SEC by
Seller, Guarantor or any of its Significant Affiliates, no later than ninety
(90) days after the end of the year; provided, further, that the public posting
of the Guarantor’s SEC filings, including year-end financial statements, on the
official web site of the Guarantor shall be deemed sufficient delivery thereof
to Buyer, so long as Seller or Guarantor delivers prompt notice to Buyer of such
posting;

(5) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Governmental Authority and
investor audits, examinations, evaluations, monitoring reviews and reports of
its operations (including those prepared on a contract basis) which provide for
or relate to (i) material corrective action required, (ii) material sanctions
proposed, imposed or required, including without limitation notices of defaults,
notices of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation,
suspension, or non-renewal, or (iii) “report cards,” “grades” or other
classifications of the quality of Seller’s operations;

(6) as soon as available, but in any event once per calendar quarter, financial
statements with respect to the underlying property related to the Purchased
Assets;

(7) from time to time such other information regarding the financial condition,
operations, or business of the Guarantor or Seller as Buyer may reasonably
request;

(8) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of the Guarantor or Seller has knowledge of the
occurrence of any Event of Termination, stating the particulars of such Event of
Termination in reasonable detail;

(9) As soon as reasonably possible, notice of any of the following events:

(a) change in the insurance coverage required of Seller, Guarantor, Servicer or
any other Person pursuant to any Program Agreement, with a copy of evidence of
same attached;

(b) any material dispute, litigation, investigation, proceeding or suspension
between Seller, Guarantor or Servicer, on the one hand, and any Governmental
Authority or any Person, including, without limitation, any licensing issues;

(c) any material change in accounting policies or financial reporting practices
of Seller, Guarantor or Servicer;

(d) with respect to any Purchased Asset, immediately upon receipt of notice or
knowledge thereof, that the Mortgaged Property has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged, so as to affect materially and adversely the value of such
Purchased Asset;

(e) any material issues raised upon examination of Seller or Seller’s facilities
by any Governmental Authority;

(f) any material change in the Indebtedness of the Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

(g) [reserved;]

(h) promptly upon receipt of notice or knowledge of (i) any default related to
any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Assets; and

(i) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Seller or
Servicer.

b. Officer’s Certificates. Seller will furnish to Buyer, at the time the Seller
furnishes each set of financial statements pursuant to Section 17(a)(1) or
(2) above, a certificate of a Responsible Officer of Seller in the form of
Exhibit A to the Pricing Side Letter.

c. Servicing Reports. Seller will furnish to Buyer a Servicing Report by no
later than the Reporting Date.

d. Distribution Worksheet. Seller shall provide to Buyer, electronically, in a
format mutually acceptable to Buyer and Seller, a Distribution Worksheet by no
later than the Reporting Date.

e. Other. Seller shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.

18. Repurchase Transactions

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice. Unless an
Event of Default shall have occurred and be continuing, no such transaction
shall relieve Buyer of its obligations to transfer Purchased Assets to Seller
pursuant to Section 4 hereof, or of Buyer’s obligation to credit or pay Income
to, or apply Income to the obligations of, Seller pursuant to Section 7 hereof.
In the event Buyer engages in a repurchase transaction with any of the Purchased
Assets or otherwise pledges or hypothecates any of the Purchased Assets, Buyer
shall have the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction.

19. Single Agreement

Buyer and Seller acknowledge that, and have entered hereunto, and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

20. Notices and Other Communications

Any and all notices (with the exception of Margin Calls, which shall be given in
accordance with Section 6 and Transaction Request and Confirmations, which shall
be delivered via electronic mail or other electronic medium agreed to by the
Buyer and the Seller), statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, messenger or otherwise
(including without limitation by electronic transmission) to the address
specified below, or so sent to such party at any other place specified in a
notice of change of address hereafter received by the other. All notices,
demands and requests hereunder may be made orally, to be confirmed promptly in
writing, or by other communication as specified in the preceding sentence. In
all cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person. Except as otherwise
provided in this Agreement and except for notices given under Section 3 (which
shall be effective only on receipt), all such communications shall be deemed to
have been duly given when transmitted electronically or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.



      If to Seller:

RAIT CRE Conduit I, LLC
c/o RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104-2870
Attention: Scott Davidson
Phone Number: 215-243-9000
Fax Number: 215-405-2945
Email: sdavidson@raitft.com



      with a copy to:

RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104-2870
Attention: Jamie Reyle, Esq.
Phone Number: 215-243-9000
Fax Number: 215-405-2945
Email: jreyle@raitft.com



      with a copy to:

Ledgewood, a Professional Corporation
1900 Market Street, Suite 750
Philadelphia, Pennsylvania 19103
Attention: Brian Murland, Esq.
Phone Number: 215-731-9450
Fax Number: 215-735-2513
Email: bmurland@ledgewood.com



      If to the Guarantor:

RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104-2870
Attention: Scott Davidson
Phone Number: 215-243-9000
Fax Number: 215-405-2945
Email: sdavidson@raitft.com



      with a copy to:

RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104-2870
Attention: Jamie Reyle, Esq.
Phone Number: 215-243-9000
Fax Number: 215-405-2945
Email: jreyle@raitft.com



      with a copy to:

Ledgewood, a Professional Corporation
1900 Market Street, Suite 750
Philadelphia, Pennsylvania 19103
Attention: Brian Murland, Esq.
Phone Number: 215-731-9450
Fax Number: 215-735-2513
Email: bmurland@ledgewood.com



      If to Buyer:

      Column Financial, Inc.
11 Madison Avenue
New York, New York 10010
Attention: Teresa Zien
Phone Number:212-325-7944

Email:
  teresa.zien@credit-suisse.com



      with a copy to:

      Column Financial, Inc.

1 Madison Avenue
 
New York, New York 10010
Attention: Casey McCutcheon, Esq.

Phone Number:
  212-538-9712

Email: casey.mccutcheon@credit-suisse.com



      with a copy to:

Alston & Bird LLP
90 Park Avenue
New York, New York 10016
Attention: Karen Gelernt, Esq.
Phone Number: 212-210-9535
Email: karen.gelernt@alston.com

21. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

22. Non assignability

The rights and obligations of the parties under this Agreement and under the
Transaction shall not be assigned by Seller without the prior written consent of
Buyer. Subject to the foregoing, this Agreement and the Transaction shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and assigns. Nothing in this Agreement express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder, any benefit of any legal or equitable right, power, remedy or claim
under this Agreement. Buyer may from time to time, at its sole cost and expense,
assign all or a portion of its rights and obligations under this Agreement and
the Program Agreements to any Person other than a Competitor; provided that no
such restriction shall apply if an Event of Default has occurred and is
continuing; and provided further that Buyer shall act as agent for all assignees
and point of contact for Seller pursuant to agency provisions to be agreed upon
by Buyer, its intended assignees and Seller. Seller shall maintain a register
(the “Register”) on which it will record Buyer’s rights hereunder, and each
Assignment and Acceptance and participation. The Register shall include the
names and addresses of Buyer (including all assignees, successors and
participants) and the percentage or portion of such rights and obligations
assigned. Failure to make any such recordation, or any error in such recordation
shall not affect Seller’s obligations in respect of such rights. If Buyer sells
a participation in its rights hereunder, it shall provide Seller, or maintain as
agent of Seller, the information described in this paragraph and permit Seller
to review such information as reasonably needed for Seller to comply with its
obligations under this Agreement or under any applicable Requirement of Law.

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement; provided, however,
(i) Buyer’s obligations under this Agreement shall remain unchanged, (ii) Buyer
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and (iii) the Seller shall continue to deal solely and
directly with the Buyer in connection with the Buyer’s rights and obligations
under this Agreement and the other Program Agreements except as provided in
Section 11(e).

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 22, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Seller or to any aspect of the Transactions that has
been furnished to Buyer by or on behalf of Seller; provided that such assignee
or participant agrees to hold such information subject to the confidentiality
provisions of this Agreement.

23. Set-off

In addition to any rights and remedies of Buyer provided by law, Buyer shall
have the right, without prior notice to Seller or Guarantor, any such notice
being expressly waived by Seller or Guarantor to the extent permitted by
applicable law, upon any amount becoming due and payable by Seller or Guarantor
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount from Seller, any Guarantor
or any Affiliate thereof to Buyer or any of its Affiliates any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Buyer or any Affiliate thereof to or for the credit or the
account of Seller or the Guarantor or any Affiliate thereof. Buyer agrees
promptly to notify Seller and the Guarantor after any such set-off and
application made by Buyer; provided, that the failure to give such notice shall
not affect the validity of such set-off and application.

24. Binding Effect; Governing Law; Jurisdiction

a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

b. EACH OF SELLER AND GUARANTOR HEREBY WAIVES TRIAL BY JURY. EACH OF SELLER AND
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF SELLER AND GUARANTOR HEREBY
SUBMITS TO, AND WAIVES ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

25. No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

26. Intent

a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Section 101 of Title 11 of the United States Code, and that the
pledge of the Repurchase Assets constitutes “a security agreement or other
arrangement or other credit enhancement” that is “related to” the Agreement and
Transactions hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code. Seller and Buyer further recognize and
intend that this Agreement is an agreement to provide financial accommodations
and is not subject to assumption pursuant to Bankruptcy Code Section 365(a).

b. Buyer’s right to liquidate the Purchased Assets delivered to it in connection
with the Transactions hereunder or to accelerate or terminate this Agreement or
otherwise exercise any other remedies pursuant to Section 16 hereof is a
contractual right to liquidate, accelerate or terminate such Transaction as
described in Bankruptcy Code Sections 555, 559 and 561; any payments or
transfers of property made with respect to this Agreement or any Transaction to
satisfy a Margin Deficit shall be considered a “margin payment” as such term is
defined in Bankruptcy Code Section 741(5).

c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991, as amended (“FDICIA”), and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

e. This Agreement is intended to be a “repurchase agreement” and a “securities
contract,” within the meaning of Section 555 and Section 559 under the
Bankruptcy Code.

f. Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

27. Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the FDIC or the
National Credit Union Share Insurance Fund, as applicable.

28. Power of Attorney

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate. Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to (i) execute any such financing statement or
statements in Seller’s name and to perform all other acts which Buyer deems
appropriate to perfect and continue its ownership interest in and/or the
security interest granted hereby, if applicable, and to protect, preserve and
realize upon the Repurchase Assets, including, but not limited to, the right to
endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of Seller as its agent and attorney-in-fact and (ii) to
pay or discharge Taxes and Liens levied or placed on or threatened against the
Repurchase Assets. This agency and power of attorney is coupled with an interest
and is irrevocable without Buyer’s consent. Notwithstanding the foregoing, the
power of attorney hereby granted may be exercised only during the occurrence and
continuance of any Event of Default hereunder. Seller shall pay the filing costs
for any financing statement or statements prepared pursuant to this Section 28.
In addition the foregoing, the Seller agrees to execute a Power of Attorney, in
the form of Exhibit C-1 hereto, to be delivered on the date hereof, which Power
of Attorney shall only be exercised during the occurrence and continuance of any
Event of Default hereunder.

29. Buyer May Act Through Affiliates

Buyer may, from time to time, designate one or more affiliates for the purpose
of performing any action hereunder.

30. Indemnification; Obligations; Recourse

Each of Seller and Guarantor agrees to hold Buyer and each of its respective
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) harmless from and indemnify each Indemnified Party (and
will reimburse each Indemnified Party as the same is incurred) against all
liabilities, losses, damages, judgments, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) of any kind which may be
imposed on, incurred by, or asserted against any Indemnified Party relating to
or arising out of this Agreement, any Transaction Request and Confirmation, any
Program Agreement or any transaction contemplated hereby or thereby resulting
from anything other than the Indemnified Party’s gross negligence or willful
misconduct. Seller and Guarantor also agree to reimburse each Indemnified Party
for all reasonable out-of-pocket expenses in connection with the enforcement of
this Agreement and the exercise of any right or remedy provided for herein, any
Transaction Request and Confirmation and any Program Agreement, including,
without limitation, the reasonable fees and disbursements of counsel. Seller’s
and Guarantor’s agreements in this Section 30 shall survive the payment in full
of the Repurchase Price and the expiration or termination of this Agreement.
Each of Seller and Guarantor hereby acknowledges that its obligations hereunder
are recourse obligations of Seller and Guarantor and are not limited to
recoveries each Indemnified Party may have with respect to the Purchased Assets.
Seller and Guarantor also agrees not to assert any claim against Buyer or any of
its Affiliates, or any of their respective officers, directors, employees,
attorneys and agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
facility established hereunder, the actual or proposed use of the proceeds of
the Transactions, this Agreement or any of the transactions contemplated
thereby. Without limiting the generality of the foregoing, the Seller and the
Guarantor agrees to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all costs with respect to all Purchased Assets
relating to or arising out of any taxes incurred or assessed in connection with
the ownership of the Purchased Assets, that, in each case, results from anything
other than the Indemnified Party’s gross negligence or willful misconduct. THE
FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.

a. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Seller shall,
upon demand by Buyer, pay to Buyer an amount sufficient to compensate Buyer for
any out-of-pocket expenses that it may reasonably incur as of a result of such
payment.

b. Without limiting the provisions of Section 30(a) hereof, if Seller fails to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Buyer, in its sole
good faith discretion.

c. The obligations of the Seller from time to time to pay the Repurchase Price,
the Price Differential, and all other amounts due and Obligations owing under
this Repurchase Agreement shall be full recourse obligations of the Seller.

31. Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery by electronic mail of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Agreement.

32. Confidentiality

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and shall be held by Seller and
Guarantor in strict confidence and shall not be disclosed to any third party
without the written consent of Buyer except for (i) disclosure to Seller’s or
Guarantor’s direct and indirect Affiliates and Subsidiaries, directors,
officers, employees, agents, advisors, attorneys or accountants, but only to the
extent such disclosure is necessary and such parties agree to hold all
information in strict confidence, (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body, any litigation
involving the parties, or (iii) any actual or prospective Interest Rate
Protection Agreement Counterparty, but subject to confidentiality provisions
substantially similar to those contained in this Agreement, or (iv) the
Securities Exchange Commission or state securities laws or GAAP require the
terms to be filed or disclosed, provided that any pricing terms not otherwise
required to be disclosed shall be disclosed consistently with how Seller
discloses such terms for its other warehouse facilities. Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Program
Agreement, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Seller may not disclose the name of or identifying information with respect
to Buyer or any pricing terms (including, without limitation, the Pricing Rate,
Exit Fee, Facility Fee, Extension Fee, Purchase Price Percentage and Purchase
Price) or other nonpublic business or financial information (including any
sublimits and financial covenants) that is unrelated to the federal, state and
local tax treatment of the Transactions and is not relevant to understanding the
federal, state and local tax treatment of the Transactions, without the prior
written consent of the Buyer.

33. Recording of Communications

Buyer, Seller and Guarantor shall have the right (but not the obligation) from
time to time to make or cause to be made tape recordings of communications
between its employees and those of the other party with respect to Transactions.
Buyer, Seller and Guarantor consent to the admissibility of such tape recordings
in any court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.

34. Periodic Due Diligence Review

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Seller and the Purchased Assets, for purposes of
verifying compliance with the representations, warranties and specifications and
updating Market Value determinations, made hereunder, or otherwise, and Seller
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice unless an Event of Default shall then exist, in which case no notice is
required, to Seller, Buyer or its authorized representatives will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of, the Asset Files and any and all documents, data, records, agreements,
instruments or information relating to such Purchased Assets in the possession
or under the control of Seller, Guarantor and/or the Custodian. Seller also
shall make available to Buyer a knowledgeable financial or accounting officer
for the purpose of answering questions respecting the Asset Files and the
Purchased Assets. Without limiting the generality of the foregoing, Seller
acknowledges that Buyer may purchase Purchased Assets from Seller based solely
upon the information provided by Seller to Buyer in the Purchased Asset Schedule
and the representations, warranties and covenants contained herein, and that
Buyer, at its option, has the right at any time to conduct a partial or complete
due diligence review on some or all of the Purchased Assets purchased in a
Transaction, including, without limitation, ordering broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Purchased Asset
and reviewing intercreditor agreements, property management agreements,
formation documents of the property owners and their direct and indirect owners,
financial statements, environmental and engineering reports, underlying title
policies including owner’s and UCC-9 title insurance policies, legal opinions
and other documents as may be mutually agreed between Seller and Buyer. Buyer
may underwrite such Purchased Assets itself or engage a mutually agreed upon
third party underwriter to perform such underwriting. Seller agrees to cooperate
with Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Purchased Assets in the possession, or under the
control, of Seller. Subject to Section 11(a), Seller further agrees that Seller
shall pay all third-party out-of-pocket costs and expenses reasonably incurred
by Buyer in connection with Buyer’s activities pursuant to this Section 34.

35. [Reserved]

36. Authorizations

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Agreement.

37. Documents Mutually Drafted

The Seller, Guarantor and the Buyer agree that this Agreement each other Program
Agreement prepared in connection with the Transactions set forth herein have
been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.

38. General Interpretive Principles

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

a. the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

b. accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

c. references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

d. a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

e. the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

f. the term “include” or “including” shall mean without limitation by reason of
enumeration;

g. all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

h. all references herein or in any Program Agreement to “good faith” means good
faith as defined in Section 1-201(19) of the UCC as in effect in the State of
New York.

39. [Reserved]

40. Conflicts

In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 
COLUMN FINANCIAL, INC., as Buyer
By: /s/ Teresa Zien
 
Name: Teresa Zien
Title: Vice President
RAIT CRE CONDUIT I, LLC,
a Delaware limited liability company, as Seller
By: RAIT Partnership, L.P., a Delaware limited
partnership, its sole member and manager
By: RAIT General, Inc., a Maryland corporation, its general partner
By: /s/ Kenneth R. Frappier
 
Name: Kenneth R. Frappier
Title: Executive Vice President
RAIT FINANCIAL TRUST, as Guarantor
By: /s/ Kenneth R. Frappier
 
Name: Kenneth R. Frappier
Title: Executive Vice President

SCHEDULE 1(a)
REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING OF COMMERCIAL MORTGAGE LOANS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Commercial Mortgage Loan, that as of the Purchase Date and as of each
date while the Program Agreements and the related Transaction hereunder is in
full force and effect, except as set forth on the Schedule of Exceptions, the
following are true and correct in all material respects. With respect to those
representations and warranties which are made to the knowledge of Seller or to
the best of Seller’s knowledge or if there is any limitation as to the scope of
any representation by a knowledge qualifier, if it is discovered by Seller or
Buyer that the substance of such representation and warranty is inaccurate,
notwithstanding the lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty.

(a) The Commercial Mortgage Loan is a performing mortgage loan, and is secured
by a first priority security interest in the Mortgaged Property.

(b) Such Commercial Mortgage Loan is secured by a Mortgaged Property that is a
commercial (including retail, office or industrial) and/or multifamily property
that is an Income Producing Property.

(c) Such Commercial Mortgage Loan complies in all material respects with, or is
exempt from, all requirements of federal, state or local law relating to such
Commercial Mortgage Loan.

(d) Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Commercial Mortgage Loan, and Seller is transferring such Commercial
Mortgage Loan free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such Commercial Mortgage Loan, and no Mortgage Note or Mortgage is
subject to any assignment, participation, or pledge except as set forth in the
Schedule of Exceptions. Upon consummation of the transfers to the Buyer that are
contemplated to occur in respect of such Commercial Mortgage Loan on the
Purchase Date therefor, Seller will have validly and effectively conveyed to the
Buyer all legal and beneficial interest in and to such Commercial Mortgage Loan
free and clear of any pledge, lien, encumbrance or security interest.

(e) To Seller’s knowledge, no fraudulent acts were committed by Seller in
connection with the Seller’s acquisition or origination of such Commercial
Mortgage Loan nor, to Seller’s knowledge, were any fraudulent acts committed by
any other Person in connection with the origination of such Commercial Mortgage
Loan nor, to Seller’s knowledge, were any fraudulent acts committed by any other
Person after the date of origination with respect to any Commercial Mortgage
Loan.

(f) To Seller’s knowledge, the information pertaining to each Commercial
Mortgage Loan contained in each of the Complete Submission and Schedule of
Exceptions is true and correct in all material respects as of the Purchase Date
and contains all information required by this Agreement to be contained therein.

(g) Except as expressly set forth in the Schedule of Exceptions, Seller is not a
party to any document, instrument or agreement, and, to Seller’s knowledge,
there is no document that by its terms modifies or affects the rights and
obligations of any holder of such Commercial Mortgage Loan and Seller has not
consented to any material change or waiver to any term or provision of any such
document, instrument or agreement and, to Seller’s knowledge, no such change or
waiver exists.

(h) Such Commercial Mortgage Loan is presently outstanding, the proceeds thereof
have been fully and properly disbursed and there is no requirement for any
future advances thereunder (except in those cases where the full amount of the
Commercial Mortgage Loan has been disbursed but a portion thereof is being held
in escrow or reserve accounts pending the satisfaction of certain conditions
relating to leasing, repairs or other matters with respect to the related
Mortgaged Property, the Mortgagor or other considerations determined by Seller
or originator to merit such holdback).

(i) Seller has full right, power and authority to sell and assign such
Commercial Mortgage Loan and such Commercial Mortgage Loan and any related
Mortgage Note has not been cancelled, satisfied or rescinded in whole or part
nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.

(j) Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the related Mortgage and/or Mortgage Note, to
Seller’s knowledge, no consent or approval by any Person is required in
connection with (i) Seller’s sale, and Buyer’s acquisition of, such Commercial
Mortgage Loan, (ii) Buyer’s exercise of any rights or remedies in respect of
such Commercial Mortgage Loan or (iii) Buyer’s sale, pledge or other disposition
of such Commercial Mortgage Loan. No third party holds any “right of first
refusal”, “right of first negotiation”, “right of first offer”, purchase option,
or other similar rights of any kind with respect to the Commercial Mortgage
Loan, and no other impediment exists to any such transfer or exercise of rights
or remedies.

(k) To Seller’s knowledge, no consent, approval, authorization or order of, or
registration or filing with, or notice to, any court or governmental agency or
body having jurisdiction or regulatory authority (other than those that have
been obtained or made) is required for any transfer, pledge, or assignment by
the holder of such Commercial Mortgage Loan.

(l) Seller does not have notice or knowledge of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind related to such Commercial Mortgage Loan,
for which the holder of such Commercial Mortgage Loan is or may become
obligated, or with respect to which such Commercial Mortgage Loan is or may
become subject.

(m) To Seller’s knowledge, each related Mortgage Note, Mortgage, Assignment of
Leases (if a document separate from the Mortgage) and other agreement executed
by the related Mortgagor in connection with such Commercial Mortgage Loan is the
legal, valid and binding obligation of the related Mortgagor (subject to any
non-recourse provisions therein and any applicable state anti-deficiency, one
action or market value limit deficiency legislation), enforceable in accordance
with its terms, except (i) that certain provisions contained in such Commercial
Mortgage Loan documents are or may be unenforceable in whole or in part under
any applicable state or federal laws, but neither the application of any such
laws to any such provision nor the inclusion of any such provisions renders any
of the Commercial Mortgage Loan documents invalid as a whole and such Commercial
Mortgage Loan documents taken as a whole are enforceable to the extent necessary
and customary for the practical realization of the rights and benefits afforded
thereby and (ii) as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditors’ rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The related Mortgage Note and
Mortgage contain no provision limiting the right or ability of Seller to assign,
transfer and convey the related Commercial Mortgage Loan to any other Person.
With respect to any Mortgaged Property that has tenants, there exists as either
part of the Mortgage or as a separate document, an assignment of leases.

(n) To Seller’s knowledge, there is no valid offset, defense, counterclaim,
abatement or right to rescission with respect to any related Mortgage Note,
Mortgage or other agreements executed in connection therewith.

(o) Seller has delivered to Buyer or its designee the original Mortgage Note(s)
made in respect of such Commercial Mortgage Loan, together with an original
endorsement thereof executed by Seller in blank and the related Asset File.

(p) Each related Assignment of Mortgage and assignment of Assignment of Leases
from Seller in blank constitutes the legal, valid and binding first priority
assignment from Seller (assuming the insertion of the Buyer’s name), except as
such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Each Mortgage and Assignment of Leases is
freely assignable without the consent of the related Mortgagor.

(q) Such Commercial Mortgage Loan is secured by one or more Mortgages and, to
Seller’s knowledge, each such Mortgage with respect to a Commercial Mortgage
Loan is a valid and enforceable first priority lien on the related Mortgaged
Property subject only to the exceptions set forth in paragraph (m) above and the
following title exceptions (each such title exception, a “Title Exception”, and
collectively, the “Title Exceptions”): (i) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of public record, none of which, to Seller’s knowledge, individually or
in the aggregate, materially and adversely interferes with the current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or with the Mortgagor’s ability to pay its obligations under the Commercial
Mortgage Loan when they become due or materially and adversely affects the value
of the Mortgaged Property, (iii) the exceptions (general and specific) and
exclusions set forth in the applicable policy described in paragraph (u) below
or appearing of record, none of which, to Seller’s knowledge, individually or in
the aggregate, materially and adversely interferes with the current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Commercial
Mortgage Loan when they become due or materially and adversely affects the value
of the Mortgaged Property, (iv) other matters to which like properties are
commonly subject, none of which, to Seller’s knowledge, individually or in the
aggregate, materially and adversely interferes with the current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
with the Mortgagor’s ability to pay its obligations under the Commercial
Mortgage Loan when they become due or materially and adversely affects the value
of the Mortgaged Property, (v) the rights of tenants (as tenants only) under
leases (including subleases) pertaining to the related Mortgaged Property, and
(vi) if such Commercial Mortgage Loan is cross-collateralized with any other
Commercial Mortgage Loan, the lien of the Mortgage for such Commercial Mortgage
Loan, none of which, to Seller’s knowledge, individually or in the aggregate,
materially and adversely interferes with the current use of the Mortgaged
Property or the security intended to be provided by such Mortgage or with the
Mortgagor’s ability to pay its obligations under the Commercial Mortgage Loan
when they become due or materially and adversely affects the value of the
Mortgaged Property. Except with respect to cross-collateralized and
cross-defaulted Commercial Mortgage Loans that are sold to Buyer pursuant to
this Agreement and disclosed to Buyer in writing on the Schedule of Exceptions
attached to the applicable Transaction Request and Confirmation, and as provided
below, there are no mortgage loans that are senior or pari passu with respect to
the related Mortgaged Property or such Commercial Mortgage Loan.

(r) Uniform Commercial Code financing statements have been filed and/or recorded
(or, if not filed and/or recorded, have been submitted in proper form for filing
and recording), in all public places to the extent necessary, to Seller’s
knowledge, to perfect a valid first priority security interest in all items of
personal property located on the Mortgaged Property that are owned by the
Mortgagor and either (i) are reasonably necessary to operate the Mortgaged
Property or (ii) are (as indicated in the appraisal obtained in connection with
the origination of the related Commercial Mortgage Loan) material to the value
of the Mortgaged Property (other than any personal property subject to a
purchase money security interest or a sale and leaseback financing arrangement
permitted under the terms of such Commercial Mortgage Loan or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, and the
Mortgages, security agreements, chattel mortgages or equivalent documents
related to and delivered in connection with the related Commercial Mortgage Loan
establish and create a valid and enforceable lien and priority security interest
on such items of personalty except as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditor’s
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Notwithstanding
the foregoing, no representation is made as to perfection of security interests
in personal property to the extent action, possession or control beyond the
filing of the Uniform Commercial Code financing statements is required in order
to effect such perfection.

(s) All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on the Mortgaged Property and that have become delinquent
in respect of the Mortgaged Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments and reasonably estimated interest and
penalties, if any, has been established in connection with the Mortgage Loan.
For purposes of this representation and warranty, real estate taxes and
governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (i) the date on which interest and/or penalties
would first be payable thereon and (ii) the date on which enforcement action is
entitled to be taken by the related taxing authority.

(t) (i) An engineering report or property condition assessment and (ii) an
appraisal (each such appraisal, a “Qualified Appraisal”) of the related
Mortgaged Property signed by a qualified appraiser who had no interest, direct
or indirect, in the Mortgaged Property or in any loan made on the security
thereof; and whose compensation was and is not affected by the approval or
disapproval of the Commercial Mortgage Loan, and such appraisal and appraiser
both satisfied either (A) the requirements of the “Uniform Standards of
Professional Appraisal Practice” as adopted by the Appraisal Standards Board of
the Appraisal Foundation, or (B) the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act or 1989, in either case as in
effect on the date such Commercial Mortgage Loan was originated, were prepared
in connection with the origination of each Commercial Mortgage Loan no more than
twelve months prior to the origination date of such Commercial Mortgage Loan. To
Seller’s knowledge, the related Mortgaged Property is free and clear of any
material damage (other than deferred maintenance for which adequate escrows were
established at origination) that would affect materially and adversely the value
of such Mortgaged Property as security for the Commercial Mortgage Loan and, to
Seller’s knowledge, there is no proceeding pending or threatened for the total
or partial condemnation of such Mortgaged Property that would have a material
adverse effect on the value, use or operation of the Mortgaged Property.

(u) The lien of each related Mortgage as a first priority lien in the original
principal amount of such Commercial Mortgage Loan after all advances of
principal is insured by an ALTA lender’s title insurance policy (or a binding,
irrevocable and unconditional commitment therefor), or with respect to any
Commercial Mortgage Loan for which the related Mortgaged Property is located in
California a CLTA lender’s title insurance policy (or a binding, irrevocable and
unconditional commitment therefor), or its equivalent as adopted in the
applicable jurisdiction (the “Title Policy”) in the original principal amount of
such Commercial Mortgage Loan (or with respect to a Commercial Mortgage Loan
secured by multiple properties, an amount equal to at least the allocated loan
amount with respect to the Title Policy for each such property) after all
advances of principal (including any advances held in escrow or reserves), that
insures for the benefit of the owner of the indebtedness secured by the
Mortgage, the first priority lien of the Mortgage, which lien is subject only to
Title Exceptions; the mortgagee or its successors or assigns is the sole named
insured of such Title Policy; such Title Policy is assignable without consent of
the insurer and will inure to the benefit of the mortgagee of record; such Title
Policy is in full force and effect upon the consummation of the transactions
contemplated by this Agreement; all premiums thereon have been paid; no claims
have been made under such Title Policy and, to Seller’s knowledge, no
circumstance exists which would impair or diminish the coverage of such Title
Policy. The insurer issuing such Title Policy is (x) a nationally recognized
title insurance company and (y) to Seller’s knowledge, qualified to do business
in the jurisdiction in which the related Mortgaged Property is located to the
extent required; such Title Policy contains no material exclusions for, or
affirmatively insures (except for any Mortgaged Property located in a
jurisdiction where such insurance is not available) (i) access to a public road
or (ii) against any loss due to encroachments of any material portion of the
improvements thereon. Neither Seller nor, to Seller’s knowledge, any other
holder of the Commercial Mortgage Loan, has done, by act or omission, anything
that would materially impair the coverage under such Title Policy.

(v) Each related Mortgaged Property is, and is required pursuant to the related
Mortgage to be, insured by a property insurance policy providing coverage for
loss in accordance with coverage found under a “special cause of loss form” or
“all risk form” that includes replacement cost valuation issued by an insurer
meeting the requirements of the related Mortgage and meeting the Insurance
Rating Requirements, is in an amount (subject to a customary deductible) at
least equal to the lesser of (i) the replacement cost of improvements,
furniture, fixtures, furnishings and equipment owned by Mortgagor and located on
such Mortgaged Property, or (ii) the outstanding principal balance of the
Commercial Mortgage Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and is also covered by business
interruption or rental loss insurance, in an amount (subject to the customary
deductible and except where an applicable tenant lease does not permit the
tenant to abate rent under any circumstances) at least equal to 12 months of
operations of the related Mortgaged Property, all of which was in full force and
effect with respect to the related Mortgaged Property; and, to Seller’s
knowledge, all insurance coverage required under the related Commercial Mortgage
Loan documents, which insurance covers such risks and is in such amounts as are
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Mortgaged Property in the jurisdiction in which such Mortgaged Property is
located, is in full force and effect with respect to the related Mortgaged
Property; to Seller’s knowledge, all premiums due and payable are current and
have been paid (or have been financed or are being paid currently in
installments); and no notice of termination or cancellation with respect to any
such insurance policy has been received by Seller; and except for certain
amounts not greater than amounts which would be considered prudent by an
institutional commercial and/or multifamily mortgage lender with respect to a
similar Commercial Mortgage Loan and which are set forth in the related
Commercial Mortgage Loan documents, any insurance proceeds in respect of a
casualty loss or condemnation awards, will be applied either (i) to the repair
or restoration of all or part of the related Mortgaged Property, with respect to
all property losses (and, with respect to all insurance proceeds, all property
losses in excess of 5% (or such other fixed percentage as shall be expressly
indicated in the Commercial Mortgage Loan documents for the related Mortgaged
Property) of the then outstanding principal amount of the related Commercial
Mortgage Loan, the mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or
(ii) the reduction of the outstanding principal balance of the Commercial
Mortgage Loan, subject in either case to requirements with respect to leases at
the related Mortgaged Property and to other exceptions customarily provided for
by prudent institutional lenders for similar loans. The Mortgaged Property is
also covered by comprehensive general liability insurance against claims for
personal and bodily injury, death or property damage occurring on, in or about
the related Mortgaged Property, in an amount customarily required by prudent
institutional lenders. An architectural or engineering consultant has performed
an analysis of the Mortgaged Properties located in seismic zone 3 or 4 in order
to evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Mortgaged
Property in the event of an earthquake. In such instance, the PML was based on a
475 year lookback with a 10% probability of exceedance in a 50 year period. If
the resulting report concluded that the PML would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer meeting the Insurance Rating
Requirements. If the Mortgaged Property is located in Florida or within 25 miles
of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North Carolina
or South Carolina such Mortgaged Property is insured by windstorm and/or
windstorm related perils and/or “named storms” insurance issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms in an amount at
least equal to the lesser of (i) the outstanding principal balance of such
Commercial Mortgage Loan, (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Mortgaged Property,
or (iii) such other amounts (expressly indicated in the Commercial Mortgage Loan
documents) as shall not be less than limits which would be considered prudent by
an institutional commercial and/or multifamily mortgage lender with respect to a
Commercial Mortgage Loan in the amount of the Commercial Mortgage Loan and
secured by property similar to the Mortgaged Property.

The insurance policies contain a standard mortgagee clause naming the mortgagee
of the Commercial Mortgage Loan, its successors and assigns as loss payee, in
the case of a property insurance policy, and additional insured in the case of a
liability insurance policy and provide that they are not terminable without
30 days prior written notice to such mortgagee (or, with respect to non-payment,
10 days prior written notice to such mortgagee) or such lesser period as
prescribed by applicable law. Each Mortgage requires that the Mortgagor maintain
insurance as described above or permits the mortgagee of the Commercial Mortgage
Loan to require insurance as substantially described above, and permits such
mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so.

(w) (i) Other than payments due but not yet 30 days or more delinquent, there is
no material default, breach, violation or event of acceleration existing under
the related Mortgage or the related Mortgage Note or the related Commercial
Mortgage Loan documents, and, to Seller’s knowledge, no event has occurred
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, and (ii) Seller
has not waived any material default, breach, violation or event of acceleration
under such Mortgage or Mortgage Note or the related Commercial Mortgage Loan
documents, which in the case of either (i) or (ii), materially and adversely
affects the value of the Commercial Mortgage Loan or the value, use or operation
of the related Mortgaged Property. Pursuant to the terms of the related Mortgage
or the related Mortgage Note and other documents in the related Commercial
Mortgage Loan documents no Person or party other than the holder or Servicer of
such Mortgage Note may declare any event of default or accelerate the related
indebtedness under such Mortgage, Mortgage Note or Commercial Mortgage Loan
documents.

(x) The Commercial Mortgage Loan is not past due in respect of any scheduled
payment or part thereof and such Commercial Mortgage Loan has not, since
origination, been 30 days or more past due in respect of any scheduled payment
or part thereof, and the Commercial Mortgage Loan documents do not provide for
any grace period in excess of 10 calendar days with respect to delinquent
scheduled payments.

(y) No related Mortgage provides for or permits, without the prior written
consent of the holder of the Mortgage Note, the related Mortgaged Property to
secure any other promissory note or obligation except as expressly described in
such Mortgage.

(z) The Commercial Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, either: (A) such
Commercial Mortgage Loan is secured by an interest in real property (within the
meaning of Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) having a
fair market value (1) at the date the Commercial Mortgage Loan was originated at
least equal to 80% of the adjusted issue price of the Commercial Mortgage Loan
on such date or (2) at the Purchase Date at least equal to 80% of the adjusted
issue price of the Commercial Mortgage Loan on such date, provided that for
purposes hereof, the fair market value of the real property interest must first
be reduced by (x) the amount of any lien on the real property interest that is
senior to the Commercial Mortgage Loan and (y) a proportionate amount of any
lien on the real property interest that is in parity with the Commercial
Mortgage Loan; or (B) substantially all of the proceeds of such Commercial
Mortgage Loan were used to acquire, improve or protect the real property which
served as the only security for such Commercial Mortgage Loan (other than a
recourse feature or other third-party credit enhancement within the meaning of
Treasury Regulations Section 1.860G-2(a)(1)(ii)). If the Commercial Mortgage
Loan was “significantly modified” prior to the Purchase Date so as to result in
a taxable exchange under Section 1001 of the Code, it either (x) was so modified
as a result of the default or reasonably foreseeable default of such Commercial
Mortgage Loan or (y) meets the requirements described in sub-clause (A)(1) above
(substituting the date of the last such modification for the date the Commercial
Mortgage Loan was originated) or sub-clause (A)(2) above. Any prepayment premium
and yield maintenance charges applicable to the Commercial Mortgage Loan
constitute “customary prepayment penalties” within the meaning of Treasury
Regulations Section 1.860G-1(b)(2). All terms used in this paragraph shall have
the same meanings as set forth in the related Treasury Regulations.

(aa) Except as set forth on the Phase I Environmental Report with respect to the
Mortgaged Property delivered to Buyer, (i) to Seller’s knowledge, there is no
material and adverse environmental condition or circumstance affecting the
Mortgaged Property; (ii) Seller has no knowledge of any material violation of
any applicable Environmental Law with respect to the Mortgaged Property;
(iii) neither Seller nor, to Seller’s knowledge, the Mortgagor has taken any
actions which would cause the Mortgaged Property not to be in compliance with
all applicable Environmental Laws; (iv) the Mortgage Loan documents require the
Mortgagor to comply with all Environmental Laws; and (v) each Mortgagor has
agreed to indemnify the mortgagee for any losses resulting from any material,
adverse environmental condition or failure of the Mortgagor to abide by such
Environmental Laws or has provided environmental insurance. A Phase I
environmental site assessment (or update of a previous Phase I and/or Phase II
site assessment) and, with respect to certain Commercial Mortgage Loans, a Phase
II environmental site assessment (collectively, an “Environmental Site
Assessment”) meeting the American Society for Testing and Materials (“ASTM”)
requirements conducted by a reputable environmental consultant in connection
with such Commercial Mortgage Loan within 12 months prior to its origination
date (or an update of a previous Environmental Site Assessment was prepared),
and, to Seller’s knowledge, such Environmental Site Assessment (i) did not
identify the existence of recognized Environmental Conditions at the related
Mortgaged Property or the need for further investigation, or (ii) if the
existence of an Environmental Condition or need for further investigation was
indicated in any such Environmental Site Assessment, then at least one of the
following statements is true: (A) 100% or more of the funds reasonably estimated
by a reputable environmental consultant to be sufficient to cover the estimated
cost to cure any material noncompliance with applicable Environmental Laws or
the Environmental Condition has been escrowed by the related Mortgagor and is
held or controlled by the related mortgagee; (B) if the only Environmental
Condition relates to the presence of asbestos-containing materials, radon in
indoor air, lead based paint or lead in drinking water, the only recommended
action in the Environmental Site Assessment is the institution of an operations
or maintenance plan, and such a plan has been required to be instituted by the
related Mortgagor that, based on the Environmental Site Assessment, can
reasonably be expected to mitigate the identified risk; (C) the Environmental
Condition identified in the related environmental report was remediated or
abated in all material respects prior to the Purchase Date, and, if and as
appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer meeting the Insurance Rating Requirements; (E) a
party not related to the Mortgagor was identified as the responsible party for
such condition or circumstance and such responsible party has financial
resources reasonably estimated to be adequate to address the situation; or (F) a
party related to the Mortgagor having financial resources reasonably estimated
to be adequate to address the situation is required to take action. To Seller’s
knowledge, except as set forth in the Environmental Site Assessment, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

(bb) To Seller’s knowledge, each related Mortgage and Assignment of Leases,
together with applicable state law, contains customary and enforceable
provisions for comparable mortgage loan documents encumbering comparable
mortgaged properties similarly situated such as to render the rights and
remedies of the holder thereof adequate for the practical realization against
the Mortgaged Property of the benefits of the security, including realization by
judicial or, if applicable, non-judicial foreclosure, subject to the effects of
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws relating to or affecting the enforcement of creditors’
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

(cc) To Seller’s knowledge, neither the Mortgaged Property nor any portion
thereof, is the subject of, and no Mortgagor is a debtor in any state or federal
bankruptcy or insolvency proceeding.

(dd) Such Commercial Mortgage Loan is a whole loan and contains no equity
participation by the lender or shared appreciation feature and does not provide
for any contingent or additional interest in the form of participation in the
cash flow of the related Mortgaged Property or provide for negative
amortization. Except as set forth in the Schedule of Exceptions, Seller does not
hold an equity interest in the direct or any indirect owner in such related
Mortgagor.

(ee) Subject to certain exceptions, which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, the related Commercial
Mortgage Loan documents contain provisions for the acceleration of the payment
of the unpaid principal balance of such Commercial Mortgage Loan if, without
complying with the requirements of the Commercial Mortgage Loan documents,
(i) the related Mortgaged Property, or any controlling equity interest (as such
term is defined in the related Commercial Mortgage Loan documents) in the
related Mortgagor, is directly or indirectly transferred or sold (other than by
reason of family and estate planning transfers, transfers by devise, descent or
operation of law upon the death of a member, general partner or shareholder of
the related borrower and transfers of less than a controlling equity interest
(as such term is defined in the related Commercial Mortgage Loan documents) in a
Mortgagor, issuance of non-controlling new equity interests, transfers to
certain affiliates, a specific Person, or a Person satisfying specific criteria,
as expressly permitted in the related Commercial Mortgage Loan documents,
transfers in connection with any mezzanine debt that existed at origination of
the related Commercial Mortgage Loan or is permitted under the related
Commercial Mortgage Loan documents, transfers among existing members, partners
or shareholders in the Mortgagor or affiliates thereof, transfers among
affiliated Mortgagors with respect to Commercial Mortgage Loans which are
cross-collateralized or cross-defaulted with other mortgage loans or
multi-property Commercial Mortgage Loans or transfers of a nature similar to the
foregoing meeting the requirements of the Commercial Mortgage Loan (such as
pledges of ownership interests that do not result in a change of control) or a
substitution or release of collateral within the parameters of paragraph
(hh) below), or (ii) the related Mortgaged Property or controlling equity
interest (as such term is defined in the related Commercial Mortgage Loan
documents) in the Mortgagor is encumbered in connection with subordinate
financing by a lien or security interest against the related Mortgaged Property.
The Commercial Mortgage Loan documents require the Mortgagor to pay all
reasonable out-of-pocket expenses incurred by the Mortgagor with respect to any
transfer, assumption or encumbrance requiring lender’s approval.

(ff) Except as set forth in the related Complete Submission and Schedule of
Exceptions, the terms of the related Commercial Mortgage Loan documents have not
been waived, modified, altered, satisfied, impaired, canceled, subordinated or
rescinded in any manner which materially interferes with the security intended
to be provided by such Commercial Mortgage Loan documents, and no such waiver,
modification, alteration, satisfaction, impairment, cancellation, subordination
or rescission has occurred since the date upon which the Complete Submission and
Schedule of Exceptions for such Commercial Mortgage Loan were delivered to Buyer
or its designee.

(gg) Each related Mortgaged Property was inspected (i) by or on behalf of the
related originator during the 12 month period prior to the related origination
date or (ii) if Seller or an Affiliate did not originate the Commercial Mortgage
Loan, by or on behalf of Seller or an Affiliate on or after the date that is
6 months prior to the date that Seller acquired the Commercial Mortgage Loan.

(hh) The terms of the related Mortgage or related Commercial Mortgage Loan
documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, or partial defeasance, of not less than a specified
percentage at least equal to the lesser of (i) 110% of the related allocated
loan amount of such portion of the Mortgaged Property and (ii) the outstanding
principal balance of the Mortgage Loan, (b) upon payment in full of such
Commercial Mortgage Loan, (c) upon a defeasance, (d) releases of out parcels
that are unimproved or other portions of the Mortgaged Property which will not
have a material adverse effect on the underwritten value of the Mortgaged
Property and which were not afforded any material value in the appraisal
obtained at the origination of the Commercial Mortgage Loan and are not
necessary for physical access to the Mortgaged Property or compliance with
zoning requirements, or (e) as required pursuant to an order of condemnation or
taking by a state or any political subdivision or authority thereof. With
respect to any partial release under the preceding clauses (a) or (d), either:
(x) such release of collateral (i) would not constitute a “significant
modification” of the subject Commercial Mortgage Loan within the meaning of
Treasury Regulations Section 1.860G 2(b)(2) and (ii) would not cause the subject
Commercial Mortgage Loan to fail to be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in
accordance with the related Commercial Mortgage Loan documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Commercial Mortgage Loans
originated after December 6, 2010, if the fair market value of the real property
constituting such Mortgaged Property after the release is not equal to at least
80% of the principal balance of the Commercial Mortgage Loan outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

With respect to any partial release under the preceding clause (e), for all
Commercial Mortgage Loans originated after December 6, 2010, the Mortgagor can
be required to pay down the principal balance of the Commercial Mortgage Loan in
an amount not less than the amount required by the REMIC Provisions and, to such
extent, may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Commercial Mortgage Loan.

No Commercial Mortgage Loan that is secured by more than one Mortgaged Property
or that is cross collateralized with another Commercial Mortgage Loan permits
the release of cross collateralization of the related Mortgaged Properties,
other than in compliance with the REMIC Provisions.

(ii) To Seller’s knowledge, there are no material violations of any applicable
zoning ordinances, building codes or land laws applicable to the Mortgaged
Property or the use and occupancy thereof which (i) are not insured by an ALTA
lender’s title insurance policy (or a binding, irrevocable and unconditional
commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy or (ii) as determined by
Seller at the time of origination and based upon reasonable underwriting
guidelines utilized by Seller in the ordinary course of business, would have a
material adverse effect on the value, operation or net operating income of the
Mortgaged Property. The Commercial Mortgage Loan documents require the Mortgaged
Property to comply with all applicable laws and ordinances in all material
respects.

(jj) To Seller’s knowledge, none of the material improvements which were
included for the purposes of determining the Appraised Value of the related
Mortgaged Property at the time of the origination of the Commercial Mortgage
Loan lies outside of the boundaries and building restriction lines of such
property (except any encroachments to such boundaries and building restriction
lines which constitute legal non-conformities), to an extent which would have a
material adverse effect on the value of the Mortgaged Property or the related
Mortgagor’s use and operation of such Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties encroach
upon such Mortgaged Property except for encroachments that do not have any
material adverse effect on the Mortgagor, the Commercial Mortgage Loan or the
Mortgaged Property, including, without limitation, to the value or current use
of such Mortgaged Property (unless affirmatively covered by title insurance) and
no material improvements encroach upon any easements except for encroachments
that do not have any material adverse effect on the Mortgagor, the Commercial
Mortgage Loan or the Mortgaged Property, including, without limitation, to the
value or current use of such Mortgaged Property (unless affirmatively covered by
title insurance).

(kk) The related Mortgagor has covenanted in its organizational documents and/or
the Commercial Mortgage Loan documents that it was formed or organized solely
for the purpose of owning and operating one or more of the Mortgaged Properties
securing the Commercial Mortgage Loans and prohibit it from engaging in any
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Mortgage, substantially to the effect that it does not have any assets
other than those related to its interest in and operation of such Mortgaged
Property or Properties, or any indebtedness other than as permitted by the
related Mortgage(s), that it has its own books and records and accounts separate
and apart from those of any other person, and that it holds itself out as a
legal entity, separate and apart from any other person or entity.

(ll) No advance of funds has been made other than pursuant to the loan
documents, directly or indirectly, by the mortgagee, Seller, the Servicer or any
prior servicer to the Mortgagor and to Seller’s knowledge, no funds have been
received from any Person other than the Mortgagor or its property manager, for
or on account of payments due on the Mortgage Note or the Mortgage (other than
amounts paid by the tenant into a lender-controlled lockbox as specifically
required under a related lease).

(mm) To Seller’s knowledge, there is no pending or filed action, suit or
proceeding, arbitration or governmental investigation of which mortgagee,
Seller, the Servicer or, to Seller’s knowledge, any prior Servicer, has received
written notice or other written evidence, against the Mortgagor, any guarantor
or other party liable for all or a part of the obligations under the Commercial
Mortgage Loan, or the related Mortgaged Property the adverse outcome of which
could reasonably be expected to materially and adversely affect (i) such
Mortgagor’s title to the related Mortgaged Property, (ii) the validity or
enforceability of the related Commercial Mortgage Loan documents, (iii) such
Mortgagor’s ability to perform under the related Commercial Mortgage Loan
documents, (iv) such guarantor’s ability to perform under the related guaranty,
(v) such Mortgagor’s ability to pay principal, interest or any other amounts due
under such Commercial Mortgage Loan documents, (vi) the security intended to be
provided by the Commercial Mortgage Loan documents, (vii) the current use of the
related Mortgaged Property, (viii) such Mortgagor’s title to the Mortgaged
Property, or (ix) the validity or enforceability of the related Mortgage.

(nn) If the related Mortgage is a deed of trust, a trustee, duly qualified under
applicable law to serve as such, has either been properly designated and is
currently serving under and is named in such Mortgage or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law.

(oo) To Seller’s knowledge, the Commercial Mortgage Loan and the interest
(exclusive of any default interest, late charges, yield maintenance charges, or
prepayment premiums) contracted for complies with, or is exempt from, applicable
state or federal laws, regulations and other requirements pertaining to usury.

(pp) Each Commercial Mortgage Loan that is cross-collateralized is
cross-collateralized only with other Commercial Mortgage Loans that (i) have
been disclosed in writing to Buyer on the Schedule of Exceptions attached to the
applicable Transaction Request and Confirmation, and (ii) are subject to
Transactions under this Agreement as of the Purchase Date and at all times.

(qq) The improvements located on the related Mortgaged Property are either not
located in a federally designated special flood hazard area or, if so located,
the related Mortgagor is required to maintain or the mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Commercial Mortgage Loan, (ii) the value of such improvements on
the related Mortgaged Property located in such flood hazard area or (iii) the
maximum allowed under the related federal flood insurance program.

(rr) All escrows required (if any) pursuant to the Commercial Mortgage Loan
required to be currently deposited with the Servicer or any prior Servicer, or
by any Mortgagor or by any prior Mortgagor, in accordance with the Commercial
Mortgage Loan documents have been so deposited, are in the possession, or under
the control of Seller or Servicer or its agent, and to Seller’s knowledge there
are no deficiencies in connection therewith.

(ss) To Seller’s knowledge, the related Mortgagor, the related lessees, trustee,
franchisor or operators are in possession of all material licenses, permits and
authorizations then required for the use permitted by the Mortgage Loan
documents of the related Mortgaged Property by the related Mortgagor, related
lessee, trustee, franchisor, and/or operator. The Commercial Mortgage Loan
documents require the Mortgagor to maintain or cause to be maintained all such
licenses, permits, certificates of occupancy, and authorizations. To Seller’s
knowledge, all such material licenses, permits, certificates of occupancy, and
applicable governmental authorizations are in effect. The Commercial Mortgage
Loan documents require the related Mortgagor to be qualified to do business in
the jurisdiction in which the related Mortgaged Property is located.

(tt) The origination, servicing and collection practices used by Seller (and the
related originator if Seller was not the originator) with respect to each
Commercial Mortgage Loan have been, in all material respects, legal and as of
the date of its origination and in accordance with Accepted Servicing Practices,
such Commercial Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Commercial Mortgage Loan.

(uu) Except for Mortgagors under Commercial Mortgage Loans the Mortgaged
Property with respect to which includes a Ground Lease, the related Mortgagor
(or its affiliate) has title in the fee simple interest in each related
Mortgaged Property.

(vv) The Commercial Mortgage Loan documents for each Commercial Mortgage Loan
provide (or have substantially similar language providing) that such Commercial
Mortgage Loan (i) becomes full recourse to the Mortgagor and a guarantor (which
is a natural person or persons, or an entity or entities, distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (A) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Mortgagor; (B) Mortgagor or
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor; (C) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor made in violation of the Commercial
Mortgage Loan documents; (D) any transfer in violation of transfer restrictions
set forth in the related Commercial Mortgage Loan documents; or (E) after an
event of default under the underlying Mortgage Loan (after the expiration of any
applicable notice or cure periods, if any) that results in lender accelerating
the indebtedness, and after exercising remedies against the Mortgaged Property,
Mortgagor or any guarantor intentionally interferes for the sake of delay with
lender’s exercise of remedies under the related Mortgage, except for such
interference solely related to compulsory counterclaims or colorable defenses
brought in good faith; and (ii) contains provisions providing for recourse
against the Mortgagor and a guarantor (which is a natural person or persons, or
an entity or entities distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s: (A) misappropriation of rents after the occurrence of an event of
default under the Commercial Mortgage Loan; (B) misappropriation of
(x) insurance proceeds or condemnation awards or (y) security deposits or,
alternatively, the failure of any security deposits to be delivered to mortgagee
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to a Commercial Mortgage Loan event of default);
(C) fraud or intentional material misrepresentation; (D) breaches of the
environmental covenants in the Commercial Mortgage Loan documents; or
(E) commission of intentional material physical waste at the Mortgaged Property.

(ww) To Seller’s knowledge, subject to applicable law and the exceptions set
forth in paragraph (m) and upon possession of the Mortgaged Property as required
under applicable state law, any Assignment of Leases set forth in the Mortgage
or separate from the related Mortgage and related to and delivered in connection
with such Commercial Mortgage Loan establishes and creates a valid, subsisting
and enforceable lien and security interest in the related Mortgagor’s interest
in all leases, subleases, licenses or other agreements with Mortgagor pursuant
to which any Person is entitled to occupy, use or possess all or any portion of
the real property.

(xx) If such Commercial Mortgage Loan contains a provision for any defeasance of
mortgage collateral, such Commercial Mortgage Loan permits defeasance (1) no
earlier than two years after the date of origination of such Commercial Mortgage
Loan and (2) only with substitute collateral constituting “government
securities” within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(i)
in an amount sufficient to make all scheduled payments under the Mortgage Note
through the related maturity date (or first day of the open period). Such
Commercial Mortgage Loan was not originated with the intent to collateralize a
REMIC offering with obligations that are not real estate mortgages. In addition,
if such Mortgage contains such a defeasance provision, it provides (or otherwise
contains provisions pursuant to which the holder can require) that an opinion be
provided to the effect that such holder has a first priority security interest
in the defeasance collateral. The related Commercial Mortgage Loan documents
permit the lender to charge all of its expenses (subject in certain cases to a
cap on such expenses) associated with a defeasance to the Mortgagor (including
rating agencies’ fees, accounting fees and attorneys’ fees), and provide that
the related Mortgagor must deliver (or otherwise, the Commercial Mortgage Loan
documents contain certain provisions pursuant to which the lender can require)
(a) an accountant’s certification as to the adequacy of the defeasance
collateral to make payments under the related Commercial Mortgage Loan through
the related maturity date (or first day of the open period), (b) an opinion of
counsel that the defeasance complies with all applicable REMIC Provisions, and
(c) assurances from each applicable rating agency that the defeasance will not
result in the withdrawal, downgrade or qualification of the ratings assigned to
any certificates backed by the related Commercial Mortgage Loan. Notwithstanding
the foregoing, some of the Commercial Mortgage Loan documents may not
affirmatively contain all such requirements, but such requirements are
effectively present in such documents due to the general obligation to comply
with the REMIC Provisions and/or deliver a REMIC opinion of counsel.

(yy) To Seller’s knowledge, the originator of such Commercial Mortgage Loan was
authorized to do business in the jurisdiction in which the related Mortgaged
Property is located at all times when it originated and held the Commercial
Mortgage Loan, and as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Commercial Mortgage
Loan.

(zz) Neither Seller nor any affiliate thereof has any obligation to make any
capital contributions to the Mortgagor under the Commercial Mortgage Loan.

(aaa) The related Mortgaged Property is not encumbered, and none of the
Commercial Mortgage Loan documents permits the related Mortgaged Property to be
encumbered, without the prior written consent of the holder of such Commercial
Mortgage Loan, by any lien other than the lien of such Commercial Mortgage Loan,
Title Exceptions and mechanics’ and materialmen’s liens which are bonded over,
escrowed for or insured against by the Title Policy referred to herein.

(bbb) Each related Mortgaged Property constitutes one or more complete separate
tax lots which do not include any property which is not part of the Mortgaged
Property (or the related Mortgagor has covenanted to obtain separate tax lots
and a Person has indemnified the mortgagee for any loss suffered in connection
therewith or an escrow of funds in an amount sufficient to pay taxes resulting
from a breach thereof has been established), or is subject to an endorsement
under the related title insurance policy which insures against any loss
resulting therefrom.

(ccc) The related Commercial Mortgage Loan documents require the Mortgagor to
provide the mortgagee with certain financial information at regular intervals
specified under the related Commercial Mortgage Loan documents, which in all
cases shall include at least the following: (i) annual operating statements;
(ii) annual financial statements; and (iii) annual rent rolls.

(ddd) Each Mortgaged Property (i) is located on or adjacent to a public road and
has direct legal access to such road, or has access via an irrevocable easement
or irrevocable right of way permitting ingress and egress to/from a public road,
and (ii) is served by or has uninhibited access rights to public or private
water (or well) and sewer (or septic) and all required utilities, all of which
are appropriate for the current use of the Mortgaged Property.

(eee) Each Mortgaged Property is free and clear of any and all mechanics’ and
materialmen’s liens that are prior or equal to the lien of the related Mortgage,
and no rights are outstanding that under law could give rise to any such lien
that would be prior or equal to the lien of the related Mortgage except, in each
case, for liens which are bonded over, escrowed for or insured against by the
Title Policy referred to herein.

(fff) The Mortgaged Property is a real property type that is an Office Building,
a Retail property, a Multi-Family property, or an Industrial Property.

(ggg) With respect to any Commercial Mortgage Loan where the Commercial Mortgage
Loan is secured by a leasehold estate under a Ground Lease in whole or in part,
and the related Mortgage does not also encumber the related lessor’s fee
interest in such Mortgaged Property, based upon the terms of the Ground Lease
and any estoppel or other agreement received from the ground lessor in favor of
Seller, its successors and assigns, Seller represents and warrants that, to
Seller’s knowledge:

(i) The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage (or, if consent of the lessor thereunder
is required, it has been obtained prior to the Purchase Date) and does not
restrict the use of the related Mortgaged Property by such lessee, its
successors or assigns in a manner that would materially and adversely affect the
security provided by the related Mortgage. No material change in the terms of
the Ground Lease has occurred since the origination of the Commercial Mortgage
Loan, except as reflected in any written instruments which are included in the
related Asset File.

(ii) The lessor under such Ground Lease has agreed in a writing included in the
related Asset File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the holder of the Commercial
Mortgage Loan, and any such action without such consent is not binding on the
holder of the Commercial Mortgage Loan, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the holder of the Commercial Mortgage
Loan and (iii) such default is curable by the holder of the Commercial Mortgage
Loan as provided in the Ground Lease but remains uncured beyond the applicable
cure period.

(iii) Such Ground Lease is in full force and effect, there is no material
default under such Ground Lease, and there is no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a material default under such Ground Lease; provided, however, that
this representation does not cover any default expressly disclosed as such in
the Schedule of Exceptions.

(iv) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the holder of
the Commercial Mortgage Loan. The Ground Lease or ancillary agreement further
provides that no notice given is effective against the holder of the Commercial
Mortgage Loan unless a copy has been given to the holder of the Commercial
Mortgage Loan in a manner described in the Ground Lease or ancillary agreement.

(v) The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the
ground lessor’s fee interest and the Title Exceptions or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the mortgagee
of the lessor’s fee interest in the Mortgaged Property is subject.

(vi) The holder of the Commercial Mortgage Loan is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under the Ground Lease) to cure any curable default
under such Ground Lease after the holder of the Commercial Mortgage Loan’s
receipt of notice of any default before the lessor thereunder may terminate such
Ground Lease.

(vii) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the holder of the Commercial Mortgage Loan if the holder of the
Commercial Mortgage Loan acquires the lessee’s rights under the Ground Lease)
that extends not less than forty (40) years beyond the loan closing date of such
Commercial Mortgage Loan.

(viii) Under the terms of such Ground Lease and/or in any writing included in
the related Asset File, including any estoppel or consent letter received by the
holder of the Commercial Mortgage Loan from the lessor, and the related
Mortgage, taken together, any related insurance proceeds or condemnation award
allocable to ground lessee’s interest (other than a de minimis amount for minor
casualties in respect of a total or substantially total loss or taking) will be
applied either to the repair or restoration of all or part of the related
Mortgaged Property, with the holder of the Commercial Mortgage Loan or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment or defeasance of the outstanding
principal balance of the Commercial Mortgage Loan, together with any accrued
interest (except in cases where a different allocation would not be viewed as
commercially unreasonable by any commercial mortgage lender, taking into account
the relative duration of the Ground Lease and the related Mortgage and the ratio
of the market value of the related Mortgaged Property to the outstanding
principal balance of such Commercial Mortgage Loan).

(ix) Provided that the holder of the Commercial Mortgage Loan cures any defaults
which are susceptible to being cured, the ground lessor has agreed to enter into
a new lease with holder of the Commercial Mortgage Loan upon termination of the
Ground Lease for any reason, including rejection of the Ground Lease in a
bankruptcy proceeding.

(x) The Ground Lease does not place commercially unreasonable restrictions on
the identity of the holder of the Commercial Mortgage Loan, and the Ground Lease
is assignable to the holder of the Commercial Mortgage Loan and its successors
and assigns without the consent of the lessor thereunder (provided that proper
notice is delivered to the extent required in accordance with such Ground
Lease), and in the event it is so assigned, it is further assignable by the
holder of the Commercial Mortgage Loan and its successors and assigns without
the consent of (but with prior notice to) the lessor.

(xi) There are no commercially unreasonable restrictions on the subletting of
such Mortgaged Property in such Ground Lease.

(xii) In the case of a total or substantially total taking or loss, under the
terms of such Ground Lease and/or in any writing included in the related Asset
File, including any estoppel or consent letter received by the holder of the
Commercial Mortgage Loan from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award allocable to
ground lessee’s interest (other than a de minimis amount for minor casualties in
respect of a total or substantially total loss or taking) in respect of a total
or substantially total taking or loss to the extent not applied to the repair or
restoration of all or part of the related Mortgaged Property, with the holder of
the Commercial Mortgage Loan or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, will be
applied first to the payment or defeasance of the outstanding principal balance
of the Commercial Mortgage Loan, together with any accrued interest (except in
cases where a different allocation would not be viewed as commercially
unreasonable by any commercial mortgage lender, taking into account the relative
duration of the Ground Lease and the related Mortgage and the ratio of the
market value of the related Mortgaged Property to the outstanding principal
balance of such Commercial Mortgage Loan).

(hhh) The Mortgagor under such Commercial Mortgage Loan is not an Affiliate of
Seller.

(iii) Except as disclosed in the Summary Diligence Materials delivered to the
Buyer and previous intercompany transfers, no Commercial Mortgage Loan has been
acquired by an Affiliate of Seller other than a direct parent of Seller.

(jjj) The Mortgagor is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except as disclosed in writing to Buyer, no Commercial Mortgage Loan has a
Mortgagor that is an affiliate of another Mortgagor under another Commercial
Mortgage Loan that is also a Purchased Asset.

(kkk) Seller has complied in all material respects with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 with respect to the origination of the Commercial Mortgage
Loans.

(lll) There exists as part of the related Asset File an Assignment of Leases
(either as a separate instrument or incorporated into the related Mortgage).
Subject to the Title Exceptions, to Seller’s knowledge, each related Assignment
of Leases creates a valid collateral assignment of, or a valid lien or security
interest in, rents and certain rights under the related lease or leases, subject
only to a license granted to the related Mortgagor to exercise certain rights
and to perform certain obligations of the lessor under such lease or leases,
including the right to operate the related leased property, except as the
enforcement thereof may be limited by the exceptions in paragraph (m). The
related Mortgage or related Assignment of Leases, subject to applicable law,
provides that, upon an event of default under the Commercial Mortgage Loan, a
receiver is permitted to be appointed for the collection of rents or for the
related mortgagee to enter into possession to collect the rents or for rents to
be paid directly to the mortgagee.

(mmm) To Seller’s knowledge, the related special-form all-risk insurance policy
and business interruption policy (issued by an insurer meeting the Insurance
Rating Requirements) do not specifically exclude Acts of Terrorism, as defined
in the Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Commercial Mortgage
Loan, the related Commercial Mortgage Loan documents do not expressly waive or
prohibit the mortgagee from requiring coverage for Acts of Terrorism, as defined
in TRIA, or damages related thereto; provided, however, that if TRIA or a
similar or subsequent statute is not in effect, then, provided that terrorism
insurance is commercially available, the Mortgagor under each Commercial
Mortgage Loan is required to carry terrorism insurance, but in such event the
Mortgagor shall not be required to spend on terrorism insurance coverage more
than 200% of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Asset File (without giving effect to the cost of terrorism and
earthquake components of such casualty and business interruption/rental loss
insurance), and if the cost of terrorism insurance exceeds such amount, the
Mortgagor is required to purchase the maximum amount of terrorism insurance
available with funds equal to such amount.

(nnn) Pursuant to the terms of the Commercial Mortgage Loan documents, Seller
satisfied any transfer conditions or requirements (or such conditions or
requirements were validly waived by any requisite parties) in the Commercial
Mortgage Loan documents with respect to the pledge of the Commercial Mortgage
Loan to the Buyer and the transfer of the Commercial Mortgage Loan to Buyer.

(ooo) Except as set forth on the Schedule of Exceptions, all post-closing
obligations due under the Commercial Mortgage Loan have been satisfied.

(ppp) If the related Commercial Mortgage Loan is floating rate, then Seller has
obtained an interest rate protection agreement in the form of a cap with respect
to the related Commercial Mortgage Loan, in form and substance acceptable to
Buyer.

(qqq) [reserved]

(rrr) To Seller’s knowledge, at all times throughout the term of the Purchased
Asset, including after giving effect to any transfers permitted pursuant to the
related Commercial Mortgage Loan documents, (a) none of the funds or other
assets of any Mortgagor, guarantor or other indemnitor shall constitute property
of, or shall be beneficially owned, directly or indirectly, by any Person
subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such United States laws
(each, an “Embargoed Person”), with the result that the Purchased Asset made by
the related originator is or would be in violation of law, (b) no Embargoed
Person shall have any interest of any nature whatsoever in any Mortgagor,
guarantor or other indemnitor, with the result that the Purchased Asset is or
would be in violation of law, and (c) none of the funds of any Mortgagor or
guarantor or other indemnitor shall be derived from any unlawful activity with
the result that the Purchased Asset is or would be in violation of law. No
Mortgagor, guarantor or other indemnitor is (or will be) a Person with whom
Seller is restricted from doing business under regulations of the Office of
Foreign Asset Control of the Department of the Treasury of the United States of
America (“OFAC”) (including those persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 #13224 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and no such Mortgagor, guarantor or other
indemnitor is or shall knowingly engage in any dealings or transactions with
such Persons.

(sss) The Asset File delivered by Seller with respect to such Commercial
Mortgage Loan (i) represents a true and correct copy of the documents contained
therein and each Purchased Asset Schedule, together with all other information
contained therein prepared by Seller or its respective Affiliates and delivered
by Seller to Buyer immediately prior to the Purchase Date, (ii) is true and
correct, (iii) conforms in all material respects to the Summary Diligence
Materials previously provided to Buyer and pursuant to which Buyer has elected
to enter into the Transaction, and (iv) constitutes all material loan documents
evidencing and/or securing the Commercial Mortgage Loan and the Commercial
Mortgage Loan documents have not been materially amended or modified except as
set forth in the Commercial Mortgage Loan documents contained in the Asset File
delivered by Seller.

SCHEDULE 1(b)
REPRESENTATIONS AND WARRANTIES
RE: PURCHASED ASSETS CONSISTING OF PARTICIPATION INTERESTS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Participation Interest, that as of the Purchase Date and as of each
date while the Program Agreements and the related Transaction hereunder is in
full force and effect, except as set forth on the Schedule of Exceptions, the
following are true and correct in all material respects. With respect to those
representations and warranties which are made to the knowledge of Seller or to
the best of Seller’s knowledge or if there is any limitation as to the scope any
representation by a knowledge qualifier, if it is discovered by either Seller or
Buyer that the substance of such representation and warranty is inaccurate,
notwithstanding the lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty.

(a) The representations and warranties with respect to the related Commercial
Mortgage Loan set forth on Schedule 1(a) (other than those contained in
subsections (d), (i), (j), (o), (p) and (nnn) thereof) are true and correct in
all material respects.

(b) The Participation Interest is a performing senior or pari passu
participation interest in a performing Commercial Mortgage Loan evidenced by a
Participation Certificate.

(c) Seller has good and marketable title to, and is the sole owner and holder
of, such Participation Interest, Seller is transferring such Participation
Interest free and clear of any and all liens, pledges, encumbrances, charges,
security interests or any other ownership interests of any nature encumbering
such Participation Interest, other than the first priority security interest of
Buyer granted pursuant to this Agreement, and no Participation Interest document
is subject to any assignment, participation, or pledge.

(d) To Seller’s knowledge, no default or event of default has occurred under any
agreement pertaining to any lien or other interest that ranks pari passu with or
senior to the interests of the holder of such Participation Interest in respect
of the related Mortgaged Property and Commercial Mortgage Loan (as applicable)
and there is no provision in any such agreement which would provide for any
increase in the principal amount of any such lien or other interest.

(e) To Seller’s knowledge, no (i) monetary default, breach or violation exists
with respect to any agreement or other document governing or pertaining to such
Participation Interest, the related Commercial Mortgage Loan or any other
obligation of the owner of the Mortgaged Property, (ii) material non-monetary
default, breach or violation exists with respect to such Participation Interest,
the related Commercial Mortgage Loan, or any other obligation of the owner of
the Mortgaged Property, or (iii) event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration.

(f) None of the Participation Interests (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is
Investment Property, (iv) is held in a Securities Account or (v) constitutes a
Security or a Financial Asset. None of the Mortgage Loan documents for the
Participation Interest consists of Instruments. For purposes of this paragraph
(f), capitalized terms undefined in this Agreement have the meaning given to
such term in the Uniform Commercial Code.

(g) No issuer of the Purchased Asset, no co-participant and no Mortgagor related
to any Mortgage Loan, is a debtor in any state or federal bankruptcy or
insolvency proceeding.

(h) The Mortgagor under the related Mortgage Loan is not an Affiliate of Seller.

(i) To Seller’s knowledge, there is no material default, breach, or violation
existing under the related Participation Interest documents, and no event has
occurred (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, or violation, provided, however,
that this representation and warranty does not cover any default, breach, or
violation that specifically pertains to or arises out of an exception scheduled
to any other representation and warranty made by Seller in this Schedule 1(b).
Pursuant to the terms of the related Participation Interest documents no Person
or party other than the holder of such Participation Interest or an Affiliate of
Seller may declare any event of default under such Participation Interest
documents.

(j) Seller has full right, power and authority to sell and assign such
Participation Interest and such Participation Interest, the related Commercial
Mortgage Loan, and any related Mortgage Note has not been cancelled, satisfied
or rescinded in whole or part nor has any instrument been executed that would
effect a cancellation, satisfaction or rescission thereof.

(k) Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the related Participation Agreement, to Seller’s
knowledge, no consent or approval by any Person is required in connection with
(i) Seller’s sale, and Buyer’s acquisition of, such Participation Interest,
(ii) Buyer’s exercise of any rights or remedies in respect of such Participation
Interest or (iii) Buyer’s sale, pledge or other disposition of such
Participation Interest. No third party holds any “right of first refusal”,
“right of first negotiation”, “right of first offer”, purchase option, or other
similar rights of any kind with respect to the Participation Interest, and no
other impediment exists to any such transfer or exercise of rights or remedies.

(l) The Asset File delivered by Seller with respect to such Participation
Interest (i) represents a true and correct copy of the documents contained
therein and each Asset Schedule, together with all other information contained
therein prepared by Seller or its respective Affiliates and delivered by Seller
to Buyer immediately prior to the Purchase Date, (ii) is true and correct,
(iii) conforms in all material respects to the Summary Diligence Materials
previously provided to Buyer and pursuant to which Buyer has elected to enter
into the Transaction, and (iv) constitutes all material documents evidencing
and/or securing such Participation Interest and such documents have not been
materially amended or modified except as set forth in the documents contained in
the Asset File delivered by Seller.

SCHEDULE 2
AUTHORIZED REPRESENTATIVES

SELLER NOTICES

      Name: RAIT CRE Conduit I, LLC  
Address: c/o RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104-2870
Telephone: 215-243-9000  


Facsimile: 215-405-2945  



SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

         
Name
  Title   Signature
 
       

1

GUARANTOR NOTICES

     
Name: RAIT Financial Trust
  Address: Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104-2870
Telephone: 215-243-9000
 

Facsimile: 215-405-2945
 


GUARANTOR AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Guarantor under this Agreement:

         
Name
  Title   Signature
 
       

2

BUYER NOTICES

     
Name: Column Financial, Inc.
  Address: 11 Madison
Avenue
New York, New York 10010
Telephone: 212-325-7944
 

Email:
 

teresa.zien@credit-suisse.com
 


BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

         
Name
  Title   Signature
 
       
Teresa Zien
Michael Dryden
Faisal Ashraf
  Vice President
Vice President
Vice President  




EXHIBIT A

FORM OF TRANSACTION REQUEST AND CONFIRMATION

______, 20[__]

      Column Financial, Inc. 11 Madison Avenue New York, New York 10010
Attention: Teresa Zien Re:  
Master Repurchase Agreement dated as of December 14, 2012, as
amended, (the “Agreement”) by and among Column Financial, Inc.
(the “Buyer”), RAIT CRE Conduit I, LLC (the “Seller”) and RAIT
Financial Trust (the “Guarantor”).

Ladies and Gentlemen:

Pursuant to Section 3 of the Agreement, the Seller hereby requests that the
Buyer enter into a Transaction with the Buyer to purchase the Eligible Assets
listed on the Purchased Asset Schedule attached hereto as Annex 1 in accordance
with the Agreement.

In connection with this Transaction Request and Confirmation, the undersigned
hereby certifies that: (i) each of the Transaction conditions precedent set
forth in Section 10 of the Agreement has been satisfied as of the date hereof,
or will be satisfied at least one (1) Business Day prior to the proposed
Purchase Date; (ii) attached hereto as Annex 2 is the Purchase Closing Statement
for the Eligible Asset; and (iii) attached hereto is (x) the Summary Diligence
Materials relating to the Eligible Asset described on Annex 3 hereto, and
(y) with respect to the Eligible Asset, a Preliminary Date Tape containing the
data fields set forth in Exhibit B to the Agreement.

With respect to the representations and warranties of the Seller made pursuant
to Section 13 of the Agreement and Schedule 1 thereto, the Seller hereby informs
the Buyer of the exceptions to such representations and warranties, if any, set
forth on Annex 4 hereto.

Seller hereby acknowledges that this Transaction Request and Confirmation shall
not be binding upon Buyer unless and until Buyer has countersigned this
Transaction Request and Confirmation and delivered it to Seller.

All capitalized terms used herein but not otherwise defined shall have the
meanings specified in the Agreement. The Agreement is incorporated by reference
into this Transaction Request and Confirmation, and is made a part hereof as if
it were fully set forth herein and as evidenced hereby until all amounts due in
connection with this Transaction are paid in full.



      RAIT CRE CONDUIT I, LLC,



      a Delaware limited liability company, as Seller



      By: RAIT Partnership, L.P., a Delaware limited



      partnership, its sole member and manager



      By: RAIT General, Inc., a Maryland corporation,

its general partner

By:       
Name:       
Title:       

Buyer hereby agrees to purchase the Eligible Assets set forth in this
Transaction Request and
Confirmation pursuant to the provisions of the Agreement and the terms hereof.

With respect to the representations and warranties of the Seller made pursuant
to Section 13 of the Agreement and Schedule 1 thereto, the Buyer hereby
acknowledges and consents to the exceptions to such representations and
warranties, if any, set forth on Annex 4 hereto.

 
Agreed and Accepted:
COLUMN FINANCIAL, INC.
By:      
Name:      
Title:      

Annex 1 to Exhibit A

PURCHASED ASSET SCHEDULE1

                                                                  Property Name
  Name of Borrower   Proposed Purchase
Date   Asset
Class2   Asset Type  
Original Unpaid
Principal Amount of
Eligible Asset
  Current Unpaid
Principal Amount of
Eligible Asset  
Current Market Value  
Maximum Purchase
Price Percentage  
Asset Value  
Future Funding
Obligation, if any  
Effective Purchase
Price Percentage  
Purchase Price  
Pricing Rate  
Repurchase Date, if
any                        
 
                                    TOTAL  
 
 
 
 
 


 
 
 
 
 
 
 
 
 
   
 
 
 
 
 


 
 
 
 
 
 
 
 
 


Annex 2 to Exhibit A

PURCHASE CLOSING STATEMENT

Column Financial, Inc.

Date [_____]

SOURCES OF CASH:

         
[ELIGIBLE ASSETS]
      $[      ]
Net proceeds to:
  TOTAL:   $[      ]

     
Account Name:
  [      ]
Bank Name:
  [      ]
Bank City/State:
  [      ]
ABA #:
  [      ]
Beneficiary Acct #:
  [      ]
Reference:
  [      ]
Contact Name/Number:
  [      ]

Annex 3 to Exhibit A

SUMMARY DILIGENCE MATERIALS

For Commercial Mortgage Loans:



1.   Underwriting



2.   Appraisal



3.   Engineering



4.   Environmental



5.   Current Financial Statements



6.   Current Rent Roll



7.   Closing Binder

For Participation Interests:

1. Underwriting

2. Appraisal

3. Engineering

4. Environmental

5. Current Financial Statements

6. Current Rent Roll

7. Closing Binder

8. Documents Evidencing Participation Agreement

9. Participation Certificate (if any)

Annex 4 to Exhibit A

EXCEPTIONS TO SCHEDULE 1 REPRESENTATIONS AND WARRANTIES

EXHIBIT B

FORM OF CLOSING DATA TAPE



  1.   Loan Number



  2.   Project—Name



  3.   Loan—Number



  4.   Seller



  5.   Property—Address



  6.   City



  7.   State



  8.   Zip—Code



  9.   Property—Type



  10.   Year—Built



  11.   #of Properties



  12.   Year Renovated



  13.   Occupancy



  14.   Date—Occupancy



  15.   Units/Pads/Rooms



  16.   NRSF



  17.   Appraisal Value



  18.   Appraisal Date



  19.   Cross Collateralized



  20.   Cross—Defaulted



  21.   Original—Balance



  22.   Current—Balance (at cut-off)



  23.   Current—Participated—Balance (at cut-off)



  24.   Position in Capital Structure



  25.   First Mortgage Balance Collateral



  26.   Subordinate Balance Collateral



  27.   Closed



  28.   Funding—Date



  29.   First—Pay—Date



  30.   Rate



  31.   Spread Index



  32.   Monthly Debt Service



  33.   Loan—Type



  34.   Interest—Rate—Cap



  35.   Future additional debt



  36.   Remaining I/O Terms (months)



  37.   Note Rate At Cut-off



  38.   Interest Accrual Method Code



  39.   Prepayment Terms Description



  40.   First Rate Adjustment Date



  41.   First Payment Adjustment Date



  42.   Lifetime Rate Floor



  43.   Periodic Rate Increase Limit



  44.   Periodic Rate Decrease Limit



  45.   Payment Frequency



  46.   Maturity Date At Cut-off



  47.   Last Extended Maturity Date



  48.   Exit Fee



  49.   Ownership—Interest



  50.   Ground Lease (Y/S/N)



  51.   Cross-Collateralized Loan Grouping



  52.   Lien—Position



  53.   Fixed or Floating



  54.   Subordinate Debt



  55.   Loan—Purpose SPE



  56.   Lockbox



  57.   Escrows



  58.   Actual—NOI



  59.   Actual NOT Period (eg t-12 3/31/2013 etc)



  60.   UW—NOI



  61.   UW date based on



  62.   UW—Resv



  63.   UW—NCF



  64.   UW—NDSC



  65.   UW DY



  66.   Lockout Expiration Date



  67.   OriginalTerm



  68.   AmortTerm



  69.   Rem—Term



  70.   Rem—AmTerm



  71.   CLTV (Combined LTV all debt)



  72.   BLTV (Senior debt LTV)



  73.   Recourse Loan



  74.   Recourse to:



  75.   Recourse Provider Net Worth



  76.   Sponsor (Current)



  77.   Sponsor Net Worth



  78.   Loan Revised//Amended YorN



  79.   Property or loan transferred YorN

80. Transfer Date(if applicable)EXHIBIT C-1

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that RAIT CRE Conduit I, LLC (“Seller”) hereby
irrevocably constitutes and appoints Column Financial, Inc. (“Buyer”) and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion:

(a) in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any assets purchased
by Buyer under the Master Repurchase Agreement (as amended, restated or
modified) dated December 14, 2012 and currently held by Buyer (the “Assets”) and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any other assets whenever payable;

(b) to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

(c) to direct any party liable for any payment under any Assets to make payment
of any and all moneys due or to become due thereunder directly to Buyer or as
Buyer shall direct; (ii) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Assets; (iii) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (v) to defend any suit, action or proceeding brought
against Seller with respect to any Assets; (vi) to settle, compromise or adjust
any suit, action or proceeding described in clause (vii) above and, in
connection therewith, to give such discharges or releases as Buyer may deem
appropriate; and (viii) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer’s option and Seller’s expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as Seller might do;

(d) for the purpose of carrying out the transfer of servicing with respect to
the Assets from Seller to a successor servicer appointed by Buyer in its sole
good faith discretion and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters to all
mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Buyer in its sole good faith discretion;

(e) for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING REASONABLY RELIED
ON THE PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this        day of December, 2012.



      RAIT CRE CONDUIT I, LLC,



      a Delaware limited liability company, as Seller



      By: RAIT Partnership, L.P., a Delaware limited



      partnership, its sole member and manager



      By: RAIT General, Inc., a Maryland corporation, its general partner

By:       
Name:
Title:


             
STATE OF )
 
 

 
    )     ss.:
COUNTY OF
    )    


On the        day of December, 2012 before me, a Notary Public in and for said
State, personally appeared       , known to me to be      of RAIT General, Inc.,
the general partner of RAIT Partnership, L.P., the sole member and manager of
RAIT CRE Conduit I, LLC, the institution that executed the within instrument and
also known to me to be the person who executed it on behalf of said corporation,
and acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

     
Notary Public

My Commission expires ________________________________

EXHIBIT C-2

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS, that RAIT Partnership, L.P. (“Servicer”) hereby
irrevocably constitutes and appoints Column Financial, Inc. (“Buyer”) and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Servicer and in the name of Servicer or in its own name, from time
to time in Buyer’s discretion:

(a) in the name of Servicer, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under the Master Repurchase Agreement (as amended, restated
or modified) dated December 14, 2012 and currently held by Buyer (the “Assets”)
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Buyer for the purpose of
collecting any and all such moneys due with respect to any other assets whenever
payable;

(b) to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

(c) to direct any party liable for any payment under any Assets to make payment
of any and all moneys due or to become due thereunder directly to Buyer or as
Buyer shall direct; (ii) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Assets; (iii) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (v) to defend any suit, action or proceeding brought
against Servicer with respect to any Assets; (vi) to settle, compromise or
adjust any suit, action or proceeding described in clause (vii) above and, in
connection therewith, to give such discharges or releases as Buyer may deem
appropriate; and (viii) generally, to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Assets as fully and
completely as though Buyer were the absolute owner thereof for all purposes, and
to do, at Buyer’s option and Servicer’s expense, at any time, and from time to
time, all acts and things which Buyer deems necessary to protect, preserve or
realize upon the Assets and Buyer’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as Servicer might do;

(d) for the purpose of carrying out the transfer of servicing with respect to
the Assets from Servicer to a successor servicer appointed by Buyer in its sole
good faith discretion and to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Servicer hereby gives Buyer the power and right, on behalf of
Servicer, without assent by Servicer, to, in the name of Servicer or its own
name, or otherwise, prepare and send or cause to be sent “good-bye” letters to
all mortgagors under the Assets, transferring the servicing of the Assets to a
successor servicer appointed by Buyer in its sole good faith discretion;

(e) for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.

Servicer hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

Servicer also authorizes Buyer, from time to time, to execute, in connection
with any sale, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Assets.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SERVICER HEREBY AGREES THAT ANY
THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS
TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH
REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND
BUYER ON ITS OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING REASONABLY RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]

IN WITNESS WHEREOF Servicer has caused this Power of Attorney to be executed and
Servicer’s seal to be affixed this        day of December, 2012.



      RAIT PARTNERSHIP, L.P.



      By: RAIT General, Inc., its general partner

By:
Name:
Title:


             
STATE OF )
 
 

 
    )     ss.:
COUNTY OF
    )    


On the        day of December, 2012 before me, a Notary Public in and for said
State, personally appeared       , known to me to be      of RAIT GENERAL, INC.,
the general partner of RAIT PARTNERSHIP, L.P., the institution that executed the
within instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

     
Notary Public

My Commission expires ________________________________

EXHIBIT D

FORM OF CUSTODIAL DELIVERY LETTER

On this [      ] day of [      ], 2012, RAIT CRE Conduit I, LLC (“Seller”), as
the Seller under that certain Master Repurchase Agreement, dated as of
December 14, 2012 (as amended from time to time the “Repurchase Agreement”)
among the Seller, RAIT Financial Trust (“Guarantor”) and Column Financial, Inc.
(“Buyer”), does hereby deliver to Wells Fargo Bank, N.A. (“Custodian”), as
custodian under that certain Custodial Agreement, dated as of December 14, 2012,
as amended from time to time, among Buyer, Seller and Custodian, the Asset Files
with respect to the Purchased Assets to be pledged to Buyer pursuant to the
Repurchase Agreement, which Purchased Assets are listed on the Asset Schedule
attached hereto and which Purchased Assets shall be subject to the terms of the
Custodial Agreement on the date hereof.

With respect to the Asset Files delivered hereby, for the purposes of issuing
the Trust Receipt, the Custodian shall review the Asset Files to ascertain
delivery of the documents pursuant to the Custodial Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.



1   Any Purchased Asset Schedule attached electronically to any Transaction
Request and Confirmation shall be attached as a “pdf” file.

2 [Commercial Mortgage Loan] [Participation Interest]

3

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.



      RAIT CRE CONDUIT I, LLC,



      a Delaware limited liability company, as Seller



      By: RAIT Partnership, L.P., a Delaware limited



      partnership, its sole member and manager



      By: RAIT General, Inc., a Maryland corporation,

its general partner

By:      
Name:       

Title: _____________________________EXHIBIT E

RESERVED

EXHIBIT F

RESERVED

EXHIBIT G

FORM OF SERVICER NOTICE, PLEDGE AND REDIRECTION LETTER
[Date]

[      ], as Servicer
[      ]
[      ]
[      ]
Attention: [      ]



      Re: Master Repurchase Agreement, dated as of December 14, 2012 (the
“Repurchase Agreement”), by and among RAIT CRE Conduit I, LLC (the “Seller”),
RAIT Financial Trust (the “Guarantor”), and Column Financial, Inc. (the
“Buyer”).

Ladies and Gentlemen:

[      ] (the “Servicer”) is servicing certain mortgage loans for Seller
pursuant to that certain Servicing Agreement between the Servicer and Seller.
Pursuant to the Repurchase Agreement, the Servicer is hereby notified that
Seller has pledged to Buyer certain assets which are serviced by Servicer which
are subject to a security interest in favor of Buyer.

Section 1. Servicing Rights and Grant of Security Interest. (a) Servicer hereby
agrees that in order to further secure the Obligations under the Repurchase
Agreement, Servicer hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in all of its Servicing Rights
related to the Purchased Assets and all proceeds related thereto and in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created.

(b) The foregoing provision is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

(c) Buyer shall have all rights and remedies hereunder with respect to Servicing
Rights relating to the Purchased Assets as are set forth in the Repurchase
Agreement.

(d) In addition, subject to the Servicing Agreement, Servicer hereby
acknowledges that the Buyer has purchased the Purchased Assets on a servicing
released basis and Buyer shall have the same rights and remedies with respect to
the Servicing Rights as it has with respect to the Repurchase Assets under the
Repurchase Agreement.

(e) Servicer agrees to execute, deliver and/or file such documents and perform
such acts as may be reasonably necessary to fully perfect Buyer’s security
interest created hereby. Furthermore, the Servicer hereby authorizes Buyer to
file financing statements relating to the security interest set forth herein, as
Buyer, at its option, may deem appropriate.

(f) Servicer waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations under the Repurchase Agreement or security
interest hereunder and notice or proof of reliance by Buyer upon this Servicer
Notice, Pledge and Redirection Letter. Servicer hereby waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or Servicer with respect the Obligations.

Section 2. Act as Servicer. Seller hereby notifies and instructs the Servicer
that upon receipt of a Notice of Servicer Termination Event (as defined below)
the Servicer is hereby authorized and instructed to remit any and all amounts
which would be otherwise payable to Seller with respect to the purchased asset
subject to the Repurchase Agreement as identified by Buyer in connection with
the Notice of Servicer Termination Event on the schedule attached hereto (the
“Purchased Asset”) to Buyer in accordance with the following applicable wire
instructions:

Column Financial
Bank of New York
New York, NY
Account No. 890-1140-821
ABA No. 021000018
Account Name: Column Financial, Inc.
Attention: Credit Suisse CMBS Operations

Upon receipt of a notice of (i) the occurrence and during the continuation of
any Event of Default under the Repurchase Agreement, (ii) the occurrence and
during the continuation of an event of default under the Servicing Agreement
(beyond any and all applicable periods of notice and cure), or (iii) a downgrade
of Servicer by Morningstar, Inc. to a rating below “CS3” or by Standard & Poor’s
Ratings Services to a rating below “Average” (any of clauses (i), (ii), or
(iii) a “Servicer Termination Event”, and such notice, a “Notice of Servicer
Termination Event”) from Buyer in which Buyer shall identify the Purchased
Assets, the Servicer shall segregate all amounts collected on account of such
Purchased Assets, hold them in trust for the sole and exclusive benefit of
Buyer, and remit such collections in accordance with Buyer’s written
instructions. Following such Notice of Servicer Termination Event, Servicer
shall follow the instructions of Buyer exclusively notwithstanding any
requirements for Seller instructions or Seller consent set forth in the
Servicing Agreement, and shall deliver to Buyer any information with respect to
the Purchased Assets reasonably requested by Buyer.

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Servicer Termination Event delivered by Buyer, and Seller shall indemnify and
hold the Servicer harmless for any and all claims asserted against it for any
actions taken in good faith by the Servicer in connection with the delivery of
such information or Notice of Servicer Termination Event.

Upon the occurrence and during the continuation of any Servicer Termination
Event, Buyer shall have the right to immediately terminate the Servicer’s right
to service the Purchased Assets without payment of any penalty or termination
fee. Seller shall cooperate and shall use its best efforts to cause Servicer to
cooperate in transferring the servicing of the Purchased Assets to a successor
Servicer appointed by Buyer in its sole good faith discretion.

Upon the occurrence of a downgrade of the Servicer by (a) Morningstar, Inc. to
(i) a forecast of “unfavorable” or “evolving”, (ii) an alert of “unfavorable” or
“evolving” or (iii) a rating below “CS3”, or (b) Standard & Poor’s Ratings
Services to (i) a creditwatch of “negative” or “developing”, (ii) a ratings
outlook of “negative” or “developing” or (iii) a rating below “Average”, Buyer
shall have the right, but not the obligation, in its sole good faith discretion
to appoint a Backup Servicer. Servicer shall cooperate in (i) immediately
providing Backup Servicer with copies of all Asset Files and Records in the
possession of Servicer, and (ii) complying with all document and information
requests of Buyer and Backup Servicer.

This Servicer Notice, Pledge and Redirection Letter shall not be modified,
waived, revoked or terminated without the prior written consent of Buyer.

Section 3. Counterparts. This Servicer Notice, Pledge and Redirection Letter may
be executed in one or more counterparts, each of which shall be deemed to be an
original, and all such counterparts shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Servicer Notice, Pledge and Redirection Letter in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Servicer Notice, Pledge and Redirection Letter.

Section 4. Entire Agreement; Severability. This Servicer Notice, Pledge and
Redirection Letter shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

Section 5. Governing Law; Jurisdiction; Waiver of Trial by Jury. (a) THIS
SERVICER NOTICE, PLEDGE AND REDIRECTION LETTER SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(b) SELLER AND SERVICER EACH HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. SERVICER HEREBY SUBMITS
TO, AND WAIVES ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION
AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

(c) SELLER AND SERVICER HEREBY WAIVES TRIAL BY JURY.

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Eleven Madison Avenue, New York, New York 10010; Attention: Legal Department;
Facsimile: (917) 326-8433.

Very truly yours,

RAIT CRE CONDUIT I, LLC,
a Delaware limited liability company, as Seller



      By: RAIT Partnership, L.P., a Delaware limited partnership, its sole
member and manager



      By: RAIT General, Inc., a Maryland corporation, its general partner

By:      
Name:      
Title:      


         
COLUMN FINANCIAL, INC.,
as Buyer
By:
Title:
Telephone:
Facsimile:
ACKNOWLEDGED AND AGREED:
 
[      ],
as Servicer
By:
Title:
Telephone:
Facsimile:

EXHIBIT H

RESERVED

EXHIBIT I
RESERVEDEXHIBIT J

FORM OF DISTRIBUTION WORKSHEET



1.   Trading Account



2.   Security Number



3.   Loan #



4.   Asset Name



5.   Asset Type



6.   Start Date



7.   End Date



8.   Days of Interest Applied



9.   Pricing Rate



10.   All-in Rate



11.   Current Advanced Amount



12.   Total Interest Due



13.   Total Interest Received w/ Loan Payment

EXHIBIT K

FORM OF SERVICING REPORT



1.   Loan Number



2.   Position



3.   Borrower Name



4.   UPB



5.   Late Charge Balance



6.   Next Payment Date



7.   Current DSCR March 31, 20[      ]



8.   Identified Problems with Servicer’s Inspections



9.   Tenant Occupying > 25% has vacated or has not given notice of extension
during extension period



10.   Borrower, or affiliate, subject to Bankruptcy



11.   If Yes to Bankruptcy, provide details



12.   Maturity Date



13.   Asset subject to Litigation



14.   Reserve! Type



15.   Reserve1 Balance



16.   Reserve1 Qualify for Release



17.   Reserve2 Type



18.   Reserve2 Balance



19.   Reserve2 Qualify for Release



20.   Reserve3 Type



21.   Reserve3 Balance



22.   Reserve3 Qualify for Release



23.   Subject to Significant Covenant Violation



24.   Material Defaults



25.   Material Damage to Property



26.   Borrower is 30 days or more Delinquent on Payment



27.   Minimum Escrow Pmts/Balances have not been remitted or maintained



28.   Criteria Requiring creation of springing Lockbox has occurred



29.   Trigger of reserves, provide details



30.   Trigger of recourse, provide details



31.   Comments

EXHIBIT L

COMPETITORS



  1.   Starwood Capital Group



  2.   Colony Capital, LLC



  3.   Crexus Investment Corp.



  4.   Northstar Capital, LLC



  5.   Ares Capital Corporation



  6.   Apollo Commercial Real Estate Finance, Inc.



  7.   Basis Real Estate Capital



  8.   Five Mile Capital Partners



  9.   Ladder Capital



  10.   Resource America, Inc.



  11.   Lubert-Adler



  12.   LNR Partners, LLC or LNR Property LLC



  13.   CW Capital



  14.   Archetype Mortgage Capital

EXHIBIT M

FORM OF SECTION 11(E) CERTIFICATE

Reference is hereby made to the Master Repurchase Agreement dated as of
December 14, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among RAIT CRE Conduit I, LLC (the “Seller”),
RAIT Financial Trust (the “Guarantor”), and Column Financial, Inc. (the
“Buyer”). Pursuant to the provisions of Section 11(e) of the Agreement, the
undersigned hereby certifies that:



  1.   It is        a natural individual person,        treated as a corporation
for U.S. federal income tax purposes,        disregarded for federal income tax
purposes (in which case a copy of this Section 11(E) Certificate is attached in
respect of its sole beneficial owner), or        treated as a partnership for
U.S. federal income tax purposes (one must be checked).



  2.   It is the beneficial owner of amounts received pursuant to the Agreement.



  3.   It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.



  4.   It is not a 10-percent shareholder of the Seller within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.



  5.   It is not a controlled foreign corporation that is related to the Seller
within the meaning of section 881(c)(3)(C) of the Code.



  6.   Amounts paid to it under the Agreement and any other Program Agreements
(as defined in the Agreement) are not effectively connected with its conduct of
a trade or business in the United States.

 
[NAME OF UNDERSIGNED]
By:
Title:
Date:

EXHIBIT N

FORM OF NOTICE TO MORTGAGOR

[__________]

          [Name of Borrower]
[Address]
    [      ]
   
Fax:
 
 

Phone:
 
 
[Name of Borrower]
[Address]
    [      ]
   
Fax:
 
 

Phone:
 
 

 
  Re:   Transfer of Loan
 
       

Ladies and Gentlemen:

We hereby notify you that your loan has been transferred to Column Financial,
Inc. and        will be the servicer of your loan. As such all future payments
shall be made to the following account:

      Wire Instructions:  


   
Account #:
   
Account Name:
   
Attention:
   
Reference:

Please send all questions and correspondence to the following address:

 
[      ]

Very truly yours,

RAIT CRE CONDUIT I, LLC,
a Delaware limited liability company, as Seller

By: RAIT Partnership, L.P., a Delaware limited



      partnership, its sole member and manager



      By: RAIT General, Inc., a Maryland         corporation, its general
partner

By:      
Name:       

Title: ___________________________EXHIBIT O

REQUEST FOR REPURCHASE AND CONFIRMATION

      [DATE]

To:
  Column Financial, Inc.

      11 Madison Avenue
New York, New York 10010
Attention: Teresa Zien

Fax Number:
  (212) 325-8717



      Re: Master Repurchase Agreement dated as of December 14, 2012, as amended,
(the “Agreement”) by and among Column Financial, Inc. (the “Buyer”), RAIT CRE
Conduit I, LLC (the “Seller”), and RAIT Financial Trust (the “Guarantor”).
Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Agreement.

In connection with the Purchased Assets currently subject to a Transaction under
the Agreement, we request the repurchase of those certain Purchased Asset(s)
described on Schedule A attached hereto and release of any and all liens placed
by Buyer thereon.

Reason for Requesting Repurchase (check one):

           1.  
The underlying borrower with respect to the Purchased Asset has repaid/is
repaying in full.
     2.  
The Seller will reconstitute/restructure the Purchased Asset. Explain:
     3.  
The Purchased Asset is in foreclosure or UCC sale proceedings.
     4.  
The Seller is amending the underlying asset documents of the Purchased Asset.
     5.  
Other. Explain:

Seller acknowledges that this Request for Repurchase and Confirmation is not
binding upon Buyer unless and until Buyer has countersigned this Request for
Repurchase and Confirmation and delivered it to Seller.



      RAIT CRE CONDUIT I, LLC,



      a Delaware limited liability company, as Seller



      By: RAIT Partnership, L.P., a Delaware limited



      partnership, its sole member and manager



      By: RAIT General, Inc., a Maryland corporation,

its general partner

By:       
Name:       
Title:       


Buyer hereby releases all right, interest, lien or claim of any kind with
respect to the Purchased Asset(s) listed on the attached Schedule A, such
release to be effective [upon      ] [and upon receipt by Buyer of immediately
available funds in an amount equal to $[      ] (the “Proceeds”), in accordance
with the following wire instructions:

Column Financial
Bank of New York


New York, NY
Account No. 890-1140-821
ABA No. 021000018
Account Name: Column Financial, Inc.
Attention: Credit Suisse CMBS Operations]

 
Accepted and Approved:
COLUMN FINANCIAL, INC.,
Buyer
By:      
 
Name:      
Title:      

4

SCHEDULE A

Seller requests to Repurchase the following Purchased Asset(s):



  1.   [      ]

5